 

Exhibit 10.27

COLEMAN HIGHLINE

OFFICE LEASE

This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between CAP OZ 34, LLC, a Delaware limited liability company ("Landlord"), and
ROKU, INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.    Date:

August 1, 2018

2.    Premises
(Article 1).

 

2.1    Building:

Each of the following is a "Building" and are, collectively, the "Buildings":
(i) that certain six (6)-story building ("Building 3") to be located at 1173
Coleman Avenue, San Jose, California 95110, containing 194,790 rentable square
feet ("RSF"), commonly known as Building Three, (ii) that certain five (5)-story
building ("Building 4") to be located at 1167 Coleman Avenue, San Jose,
California 95110, containing 163,272 RSF, commonly known as Building Four, and
(iv) that certain three (3)-story amenities building ("Building A2") to be
located at 1161 Coleman Avenue, San Jose, California 95110, containing 22,889
RSF, commonly known as the A2 Amenity Building.

2.2    Premises:

A total of 380,951 RSF, as further set forth in Exhibit A to this Lease,
consisting of (i) the entirety of the 194,790 RSF of Building 3 ("Building 3
Premises"), (ii) the entirety of the 163,272 RSF of Building 4 ("Building 4
Premises"), and (iii) the entirety of the 22,889 RSF of Building A2 ("Building
A2 Premises").

The Building 3 Premises, the Building 4 Premises and the Building A2 Premises
are each referred to herein as a "Phase," and collectively as the "Premises".

3.    Lease Term
(Article 2).

 

3.1    Length of Term:

Approximately one hundred forty (140) full calendar months from the "Lease
Commencement Date" under the Building 2 Lease (as that term is defined in
Section 1.1.4 below).

3.2.1    Building 3 Lease Commencement Date:

The date (the "Building 3 Lease Commencement Date") that is the earlier to occur
of (i) the date upon which Tenant first commences to conduct business operations
in the Building 3 Premises and (ii) the date that is the latest to occur of (a)
five (5) months after the Delivery Date (as that term is defined in Section 1.2
of Exhibit B attached to this Lease) for Building 3, (b) the Final Condition
Date (as that term is defined in Section 1.3 of Exhibit B attached to this
Lease) for Building 3, and (c) March 1, 2020.  The anticipated Delivery Date is
September 24, 2019.  

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

 

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

3.2.2    Building 4 Lease Commencement Date:

The date (the "Building 4 Lease Commencement Date") that is the earlier to occur
of (i) the date upon which Tenant first commences to conduct business operations
in the Building 4 Premises and (ii) the date that is the latest to occur of (a)
five (5) months after the Delivery Date (as that term is defined in Section 1.2
of Exhibit B attached to this Lease) for Building 4, (b) the Final Condition
Date (as that term is defined in Section 1.3 of Exhibit B attached to this
Lease) for Building 4, and (c) March 1, 2020.  The anticipated Delivery Date is
September 24, 2019.  

3.2.3    Building A2 Lease Commencement Date:

The date (the "Building A2 Lease Commencement Date") that is the earlier to
occur of (i) the date upon which Tenant first commences to conduct business
operations in the Building A2 Premises and (ii) the date that is the latest to
occur of (a) five (5) months after the Delivery Date (as that term is defined in
Section 1.2 of Exhibit B attached to this Lease) for Building A2, (b) the Final
Condition Date (as that term is defined in Section 1.3 of Exhibit B attached to
this Lease) for Building A2, and (c) March 1, 2019.  The anticipated Delivery
Date is September 24, 2019.  

The Building 3 Lease Commencement Date, the Building 4 Lease Commencement Date
and the Building A2 Lease Commencement Date are each referred to herein as a
"Lease Commencement Date," and collectively as the "Lease Commencement Dates".

3.3    Lease Expiration Date:

The last day of the one hundred fortieth (140th) full calendar month of the
lease term for the Building 2 Lease.

4.    Base Rent
(Article 3):

The following Base Rent schedule was determined based on the total rentable
square feet of the entire Premises, without regard to the phasing Lease
Commencement Dates.  Following the determination of the actual Lease
Commencement Dates for each Phase of the Premises, the parties shall execute an
amendment to this Lease reflecting the applicable Lease Commencement Date for
each Phase and the Base Rent (as increased as of the applicable Lease
Commencement Date) owed for each Phase.  For example, the Base Rent for the
Building 3 Premises will be based on a Monthly Base Rent of $3.71 per RSF during
Lease Year 1.  If the Building 4 Lease Commencement Date is the first day of
Lease Year 2, then the Base Rent for both the Building 3 Premises and the
Building 4 Premises shall be based on a Monthly Base Rent of $3.82 per RSF for
Lease Year 2.


Period During Lease Term


Annual
Base Rent*

Monthly
Installment
of Base Rent*


Monthly Base
Rent per RSF**

Lease Year 1[glnzpez2t4pa000001.jpg]

$16,950,795.72

$1,412,566.31

$3.71

Lease Year 2

$17,459,319.60

$1,454,943.30

$3.82

Lease Year 3

$17,983,099.20

$1,498,591.60

$3.93

Lease Year 4

$18,522,592.20

$1,543,549.35

$4.05

Lease Year 5

$19,078,269.96

$1,589,855.83

$4.17

Lease Year 6

$19,650,618.00

$1,637,551.50

$4.30

Lease Year 7

$20,240,136.60

$1,686,678.05

$4.43

Lease Year 8

$20,847,340.68

$1,737,278.39

$4.56

Lease Year 9

$21,472,760.88

$1,789,396.74

$4.70

Lease Year 10

$22,116,943.68

$1,843,078.64

$4.84

Lease Year 11

$22,780,452.00

$1,898,371.00

$4.98

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

[glnzpez2t4pa000002.jpg]

Subject to the terms set forth in Section 3.2 below, the Base Rent attributable
to the applicable six (6) month periods commencing on each of the Lease
Commencement Dates, respectively, and ending on the last day of the sixth (6th)
full calendar month following each of the Lease Commencement Dates,
respectively, shall be abated.

*

The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per RSF amount by the number of
rentable square feet of space in the Premises, and the Annual Base Rent amount
was calculated by multiplying the initial Monthly Installment of Base Rent
amount by twelve (12).  In all subsequent Base Rent payment periods during the
Lease Term commencing on the first (1st) day of the full calendar month that is
Lease Month 13, the calculation of each Monthly Installment of Base Rent amount
reflects an annual increase of three percent (3%) and each Annual Base Rent
amount was calculated by multiplying the corresponding Monthly Installment of
Base Rent amount by twelve (12).

**

The amounts identified in the column entitled "Monthly Rental Rate per RSF" are
rounded amounts provided for informational purposes only.

 

5.    Tenant's Share
(Article 4):


100%

6.    Permitted Use
(Article 5):

6.1    Office Permitted Use:

 

 

 

 

6.2    Amenities Permitted Use:

 


General office, research and development uses, and ancillary uses thereto, all
of which uses shall comply with (i) all "Applicable Laws," as that term is set
forth in Article 24 of this Lease, including "Environmental Laws" and
"Environmental Permits" (each as defined in Exhibit G), (ii) all applicable
zoning and building codes and (iii) the first-class nature of the Project.



Operation of a Cafeteria and/or Fitness Center (as those terms are defined in
Section 5.2 below), conference center, meeting space, training facility and
ancillary uses thereto, all of which uses shall comply with (i) all Applicable
Laws, including Environmental Laws and Environmental Permits, (ii) all
applicable zoning and building codes and (iii) the first-class nature of the
Project.

7.    Letter of Credit
(Article 21):

$16,950,795.00, subject to reduction as set forth in Article 21 below.

8.    Parking Pass Ratio
(Article 28):

3.3 unreserved parking passes for every 1,000 RSF of the Building 3 Premises and
Building 4 Premises, subject to Article 28 below, commencing on the applicable
Lease Commencement Date.  Tenant's electrical vehicle parking rights and certain
rights to additional parking are set forth in Article 28 below.

9.    Address of Tenant
(Section 29.18):

 

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032
Attn:    Director of Real Estate

With a copy to:

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032
Attn:    General Counsel

10.  Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

11.  Broker(s)
(Section 29.24):

Representing Tenant:

Newmark Cornish & Carey
2804 Mission College Blvd., Suite 120
Santa Clara, California 95054

 


Representing Landlord:

CBRE, Inc.
225 West Santa Clara Street, 12th Floor
San Jose, California 95113

13.  Tenant Improvement Allowance
(Exhibit B):

$82.50 per RSF of the Premises, including the RSF for each Building's lobby,
each of which shall be built out by Tenant.

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 1

PREMISES, BUILDINGS, PROJECT, AND COMMON AREAS

1.1    Premises, Buildings, Project and Common Areas.

1.1.1    The Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto.  Landlord and Tenant hereby acknowledge and agree that the RSF of the
Premises is stipulated as set forth in Section 2.2 of the Summary, and that such
RSF shall not be subject to remeasurement or modification; provided, however,
that Tenant shall have the right to verify the RSF of the Premises in accordance
with Section 1.3 below solely for the purpose of confirming that Landlord has
constructed the Base Building in accordance with the Base Building Plans (as
that term is defined in Section 1.1 of the Tenant Work Letter).  The parties
hereto agree that the lease of the Premises is upon and subject to the terms,
covenants and conditions herein set forth, and the parties each covenants as a
material part of the consideration for this Lease to keep and perform each and
all of such terms, covenants and conditions by it to be kept and performed and
that this Lease is made upon the condition of such performance.  The parties
hereto hereby acknowledge that the purpose of Exhibit A is to show the
approximate location of the Premises in the "Buildings" as that term is defined
in Section 1.1.2, below, only, and such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the "Common Areas," as that
term is defined in Section 1.1.3, below, or the elements thereof or of the
accessways to the Premises or the "Project," as that term is defined in
Section 1.1.2, below.  Except as specifically set forth in this Lease or in the
Tenant Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"),
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises.  Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Buildings or the Project
or with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter.  Subject to Applicable Laws, Tenant shall have the right to use, on
an exclusive basis and without charge, the roof deck of Building A2 (the "Roof
Deck").  Tenant's use of the Roof Deck shall be subject to such reasonable rules
and regulations as may be prescribed in writing by Landlord from time to time
and provided by written notice to Tenant.  Tenant shall not be permitted to
install or place on the Roof Deck any furniture, fixtures, plants, graphics,
signs or insignias or other items of any kind whatsoever, without Landlord's
prior consent, which consent shall not be unreasonably withheld, conditioned or
delayed, and any alterations or improvements shall be constructed by Tenant as
Alterations pursuant to Article 8 above, or as Tenant Improvements pursuant to
the Tenant Work Letter.  The Roof Deck shall be considered part of the Premises
for all purposes under this Lease.  Notwithstanding the foregoing, upon the
applicable Lease Commencement Date and any applicable First Offer Commencement
Date, the Building Systems, as that term is defined in Section 7.1 of this
Lease, shall be in good working condition and repair, and Landlord hereby
covenants that the Building Systems shall remain in good working condition for a
period of twelve (12) months following the applicable Lease Commencement Date
and any applicable First Offer Commencement Date pursuant to the terms and
conditions of this Section 1.1.1.  Landlord shall, at Landlord's sole cost and
expense (which shall not be deemed an Operating Expense, as that term is defined
in Section 4.2.4), repair or replace any failed or inoperable portion of such
Building Systems during such twelve (12) month period ("Landlord's Warranty"),
provided that the need to repair or replace was not caused by the misuse,
misconduct, damage, destruction, and/or negligence (collectively, "Tenant
Damage") of Tenant, its subtenants and/or assignees, if any, or any company
which it acquired, sold or merged with Tenant, or any Tenant Parties, as that
term is defined in Section 10.1 below, or by any modifications, Alterations, as
that term is defined in Section 8.1 below, or improvements (including the Tenant
Improvements, as that term is defined in Section 2.1 of the Tenant Work Letter)
constructed by or on behalf of Tenant.  Landlord's Warranty shall not be deemed
to require Landlord to replace any portion of the Building Systems, as opposed
to repair such portion of Building Systems, unless prudent commercial property
management practices dictate replacement rather than repair of the item in
question.  To the extent repairs which Landlord is required to make pursuant to
this Section 1.1.1 are necessitated in part by Tenant Damage, then Tenant shall
reimburse Landlord for an equitable proportion of the cost of such repair.  If
it is determined that the Building Systems (or any portion thereof) was not in
good working condition and repair as of the applicable Lease Commencement Date,
Landlord shall not be liable to Tenant for any damages, but as Tenant's sole
remedy, Landlord, at no cost to Tenant, shall promptly commence such work or
take such other action as may be necessary to place the same in good working
condition and repair, and shall thereafter diligently pursue the same to
completion.  

1.1.2    The Buildings and The Project.  The Premises is the principal component
of the Buildings set forth in Section 2.1 of the Summary.  The Buildings are
part of a mixed-use project known as "Coleman Highline."  The term "Project," as
used in this Lease, shall mean (i) the Buildings, (ii) the Common Areas,
(iii) the buildings within the Project known as Building One and Building Two
depicted on the site plan attached hereto as Exhibit A-1 and located at
1143 Coleman Avenue ("Building 1") and 1155 Coleman Avenue ("Building 2"),
respectively, (iv) once constructed, up to four (4) other office buildings
(commonly known as Buildings Five through Eight), up to two (2) hotels, up to
five (5) amenities structures, and up to two (2) retail buildings, all as
depicted on the site plan attached hereto as Exhibit A-1, (v) the land (which is
improved with landscaping, parking facilities, outdoor amenities areas and other
improvements) upon which the Buildings and the adjacent buildings are located,
and (vi) at Landlord's discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project; provided
that any such additions to the Project will not materially violate clauses (a)
through (e) of Section 1.1.3 below without the prior written consent of Tenant,
which may be given or withheld in Tenant’s reasonable discretion.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

5

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

1.1.3    Common Areas.  Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the Rules and
Regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas").  The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord,
provided that Landlord shall at all times (1) maintain and operate the Common
Areas in a first‑class manner at least consistent with "Comparable Buildings,"
as that term is defined in Section 4 of Exhibit F to this Lease; and (2)
designate and operate the Common Areas in a manner that does not violate clauses
(a) through (f) of the immediately following sentence.  Landlord reserves the
right to close temporarily, make alterations or additions to, or change the
location of elements of the Project (other than the Premises) and the Common
Areas, provided that Landlord shall not, without the prior written consent of
Tenant, which may be given or withheld in Tenant’s reasonable discretion, make
any permanent alterations, additions or changes which (a) change the nature of
the Project to something other than a first class office building project, (b)
materially, adversely affect Tenant's use of the Premises for the Permitted Use
or materially interfere with Tenant’s business operations being conducted at the
Premises, (c) materially adversely affect Tenant's ingress to or egress from the
Project, Building, the Premises or the parking areas servicing the same, (d)
materially impair the visibility of Tenant's signage rights as provided under
this Lease, and/or (e) materially increase Tenant's monetary obligations under
this Lease.  Except when and where Tenant's right of access is specifically
excluded as the result of (i) an emergency, (ii) a requirement by Applicable Law
or the Underlying Documents (as that term is defined in Section 5.5 below), or
(iii) a specific provision set forth in this Lease, Tenant shall have the right
of ingress and egress to the Premises, the Common Areas and Tenant's Parking
Areas (as that term is defined in Article 28 below) twenty- four (24) hours per
day, seven (7) days per week, every day of the year during the Lease Term.

1.1.4    Intentionally Omitted.  

1.1.5    Other Project Leases.  Concurrently with the parties’ mutual execution
and delivery of this Lease, and as a condition precedent to the effectiveness of
this Lease, an affiliate of Landlord, CAP Phase 1, LLC, a Delaware limited
liability company, and Tenant are executing and delivering a separate lease (as
amended, supplemented or modified, the "Building 2 Lease") for Building 2, which
is more particularly shown on the site plan attached hereto as
Exhibit A-1.  Landlord acknowledges that Tenant intends to utilize the Premises
and Building 2 as a unified corporate campus, and accordingly, the parties agree
that each of the occupants of such buildings, or portion(s) thereof, shall have
the same right during the Lease Term to use the amenities (including the
Amenities Building) and the Common Areas as are granted to the occupants of the
Premises under this Lease.

1.2    Right of First Offer. Landlord, on behalf of CAP Tranche 2, LLC (an
affiliate of Landlord), hereby grants to the original Tenant set forth in this
Lease (the "Original Tenant") and any Permitted Transferee Assignee a one-time
right of first offer (the "Right of First Offer") with respect to the entirety
of the building within the Project, if and once constructed, to be known as
Building Five depicted on the site plan attached hereto as Exhibit A-1 and
located at 1179 Coleman Avenue (the "First Offer Space"), on the terms and
conditions set forth in this Section 1.2; provided that such First Offer Space
is not the subject of any leasing negotiations (either orally or in writing) or
a lease proposal, letter of intent, term sheet, or other lease document as part
of an agreement involving three (3) or more office buildings at the
Project.  Notwithstanding the foregoing, and subject to the terms and conditions
of Section 1.2.6 below, such Right of First Offer shall (i) subordinate any
agreement involving three (3) or more office buildings at the Project and all
expansion rights set forth in such agreements (the "Superior Leases", and the
tenants under such Superior Leases are "Superior Right Holders") (including, in
each instance, renewals and expansions of any such Superior Leases, pursuant to
rights in effect as of the date of this Lease regardless of whether such rights
are exercised strictly in accordance with their terms).  Notwithstanding any
contrary provision in the lease of any Superior Right Holder, such rights of any
Superior Right Holder shall continue to be superior to Tenant's Right of First
Offer in the event that such Superior Right Holder's lease is renewed or
otherwise modified (and irrespective of whether any such renewal is currently
set forth in such lease or is subsequently granted or agreed upon, and
regardless of whether such renewal is consummated pursuant to a lease amendment
or a new lease).  

1.2.1    Procedure for Offer.  From time to time, prior to leasing the First
Offer Space to a third party (other than to a Superior Right Holder), Landlord
shall deliver written notice to Tenant (the "First Offer Notice") describing
First Offer Space (or portion thereof) that is then available and pursuant to
such First Offer Notice, Landlord shall offer to lease to Tenant the First Offer
Space described in the First Offer Notice.  The First Offer Notice shall
describe the space so offered to Tenant and shall set forth the Base Rent and
the other "Economic Terms" (as that term is defined herein below) upon which
Landlord is willing to lease such space to Tenant.  As used in this Section 1.2,
"Economic Terms" shall refer to:  (i) the rental rate (including additional rent
and considering any "base year" or "expense stop" applicable thereto); (ii) the
amount of any improvement allowance or the value of any work to be performed by
Landlord in connection with the lease of such First Offer Space (which amount is
a deduction from the cost to Tenant or such other party); and (iii) the amount
of free rent (which amount is a deduction from the cost to Tenant or such other
party).

1.2.2    Procedure for Acceptance.  If Tenant wishes to exercise Tenant's Right
of First Offer with respect to the space described in the First Offer Notice,
then within ten (10) business days of delivery of the First Offer Notice to
Tenant, Tenant shall have the right to deliver notice to Landlord ("Tenant's
First Offer Exercise Notice") of Tenant's election to exercise its right of
first offer with respect to the entire space described in the First Offer Notice
on the terms contained in such notice.  If, within the ten (10) business day
period, Tenant does not deliver Tenant's First Offer Exercise Notice, then
Landlord shall be free to enter into a lease ("Third Party Lease") for the space
described in the First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires; provided, however, during the 180-day period following
the initial delivery of the First Offer Notice to

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-6-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Tenant, if the Economic Terms that Landlord is prepared to accept under a Third
Party Lease are greater than ten percent (10%) more favorable to the tenant than
the Economic Terms offered by Landlord to Tenant (as determined using a "Net
Equivalent Lease Rate", as defined in Exhibit F attached hereto), then Landlord
shall first make an offer of such more favorable Economic Terms (as such
Economic Terms are determined using a Net Equivalent Lease Rate and adjusted to
account for the difference, if any, in the lease term offered to Tenant and the
lease term offered to such third party) (the "New Offer Terms") to Tenant by
written notice (the "Additional Notice") setting forth the New Offer Terms, and
Tenant shall have five (5) business days from Tenant's receipt of the Additional
Notice to accept the New Offer Terms set forth in the Additional Notice (which
procedure shall be repeated until Landlord enters into a lease or lease
amendment with respect to such First Offer Space which does not require Landlord
to deliver another Additional Notice to Tenant pursuant to the terms of this
paragraph or Tenant exercises such Right of First Offer, as applicable).  If
Landlord does not lease the First Offer Space within the foregoing one hundred
eighty (180) day period, then Landlord shall also provide Tenant with an
Additional Notice prior to entering into a Third Party Lease.

1.2.3    First Offer Term.  Tenant shall commence payment of Rent for the First
Offer Space, and the term of the First Offer Space (the "First Offer Term")
shall commence upon the date set forth in the First Offer Notice (the "First
Offer Commencement Date") and shall terminate on the date set forth in the First
Offer Notice.

1.2.4    Construction in First Offer Space.  Tenant shall accept delivery of the
First Offer Space in its then "as is" condition, and Tenant's construction of
improvements in the First Offer Space shall comply with the terms of Article 8
of the First Offer Lease (defined below).  Any improvement allowance to which
Tenant may be entitled shall be as set forth in the First Offer Notice.

1.2.5    First Offer Lease.  If Tenant timely exercises its Right of First Offer
as set forth herein, then Landlord and Tenant shall, within thirty (30) days
thereafter, execute a separate lease for such First Offer Space (the "First
Offer Lease") which First Offer Lease shall contain the following:  (i) the
terms and conditions set forth in the First Offer Notice and this Section 1.2;
(ii) an obligation that Tenant deliver to Landlord under the First Offer Lease,
concurrently with Tenant's execution of the First Offer Lease, a letter of
credit in an amount equal to the first twelve (12) months of the base rent under
the First Offer Lease that complies in all respects with the requirements of
Article 21 of this Lease and that is subject to reduction in accordance with
Section 21.9 of this Lease, except that the first reduction date of such letter
of credit amount shall occur on the first day of the first full calendar month
following the completion of one-third of the First Offer Term and the second
reduction date of such letter of credit amount shall occur on the first day of
the first full calendar month following the completion of two-thirds of the
First Offer Term; and (iii) the non-business oriented terms and conditions of
this Lease.  Notwithstanding the foregoing, the failure of Landlord and Tenant
to execute and deliver such First Offer Lease shall not affect an otherwise
valid exercise of Tenant's first offer rights or the parties' rights and
responsibilities in respect thereof.

1.2.6Termination of Right of First Offer.  The Right of First Offer shall be
personal to the Original Tenant and any Permitted Transferee Assignee, and may
only be exercised by the Original Tenant or such Permitted Transferee Assignee
(and not any other assignee, sublessee or other transferee of Tenant's interest
in this Lease) if the Original Tenant or any Permitted Transferee Assignee
occupies the entire Premises.  Tenant shall not have the right to lease First
Offer Space, as provided in this Section 1.2, if, as of the date of the
attempted exercise of any Right of First Offer by Tenant, or, at Landlord's
option, as of the scheduled date of delivery of such First Offer Space to
Tenant, (i) Tenant is in monetary or material non-monetary default under this
Lease (beyond the applicable notice and cure periods) more than once during the
preceding twelve (12) month period, (ii) Tenant has made a Transfer (as defined
in Section 14.1 below) of more than twenty-five percent (25%), in the aggregate,
of the Premises other than to a Permitted Transferee (as that term is defined in
Section 14.8 below), (iii) Tenant (or its Permitted Transferee, as the case may
be) has vacated more than twenty-five percent (25%), in the aggregate, of the
Premises for more than thirty (30) consecutive days, other than as a result of
Alterations performed pursuant to Article 8 below or relating to a Casualty
pursuant to Article 11 below, and/or (iv) less than fifteen (15) months then
remain in the initial Lease Term (and in no event shall Tenant's Right of First
Offer be applicable during the Option Term).

1.2.7    Binding Effect on Landlord.  For so long as CAP OZ 34, LLC, a Delaware
limited liability company, or an entity which directly or indirectly controls,
is controlled by, or is under common control with CAP OZ 34, LLC, a Delaware
limited liability company, is the Landlord under this Lease (each, an "Original
Landlord") and an Original Landlord is also the owner of the First Offer Space,
Landlord's obligations under this Section 1.2 shall remain covenants binding on
Original Landlord, and a default by the owner of the First Offer Space with
respect to the Right of First Offer shall constitute a default by Original
Landlord under this Lease.  Upon the transfer of Original Landlord's interest in
the Premises and in this Lease to any third party (other than any other Original
Landlord) or upon the transfer of Original Landlord's interest in the First
Offer Space to any third party, Landlord shall automatically be released from
all obligations under this Section 1.2 and Tenant agrees to look solely to the
owner of the First Offer Space for the performance of the obligations under this
Section 1.2 after the date of transfer.

1.3    Rentable Square Feet of Premises.  For purposes of this Lease, "rentable
square feet" of the Premises shall be calculated pursuant to BOMA 2017 for
Office Buildings: Standard Methods of Measurement (ANSI/BOMA Z65.1-2017), and
its accompanying guidelines, as applicable to single-tenant buildings (i.e.,
rentable square footage equating to Gross Building Area) (collectively, "BOMA
2017").  Landlord and Tenant hereby stipulate and agree that the rentable area
of the Premises, based on the Base Building Plans (as that term is defined in
Section 1.1 of the Tenant Work Letter) is as set forth in Section 2.2 of the
Summary.  Within sixty (60) days after the Lease Commencement Date, Tenant may
object to the amount of the rentable square footage of the Premises as set forth
in this Lease; provided, however, Tenant may only object if the Building, as
constructed, deviates from the Base Building Plans and, as a result of such
deviation, the rentable square footage of the Premises is reduced, and

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-7-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

then any objection by Tenant to the rentable square footage of the Premises
shall be limited solely to the amount of the actual deviation of the rentable
square footages of the Premises, as constructed, deviates from the rentable
square footages set forth in this Lease (the "Deviation").  Tenant's failure to
deliver written notice of such objection within said sixty (60) day period shall
be deemed to constitute Tenant's acceptance of the rentable square footage set
forth in this Lease.  If Tenant objects to the amount of the rentable square
footage, Landlord's space planner/architect and Tenant's space planner/architect
shall promptly meet and attempt to agree upon the rentable square footage of the
Premises as measured pursuant to BOMA 2017, it being understood that any
adjustment must be limited to the Deviation.  If Landlord's space
planner/architect and Tenant's space planner/architect cannot agree on the
amount of the Deviation within thirty (30) days after Tenant's objection
thereto, Landlord and Tenant shall mutually select an independent third party
space measurement professional to field measure the Deviation pursuant to BOMA
2017, subject to the limitations set forth herein.  Such third party independent
measurement professional's determination shall be conclusive and binding on
Landlord and Tenant.  Landlord and Tenant shall equally split the fees and
expenses of the independent third party space measurement professional.  If the
Lease Term commences prior to the calculation of the Deviation, Landlord's
determination of the Deviation shall be utilized until a final determination of
the Deviation is made, whereupon an appropriate adjustment, if necessary, shall
be made retroactively, and Landlord shall make appropriate payment (if
applicable) to Tenant.  In the event that pursuant to the procedure described in
this Section 1.3 above, it is determined that the rentable square footage
amounts shall be different from those set forth in this Lease, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
incorrect amount (including, without limitation, the amount of the Rent, as
those term is defined in Section 4.1 of this Lease, and the amount of the Tenant
Improvement Allowance, as that term is defined in Section 2.1 of the Tenant Work
Letter) shall be modified in accordance with such determination.  If such
determination is made, it will be confirmed in writing by Landlord to Tenant.  

ARTICLE 2

LEASE TERM; OPTION TERM

2.1    In General.  The terms and provisions of this Lease shall be effective as
of the date of this Lease.  The term of this Lease (the "Lease Term") shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary , and shall terminate on the date set forth in
Section 3.3 of the Summary (the "Lease Expiration Date") unless this Lease is
sooner terminated as hereinafter provided.  For purposes of this Lease, the term
"Lease Year" shall mean each consecutive twelve (12) month period during the
Lease Term, provided , however, that Lease Year 1 for this Lease shall commence
on the same day as Lease Year 2 under the Building 2 Lease, and provided further
that the last Lease Year shall end on the Lease Expiration Date.  At any time
during the Lease Term, Landlord may deliver to Tenant a notice in the form as
set forth in Exhibit C (the "Notice of Lease Term Dates"), attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within fifteen (15) business days of receipt
thereof (provided that if said Notice of Lease Term Dates is not factually
correct, then Tenant shall make such changes as are necessary to make the Notice
of Lease Term Dates factually correct and shall thereafter execute and return
such Notice of Lease Term Dates to Landlord within such fifteen (15) business
day period), and thereafter the dates set forth on such Notice of Lease Term
Dates shall be conclusive and binding upon Tenant and Landlord, unless Landlord
sends a Notice to Tenant rejecting Tenant’s changes, whereupon this procedure
shall be repeated until the parties mutually agree upon the contents of the
Notice of Lease Term Dates. In the event Landlord shall fail to send Tenant the
Notice of Lease Term Dates within thirty (30) days following the Lease
Commencement Date, such failure shall not be a default under this Lease, but
Tenant may send to Landlord Notice of the occurrence of the Lease Commencement
Date substantially in the form of the Notice of Lease Term Dates which Notice of
Lease Term Dates Landlord shall acknowledge by executing a copy of the Notice of
Lease Term Dates and returning it to Tenant (provided that if said Notice of
Lease Term Dates is not factually correct, Landlord shall make such changes to
the Notice of Lease Term Dates as are necessary to make such Notice of Lease
Term Dates factually correct, which revised Notice of Lease Term Dates shall
thereafter be subject to the procedure for finalization set forth in this
Section 2.1).  Once the Notice of Lease Term Dates is executed and delivered by
Landlord and Tenant, the same shall be binding upon Landlord and Tenant.

2.2    Option Term.

2.2.1    Option Right.  Landlord hereby grants Original Tenant one (1) option
(the "Extension Option") to extend the Lease Term for the entire Premises (or
with respect to the Reduced Premises, as described below) by a period of seven
(7) years (the "Option Term").  Such Extension Option shall be exercisable only
by "Notice" (as that term is defined in Section 29.18 of this Lease) delivered
by Tenant to Landlord as provided below, provided that, as of the date of
delivery of such Notice, (i) Tenant has not then received notice of a monetary
or material non-monetary default under this Lease that then remains uncured, and
(ii) Tenant has not been in monetary or material non-monetary default under this
Lease (beyond the applicable notice and cure periods) more than twice during the
preceding twelve (12) month period.  Upon the proper exercise of such option to
extend, and provided that, at Landlord's election, as of the end of the Lease
Term, (A) Tenant has not then received notice of a monetary or material
non-monetary default under this Lease that then remains uncured, and (B) Tenant
has not been in monetary or material non-monetary default under this Lease
(beyond the applicable notice and cure periods) more than twice during the
preceding twelve (12) month period, then the Lease Term, as it applies to the
entire Building 3 Premises, the entire Building 4 Premises and/or the entire
Building A2 Premises, shall be extended for a period of seven (7) years.  The
rights contained in this Section 2.2 shall only be exercised by the Original
Tenant (or any assignee of the Original Tenant's interest in this Lease (but not
any sublessee or other transferee of the Original Tenant's interest in this
Lease), and shall terminate upon the date that Tenant makes a Transfer of more
than fifty percent (50%), in the aggregate, of the initial Premises other than
to a Permitted Transferee for all or substantially all of the remaining Lease
Term.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-8-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

2.2.2    Reduced Premises.  If Tenant exercises the Extension Option, Tenant
shall have the right to exercise the Extension Option as to all or a portion of
the Premises then leased by Tenant under this Lease, provided that, if Tenant
exercises the Extension Option with respect to less than the entire Premises
(the "Reduced Premises"), then the Reduced Premises must consist of the entire
Building 3 Premises or the entire Building 4 Premises or both, and (ii) Tenant
may exercise the Extension Option with respect to the Building A2 Premises only
if Tenant also exercises the Extension Option with respect to both the
Building 3 Premises and the Building 4 Premises.  If Tenant exercises an
extension option with respect to less than the entire Premises pursuant to the
prior sentence, then for purposes of the remainder of this Section 2.2, Exhibit
F, and during the period from and after the commencement of the Option Term, the
term "Premises" shall mean the Reduced Premises.

2.2.3    Option Rent.  The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to ninety-seven and one-half percent (97.5%) of
the "Market Rent," as that term is defined in, and determined pursuant to,
Exhibit F attached hereto. The Option Rent for the Building 3 Premises and the
Building 4 Premises shall be equal to the same per rentable square foot amount
for each portion of the Premises.  In addition, if Tenant exercises the
Extension Option with respect to the Building A2 Premises, the Option Rent for
the Building A2 Premises shall be determined by determining the Option Rent for
the Building 3 Premises and the Building 4 Premises, and shall then be applied
on the same per rentable square foot basis to the Building A2 Premises, and the
Option Rent for the Building A2 Premises shall not otherwise be subject to a
separate determination of Market Rent.

2.2.4    Exercise of Option.  The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.  Tenant shall deliver notice (the "Exercise Notice") to Landlord
not more than eighteen (18) months nor less than fifteen (15) months prior to
the expiration of the initial Lease Term, stating that Tenant is exercising its
option.  Concurrently with such Exercise Notice, Tenant shall deliver to
Landlord Tenant's calculation of the Option Rent (the "Tenant's Option Rent
Calculation").  Landlord shall deliver notice (the "Landlord Response Notice")
to Tenant on or before the date which is thirty (30) days after Landlord's
receipt of the Exercise Notice and Tenant's Option Rent Calculation, stating
that (A) Landlord is accepting Tenant's Option Rent Calculation as the Option
Rent, or (B) rejecting Tenant's Option Rent Calculation and setting forth
Landlord's calculation of the Market Rent (the "Landlord's Option Rent
Calculation").  Within ten (10) business days of its receipt of the Landlord
Response Notice, Tenant may, at its option, accept the Market Rent contained in
the Landlord's Option Rent Calculation.  If Tenant does not affirmatively accept
or Tenant rejects the Option Rent specified in the Landlord's Option Rent
Calculation, the parties shall follow the procedure set forth in Section 2.2.5
below, and the Option Rent shall be determined in accordance with the terms of
Section 2.2.5 below.  Notwithstanding the foregoing, Tenant shall be permitted
to submit a non-binding notice of interest (the "Interest Notice") to Landlord
not less than eighteen (18) months prior to the expiration of the then Lease
Term, and following Landlord's receipt of such Interest Notice, Landlord shall
deliver to Tenant not less than sixteen (16) months prior to the expiration of
the then Lease Term, Landlord's non-binding estimate of the Option Rent.

2.2.5    Determination of Market Rent.  In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Landlord's Option Rent Calculation pursuant to
Section 2.2.4 above, then Landlord and Tenant shall attempt to agree upon the
Option Rent using their reasonable good-faith efforts.  If Landlord and Tenant
fail to reach agreement upon the Option Rent applicable to the Option Term on or
before the date that is ninety (90) days prior to the expiration of the initial
Lease Term (the "Outside Agreement Date"), then the Option Rent shall be
determined by arbitration pursuant to the terms of this Section 2.2.5.  Each
party shall make a separate determination of the Market Rent (i.e., the
determinations of one hundred percent (100%) of Market Rent (as opposed to the
Option Rent determinations equal to ninety-seven and one-half percent (97.5%) of
Market Rent) (the "Exchanged Market Rents"), within five (5) days following the
Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Section 2.2.5.1 through Section 2.2.5.4,
below.  The determination of the arbitrators shall be limited solely to the
issue area of whether Landlord's or Tenant's Exchanged Market Rents
determination is the closest to the actual Market Rent as determined by the
arbitrators, taking into account the requirements of Section 2.2 of this Lease.

2.2.5.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser or real estate broker who shall have been active
over the ten (10) year period ending on the date of such appointment in the
appraising and/or leasing of first class office properties in the vicinity of
the Buildings.  Each such arbitrator shall be appointed within fifteen (15) days
after the Outside Agreement Date.  Landlord and Tenant may consult with their
selected arbitrators prior to appointment and may select an arbitrator who is
favorable to their respective positions (including an arbitrator who has
previously represented Landlord and/or Tenant, as applicable).  The arbitrators
so selected by Landlord and Tenant shall be deemed "Advocate Arbitrators."

2.2.5.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators except that (i) neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly, or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance, and (ii) the Neutral
Arbitrator cannot be someone who has represented Landlord and/or Tenant during
the five (5) year period prior to such appointment.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant's counsel.

2.2.5.3    Within ten (10) business days following the appointment of the
Neutral Arbitrator, Landlord and Tenant shall in good faith endeavor to agree
upon the terms of and enter into an arbitration agreement (the "Arbitration
Agreement") which shall set forth the following:

(a)    Each of Landlord's and Tenant's Exchanged Market Rents exchanged by the
parties pursuant to Section 2.2.5, above;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-9-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

(b)    An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;

(c)    Instructions to be followed by the Neutral Arbitrator when conducting
such arbitration;

(d)    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord's or Tenant's respective Exchanged Market Rents (the "Briefs");

(e)    That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party's
Brief (the “First Rebuttals”);provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party's Brief and shall
identify clearly which argument or fact of the other party's Brief is intended
to be rebutted;

(f)    That within five (5) business days following the parties’ receipt of each
other’s First Rebuttal, Landlord and Tenant, as applicable, shall each have the
right to provide the Neutral Arbitrator (with a copy to the other party) with a
written rebuttal to the other party’s First Rebuttal (the “Second Rebuttals”);
provided, however, such Second Rebuttals shall be limited to the facts and
arguments raised in the other party’s First Rebuttal and shall identify clearly
which argument or fact of the other party’s First Rebuttal is intended to be
rebutted;

(g)    The date, time and location of the arbitration, which shall be mutually
and reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the Neutral Arbitrator, the Advocate Arbitrators, Landlord and
Tenant, and each party's applicable consultants, which date shall in any event
be within forty-five (45) days following the appointment of the Neutral
Arbitrator;

(h)    That no discovery shall take place in connection with the arbitration,
other than to verify the factual information that is presented by Landlord or
Tenant;

(i)    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;

(j)    Tenant shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed three (3) hours
("Tenant's Initial Statement");

(k)    Following Tenant's Initial Statement, Landlord shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed three (3) hours ("Landlord's Initial Statement");

(l)    Following Landlord's Initial Statements the Advocate Arbitrator
representing Tenant shall have up to one (1) additional hour to present
additional arguments and/or to rebut the arguments offered in Landlord's Initial
Statement ("Tenant's Rebuttal Statement");

(m)    Following Tenant's Rebuttal Statement, the Advocate Arbitrator
representing Landlord shall have up to one (1) additional hour to present
additional arguments and/or to rebut the arguments offered in Tenant's Initial
Statement and Tenant's Rebuttal Statement;

(n)    That, not later than ten (10) business days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's Exchanged Market Rents determination
is closer to the Market Rent;

(o)    That following notification of the Ruling, Landlord's or Tenant's
Exchanged Market Rents determination, whichever is selected by the Neutral
Arbitrator as being closer to the Market Rent, shall then be multiplied by
ninety-seven and one-half percent (97.5%) to become the then applicable Option
Rent; and

(p)    That the decision of the Neutral Arbitrator shall be binding on Landlord
and Tenant.

(q)    If a date by which an event described in Section 2.2.5.3 above, is to
occur falls on a weekend or a holiday, the date shall be deemed to be the next
business day.  If the parties fail to enter into an Arbitration Agreement within
ten (10) days following the appointment of the Neutral Arbitrator, then the
arbitration shall nonetheless proceed in accordance with this Section 2.2.5
notwithstanding such failure.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-10-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

2.2.6    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent, initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party within
thirty (30) calendar days after the Option Rent has finally been
determined.  Upon final determination of the Option Rent, Landlord and Tenant
shall execute an amendment reflecting Tenant’s exercise of the extension option
and the extension of the Lease Term and the Option Rent as finally determined;
provided that the failure of either party to execute such amendment shall not
affect the validity of the terms of this Lease that apply to the Option Term.

ARTICLE 3

BASE RENT

3.1    In General.  Tenant shall pay, without prior notice or demand, to
Landlord or Landlord's agent at the management office of the Project, or, at
Landlord's option, at such other place as Landlord may from time to time
designate by written notice to Tenant, by a wire transfer in accordance with
written instructions provided by Landlord or by a check for currency which, at
the time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 4 of the
Summary, payable in equal monthly installments as set forth in Section 4 of the
Summary in advance on or before the first day of each and every calendar month
during the Lease Term, without any setoff or deduction whatsoever, except as
otherwise expressly set forth in this Lease.  Concurrently with Tenant's
execution and delivery of this Lease to Landlord, Tenant shall pay to Landlord
an amount equal to $706,283.15, which amount shall be applied to fifty percent
(50%) of the first month of Base Rent due under this Lease.  Tenant shall
deliver (i) the remaining fifty percent (50%) of the first month of Base Rent
due under this Lease with respect to the Building 3 Premises no later than ten
(10) business days following the Delivery Date for Building 3, (ii) the
remaining fifty percent (50%) of the first month of Base Rent due under this
Lease with respect to the Building 4 Premises no later than ten (10) business
days following the Delivery Date for Building 4, and (iii) the remaining fifty
percent (50%) of the first month of Base Rent due under this Lease with respect
to the Building A2 Premises no later than ten (10) business days following the
Delivery Date for Building A2.  If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2    Base Rent Abatement.  Provided that no monetary or material non-monetary
event of default is occurring beyond any applicable notice and cure period, and
subject to the terms of this Section 3.2 below, then during the initial six (6)
full calendar months following the applicable Lease Commencement Date
(collectively, the "Base Rent Abatement Period"), Tenant shall be entitled to an
abatement of Base Rent (collectively, the "Base Rent Abatement").  The Base Rent
Abatement shall apply separately with respect to the Building 3 Premises, the
Building 4 Premises, and the Building A2 Premises.  Tenant acknowledges and
agrees that the foregoing Base Rent Abatement has been granted to Tenant as
additional consideration for entering into this Lease, and for agreeing to pay
the Rent and perform the terms and conditions otherwise required under this
Lease.  Tenant acknowledges and agrees that during such Base Rent Abatement
Period, such Base Rent Abatement shall have no effect on the calculation of any
future increases in Base Rent or Direct Expenses payable by Tenant pursuant to
the terms of this Lease, which increases shall be calculated without regard to
such Base Rent Abatement.  Additionally, Tenant shall be obligated to pay all
"Additional Rent" (as that term is defined in Section 4.1 of this Lease) during
the Base Rent Abatement Periods.  In connection with any sale, financing or
refinancing of the Building or Project, Landlord shall have the right to buy out
all or any portion of the Base Rent Abatement at any time prior to the
expiration of the Base Rent Abatement Period by (1) providing written notice
thereof to Tenant and (2) paying to Tenant the amount of Base Rent Abatement
then remaining due discounted to present value at a per annum rate equal to the
discount rate of the Federal Reserve Bank of San Francisco.  If Landlord elects
to buy out all or a portion of the Base Rent Abatement, Landlord and Tenant
shall, at Landlord’s option, enter into an amendment to the Lease.  In no event
shall Landlord be obligated to pay a commission with respect to the Base Rent
Abatement and Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed with respect to the Base Rent Abatement by any broker or
agent claiming the same by, through or under the indemnifying party.

ARTICLE 4

ADDITIONAL RENT

4.1    General Terms.  In addition to paying the Base Rent specified in Article
3 of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-11-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

4.2    Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1    "Tenant's Share" shall mean the amount set forth in Section 5 of the
Summary.

4.2.2    "Direct Expenses" shall mean Operating Expenses and Tax Expenses.

4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.4    "Operating Expenses" shall mean, except as otherwise set forth in this
Section 4.2.4, all expenses, costs and amounts of every kind and nature which
Landlord pays or accrues during any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Project, or any portion thereof.  For purposes
of clarification, any given type of Operating Expense shall be included either
as paid or as accrued during an Expense Year (but not both as paid and as
accrued) and such manner of accounting as to such type of Operating Expense
shall be maintained consistently throughout the Lease Term.  Without limiting
the generality of the foregoing, Operating Expenses shall specifically include
any and all of the following:  (i) the cost of supplying all utilities to the
Common Areas, the cost of operating, repairing, and maintaining the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith (but excluding
the costs of any utilities provided to the Premises and the premises of other
tenants of the Project to the extent Tenant is then paying Landlord directly for
such utility costs pursuant to Article 6 below); (ii) the cost of licenses,
certificates, permits and inspections and the reasonable cost of contesting any
governmental enactments that are reasonably likely to increase Operating
Expenses, and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord (except for the cost of Pollution Legal
Liability Environmental insurance) in connection with the Project as reasonably
determined by Landlord; (iv) except to the extent constituting a capital
expenditure (other than Permitted Capital Items), the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof; (v)
the cost of operation, repair, restoration, and maintenance of all parking areas
and amenities areas, including the amenities building and any cafeterias and
conference spaces; (vi) subject to the exclusions from Operating Expenses below,
fees and other costs, including management and/or incentive fees, consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the Project
(provided, however, if any of such fees are paid to parties who provide services
for more than one building or project, only the prorated portion of those fees
reflecting the percentage of such parties' working time devoted to the Project
shall be included in Operating Expenses); (vii) payments under any equipment
rental agreements and the fair rental value of any management office space;
(viii) subject to item (f), below, wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Project (but excluding repairs and replacements that constitute
capital repairs or capital improvements, other than Permitted Capital Items);
(xi) the cost of janitorial, alarm, security and other services, replacement of
wall and floor coverings, ceiling tiles and fixtures in Common Areas,
maintenance of curbs and walkways, and repair to roofs (but excluding the costs
of janitorial services provided to the premises of other tenants of the Project
to the extent Tenant is then providing its own janitorial services to the
Premises pursuant to Article 6 below); (xii) amortization (including reasonable
interest on the unamortized cost) over such period of time as Landlord shall
reasonably determine, of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are reasonably anticipated to reduce
current or future Operating Expenses or to enhance or improve the safety or
security of the Project or its occupants, (B) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or (C) that are required under
any governmental law or regulation (collectively, "Permitted Capital Items");
provided, however, that any capital expenditure shall be amortized (including
interest on the amortized cost at the rate of seven percent (7%)) over (X) its
reasonable useful life as Landlord shall reasonably determine in accordance with
sound real estate management and accounting practices, consistently applied, or
(Y) with respect to those items included under item (A) above, their
recovery/payback period as Landlord shall reasonably determine in accordance
with sound real estate management and accounting practices, consistently
applied; and (xiv) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute Tax Expenses, and (xv) payments under any
Underlying Documents (as that term is defined in Section 5.5
below).  Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:

(a)    costs, including construction costs, permit, license and inspection
costs, legal fees, space planners' fees, advertising, marketing and promotional
expenses (except as otherwise expressly set forth above) and leasing
commissions, and brokerage fees incurred in connection with the original
construction or development, or original or future leasing of the Project, and
costs, including permit, license and inspection costs, incurred with respect to
the installation of improvements made for tenants or other occupants occupying
space in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating space for tenants or other occupants of the
Project (excluding, however, such costs relating to any Common Areas of the
Project or parking facilities);

(b)    except as expressly set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages or any other debt
instruments and any other debt costs, if any, penalties, late fees, and
interest, costs of capital repairs and alterations, and costs of capital
improvements and equipment;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-12-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

(c)    costs for which the Landlord is reimbursed, or would have been reimbursed
if Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease or would have been reimbursed if Landlord had used commercially
reasonable efforts to collect such amounts, from any tenant or occupant of the
Project or by insurance from its carrier or any tenant's carrier or by anyone
else;

(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss, or
reserves of any kind;

(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(f)    the wages and benefits (including fringe benefits) of any employee who
does not devote substantially all of his or her employed time to the Project
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Project vis-a-vis time spent on matters unrelated to operating
and managing the Project; provided, that in no event shall Operating Expenses
for purposes of this Lease include wages and/or benefits attributable to
personnel above the level of Project supervising manager or general manager; or
Project supervising engineer

(g)    amount paid as ground rental for the Project by the Landlord;

(h)    except for a Project management fee (subject to item (o) below), overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of the
Landlord for services or utilities in the Project to the extent the same exceeds
the costs of such services rendered by qualified, unaffiliated third parties on
a competitive basis (provided that Landlord shall have the right to include in
Operating Expenses service or utility charges paid to affiliates or subsidiaries
of Landlord, provided that such costs do not exceed market costs or rates for
services or utilities);

(i)    all costs of commercial concessions (other than parking) operated by or
on behalf of the Landlord, including without limitation rent, operating costs,
utility costs and any compensation paid to clerks, attendants or other persons
in connection with such concessions;

(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
to the Common Areas and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k)    all items and services for which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

(l)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(m)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Buildings, with adjustment where
appropriate for the size of the applicable project;

(n)    costs, other than those incurred in ordinary insurance, maintenance and
repair, for sculpture, paintings, fountains or other objects of art;

(o)    any management fee for the management of the Project which exceeds two
percent (2%) of the sum of Tenant's annual Base Rent obligations fully grossed
up and adjusted to reflect a one hundred percent (100%) occupancy of the Project
with all tenants paying full rent, as contrasted with free rent, half-rent and
the like;

(p)    costs for repairs and/or replacements to the extent arising from the
negligence or willful misconduct of Landlord, its affiliates or employees;

(q)    costs (including fines, penalties and late fees) incurred to correct
violations of Applicable Laws, which violations are Landlord's obligation to
correct pursuant to Article 24 below;

(r)    electric power costs and other utility costs for which any tenant
directly contracts with a public service company;

(s)    tax penalties or other similar costs that are expressly excluded from Tax
Expenses;

(t)    any above Building standard cleaning, including, but not limited to
construction cleanup or special cleanings associated with parties/events;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-13-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

(u)    the cost of any training or incentive programs, other than for tenant
life safety information services;

(v)    costs of correcting defects in any portion of the Project, or the
equipment used therein and the replacement of defective equipment, except that
conditions resulting from ordinary wear and tear will not be deemed defects for
the purpose of this category;

(w)    brokerage commissions, attorneys' and accountants' fees related thereto,
loan brokerage fees, closing costs, interest charges and other similar costs
incurred in connection with the sale, refinancing, mortgaging, or selling, or
change of ownership of the Project;

(x)    costs of repairs or other work occasioned by fire, windstorm, or other
casualty, whether or not Landlord carries such insurance (except for any
commercially reasonable insurance deductible which such deductibles shall be
included in the definition of Operating Expenses);

(y)    repairs or other work paid for through condemnation proceeds;

(z)    all costs incurred by Landlord in connection with any dispute relating to
the Landlord’s title to or ownership of the Project or any portion thereof;

(aa)    contributions to political or charitable organizations;

(bb)    expenses and costs relating in any way whatsoever to the identification,
testing, monitoring and control, encapsulation, removal, remediation,
replacement, repair, or abatement of any Hazardous Materials or mold within the
Building or Project (to the extent the same is defined as Hazardous Materials
under Applicable Law) and the cost of Pollution Legal Liability Environmental
insurance;

(cc)    the costs of any "tenant relations" parties, events or promotions;

(dd)    costs and expenses of providing HVAC service to other tenant spaces in
the Building during non-Building Hours;

(ee)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

(ff)    advertising or promotional expenditures and the costs of acquiring and
installing signs in or on any of the Building identifying the owner of the
Building or any other tenant or occupant of the Building;

(gg)    except as expressly set forth in Section 4.2.3 above, costs of any
mitigation fees, impact fees, subsidies, tap-in fees, connection fees or similar
one-time charges or costs (however characterized), imposed as a condition of or
in connection with the development of the Project or Building or any expansion
thereof, though any such costs related to the Tenant Improvements shall be
Tenant’s sole responsibility; and

(hh)    costs relating to the repair or replacement of structural portions of
the roof, foundations, floors and exterior walls and all structural seismic
upgrading costs.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the variable components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent (100%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year.  For purposes of this subsection, variable
components include only those component expenses that are affected by variations
in occupancy levels.  Except for the management fee (subject to item (o) above),
Landlord shall not (i) make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others and (ii) subject to
Landlord's right to adjust the variable components of Operating Expenses
described above in this paragraph, collect Operating Expenses from Tenant and
all other tenants in the Building in an amount in excess of what Landlord incurs
for the items included in Operating Expenses.

4.2.5    Taxes.

4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-14-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

4.2.5.2    Tax Expenses shall include, without limitation:  (i) any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) any tax
or assessment levied in connection with Caltrain or any similar transportation
system; (iv) any assessment, tax, fee, levy, or charge allocable to or measured
by the area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and (v) any assessment, tax,
fee, levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises.  All
assessments that can be paid by Landlord in installments, shall be paid by
Landlord in the maximum number of installments permitted by Applicable Law.

4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense
Year.  Notwithstanding anything to the contrary set forth in this Lease, except
as set forth in Section 4.2.5.4 below, (a) only Landlord may institute
proceedings to reduce Tax Expenses and the filing of any such proceeding by
Tenant without Landlord's consent shall constitute an event of default by Tenant
under this Lease, and (b) Landlord shall not be obligated to file any
application or institute any proceeding seeking a reduction in Tax Expenses. If
Tax Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses.  Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, corporate,
capital stock or capital gains taxes, documentary transfer taxes, penalties
incurred as a result of Landlord's failure to timely pay taxes or to file any
tax or informational returns, and other taxes to the extent applicable to
Landlord's general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.

4.2.5.4    So long as Tenant is leasing the entire initial Premises, Tenant may
request from Landlord whether or not Landlord intends to file an appeal of any
portion of Tax Expenses which are appealable by Landlord (the "Appealable Tax
Expenses") for any tax fiscal year.  Landlord shall deliver written notice to
Tenant within ten (10) days after such request indicating whether Landlord
intends to file an appeal of Appealable Tax Expenses for such tax fiscal
year.  If Landlord indicates that Landlord will not file an appeal of such Tax
Expenses, then Tenant may provide Landlord with written notice ("Appeals
Notice") at least thirty (30) days prior to the final date in which an appeal
must be filed, requesting that Landlord file an appeal.  Upon receipt of the
Appeals Notice, but subject to the terms and conditions of this Section 4.2.5.4
below, Landlord shall promptly file such appeal and thereafter Landlord shall
diligently prosecute such appeal to completion.  Tenant may at any time in its
sole discretion direct Landlord to terminate an appeal it previously elected
pursuant to an Appeals Notice.  In the event Tenant provides an Appeals Notice
to Landlord and the resulting appeal reduces the Tax Expenses for the tax fiscal
year in question as compared to the original bill received for such tax fiscal
year and such reduction is greater than the costs for such appeal, then the
costs for such appeal shall be included in Tax Expenses and passed through to
the tenants of the Building when funds are actually received.  Alternatively, if
the appeal does not result in a reduction of Tax Expenses for such tax fiscal
year or if the reduction of Tax Expenses is less than the costs of the appeal,
then Tenant shall reimburse Landlord, within thirty (30) days after written
demand, for any and all costs reasonably incurred by Landlord which are not
covered by the reduction in connection with such appeal. Tenant's failure to
timely deliver an Appeals Notice shall waive Tenant's rights to request an
appeal of the applicable Tax Expenses for such tax fiscal year.  In addition,
Tenant's obligations to reimburse Landlord for the costs of the appeal pursuant
to this Section shall survive the expiration or earlier termination of this
Lease in the event the appeal is not concluded until after the expiration or
earlier termination of this Lease.  Upon request, Landlord agrees to keep Tenant
apprised of all tax protest filings and proceedings undertaken by Landlord to
obtain a reduction or refund of Tax Expenses.

4.3    Allocation of Direct Expenses

4.3.1    Method of Allocation.  The parties acknowledge that the Buildings are
part of a multi-building project and that the Direct Expenses should be shared
on a reasonable and logical basis between Tenant as tenant of the Buildings and
the tenants of the other buildings in the Project.  In addition, the Project
will be constructed in phases, with certain costs and expenses incurred in
connection with a particular phase that should be shared exclusively amongst
tenants of a particular phase.  Accordingly, as set forth in Section 4.2 above,
Direct Expenses (which consists of Operating Expenses and Tax Expenses) are
determined annually for the Project as a whole, and portions of the Direct
Expenses, which portions shall be determined by Landlord on an equitable and
consistent basis, shall be allocated to Tenant as tenant of the Buildings (as
opposed to the tenants of any other

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-15-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

buildings in the Project) and such portions shall be the Direct Expenses for
purposes of this Lease.  Such portion of Direct Expenses allocated to Tenant as
tenant of the Buildings shall include all Direct Expenses attributable solely to
the Buildings, an equitable portion of the Direct Expenses attributable to any
phase or phases in which the Premises is located and an equitable portion of the
Direct Expenses attributable to the Project as a whole.  For purposes of
allocating Direct Expenses during the Lease Term, those Direct Expenses not
reasonably attributable exclusively to the Buildings shall be allocated on a
rentable area basis, except where otherwise dictated by prudent commercial
property management and accounting practices or to achieve an equitable and
customary allocation of Direct Expenses, provided that, in either case, such
method of allocation is consistent with standard industry practice and Landlord
does not discriminate against Tenant in connection with the determination of the
method of allocation.  Any costs that are exclusively attributable to a
particular building or phase within the Project which does not include a portion
of the Premises shall be excluded from the definition of Direct Expenses for
purposes of this Lease.

4.3.2    Cost Pools.  As set forth in Section 4.3.1 above, Landlord shall have
the right, from time to time, to equitably allocate some or all of the Direct
Expenses for the Project among different portions or occupants of the Project
(the "Cost Pools").  Such Cost Pools may include, but shall not be limited to,
the office space tenants, the hotel operator(s) or owner(s), and the retail
space tenants of a portion  of the Project, and such allocations may be
implemented to reflect that certain services or amenities are not provided to
certain types of space or certain types of tenants, operators or owners of a
portion of the Project (including use of the amenities building), in which event
Tenant's Share of Direct Expenses related to such services or amenities may be
equitably adjusted to reflect the space to which such services or amenities are
generally provided or attributable (for example, Direct Expenses attributable to
the amenities building shall be allocated to only tenants with access to and use
of the amenities building).  The Direct Expenses within each such Cost Pool
shall be allocated and charged to the tenants within such Cost Pool in an
equitable manner, and if applicable, shall be allocated based on the rentable
area of the space subject to the Cost Pool compared to the total rentable area
of the Building or Project, as applicable.  Any costs allocated to a Cost Pool
which does not include a portion of the Premises (e.g., the hotel Cost Pool)
shall be excluded from the definition of Direct Expenses for purposes of this
Lease.  

4.4    Calculation and Payment of Additional Rent.  Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, an amount equal to Tenant's Share of Direct Expenses for each Expense
Year.

4.4.1    Statement of Actual Direct Expenses and Payment by Tenant.  Landlord
shall give to Tenant within forty-five (45) days following the end of each
Expense Year, a statement (the "Statement") which shall state, in general major
categories, the Direct Expenses incurred or accrued, as applicable, for such
preceding Expense Year, and which shall indicate the amount of Tenant's Share of
Direct Expenses.  Upon request from Tenant, Landlord shall provide reasonably
detailed information and documentation with respect to any of the general major
categories and any particular expenses identified in the Statement.  Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term.  Tenant shall pay, within thirty (30) days after receipt of the
Statement, the full amount of Tenant's Share of Direct Expenses for such Expense
Year, less the amounts, if any, paid by Tenant during such Expense Year as
"Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease, or if the amount of
such credit exceeds the amount of Rent due for the remainder of the Lease Term,
then Landlord shall, within thirty (30) days, deliver a check payable to Tenant
in the amount of such excess.  The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4 (provided that in the event that such
failure continues for a period of four (4) months following receipt of notice
from Tenant, Tenant may elect to seek specific performance).  Even though the
Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Direct Expenses for the Expense Year
in which this Lease terminates, Tenant shall within thirty (30) days after
receipt of the Statement, pay to Landlord Tenant's Share of Direct Expenses less
any amounts paid by Tenant as Estimated Direct Expenses for such Expense Year,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Landlord shall, within thirty (30) days, deliver a
check payable to Tenant in the amount of the overpayment.  The provisions of
this Section 4.4.1 shall survive the expiration or earlier termination of the
Lease Term.  Notwithstanding the immediately preceding sentence, Tenant shall
not be responsible for Tenant's Share of any Direct Expenses attributable to any
Expense Year which are first billed to Tenant more than eighteen (18) months
after the earlier of the expiration of the applicable Expense Year or the Lease
Expiration Date, except that Tenant shall be responsible for Tenant's Share of
Direct Expenses attributable to any Expense Year (x) that were levied by any
governmental authority or by any public utility companies, (y) for which
Landlord had not previously received an invoice, and (z) are currently due and
owing at any time following the applicable Expense Year, provided that Landlord
delivers Tenant a bill for such amounts within six (6) months following
Landlord's receipt of the bill therefor.

4.4.2    Statement of Estimated Direct Expenses.  In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth, in general major categories, Landlord's
reasonable estimate (the "Estimate") of what the total amount of Direct Expenses
for the then-current Expense Year shall be and the estimated Tenant's Share of
Direct Expenses (the "Estimated Direct Expenses").  Upon request from Tenant,
Landlord shall provide reasonably detailed information and documentation with
respect to any of the general major categories and/or particular expenses
related to such categories.  The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Article
4 (provided that in the event that such failure continues for a period of four
(4) months following receipt of notice from Tenant, Tenant may elect to seek
specific performance), nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary; provided, however, any such subsequent revision shall set
forth on a reasonably specific basis any particular expense
increase.  Thereafter, Tenant shall pay, with its

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-16-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

next installment of Base Rent due (but not sooner than thirty (30) days after
receipt of the Estimate Statement), a fraction of the Estimated Direct Expenses
for the then-current Expense Year (reduced by any amounts paid pursuant to the
last sentence of this Section 4.4.2).  Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator.  Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.  

4.4.3    Refund of Overpayment of Excess.  If the Statement shows that the
Direct Expenses for any Expense Year ending or beginning within the Lease Term
is less than the Estimated Direct Expenses actually paid by Tenant for that
Expense Year, Landlord shall credit Tenant's next payment of Base Rent and
Estimated Direct Expenses with the amount by which Tenant's payments of
Estimated Direct Expenses exceed the actual Direct Expenses due for that Expense
Year.  If that Statement is provided to Tenant after the end of the Lease Term,
Landlord shall include with the Statement a refund of the amount by which
Tenant's payments of Estimated Direct Expenses exceed the actual Tenant's Share
of Direct Expenses due for that Expense Year.

4.4.4    Controllable Expenses.  Further, notwithstanding the foregoing, in no
event shall Controllable Operating Expenses, as that term is defined below, for
any Expense Year following the Expense Year that commences on January 1st of the
second (2nd) full calendar year following the Lease Commencement Date (the
"Measuring Expense Year") increase by more than five percent (5%) per Expense
Year on a cumulative, compounded basis; for example, the maximum amount of
Controllable Operating Expenses that may be included in the calculation of such
Operating Expenses for each calendar year after the Measuring Expense Year shall
equal the product of the Controllable Operating Expenses and the following
percentages for the following calendar years: 105% for the first year following
the Measuring Expense Year; 110.25% for the second year following the Measuring
Expense Year; 115.76% for the third year following the Measuring Expense Year;
121.55% for the fourth year following the Measuring Expense Year; etc.  However,
any increases in Operating Expenses not recovered by Landlord due to the
foregoing limitation shall be carried forward into succeeding calendar years
during the Lease Term (subject to the foregoing limitation) to the extent
necessary until fully recouped by Landlord.  Upon the commencement of each
Option Term, the Measuring Expense Year shall be reset to be the Expense Year
that commences on January 1st of the Expense Year following the Expense Year in
which such Option Term commences.  As used herein "Controllable Operating
Expenses" shall mean all Operating Expenses, excluding the following:
(i) utility charges, (ii) the cost of union labor, including payroll and
benefits, which shall include labor which is not union as of the Effective Date,
but which unionizes after the Lease, (iii) market-wide labor-rate increases due
to extraordinary circumstances, including without limitation, boycotts and
strikes, (iv) costs incurred due to an event of "Force Majeure," as that term is
defined in Section 29.16 of this Lease and other extraordinary weather-related
costs (such as those resulting from infestation, storms, drought and other
severe weather), (v) Landlord's insurance costs and deductibles thereunder,
(vi) costs relating to compliance with governmentally mandated transportation
management programs, (vii) costs relating to the operation of the Shuttle
Service (as that term is defined in Section 29.34 below), (viii) costs incurred
to comply with governmental requirements and Applicable Laws, (ix) amortized
costs of capital expenditures, (x) any costs incurred specifically at the
request of Tenant and not expressly required to be incurred by Landlord pursuant
to this Lease, (xi) Tax Expenses, and (xii) any other costs that are not
reasonably within Landlord's control.

4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1    Tenant shall be liable for and shall pay before delinquency, taxes
levied against Tenant's equipment, furniture, fixtures and any other personal
property located in or about the Premises, subject, however, to Tenant's right
to contest any such taxes.  If any such taxes on Tenant's equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord's property or if the assessed value of Landlord's property is increased
by the inclusion therein of a value placed upon such equipment, furniture,
fixtures or any other personal property and if Landlord pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof but only under proper protest if requested by
Tenant, Tenant shall upon demand repay to Landlord the taxes so levied against
Landlord or the proportion of such taxes resulting from such increase in the
assessment, as the case may be.

4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
the "Building Standard Amount" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.  Solely for the purpose of determining Tax Expenses in this Section
4.5.2, Landlord and Tenant agree that the value of building standard
improvements is $82.50 per rentable square foot (the "Building Standard
Amount").  To the extent that Landlord enforces the terms of this Section 4.5.2
against Tenant, then Landlord shall not include in Tax Expenses, taxes assessed
against any other tenant improvements in the Project to the extent such taxes
relate to the value of such tenant improvements in excess of the Building
Standard Amount.

4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facilities; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises, subject, however, in each case to Tenant's right to
contest any such taxes.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-17-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

4.6    Landlord's Records.  Throughout the Lease Term, Landlord shall maintain
books and records with respect to Direct Expenses in accordance with generally
accepted real estate accounting and management practices, consistently
applied.  Landlord shall maintain for a period of at least three (3) years
following the end of the Expense Year to which they pertain, the books and
records relating to all Direct Expenses for such Expense Year.  Within one (1)
year after receipt of a Statement by Tenant (the "Audit Period"), if Tenant
disputes the amount of Direct Expenses set forth in the Statement, an
independent certified public accountant (which accountant (A) is a member of a
nationally or regionally recognized certified public accounting firm which has
previous experience in auditing financial operating records of landlords of
office buildings, and (B) is not working on a contingency fee basis (i.e.,
Tenant must be billed based on the actual time and materials that are incurred
by the certified public accounting firm in the performance of the audit),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, audit Landlord's records with respect to the Statement at
Landlord's corporate offices in the Comparable Area (as that term is defined in
Exhibit F attached hereto), provided that (i) Tenant is not then in monetary or
material non-monetary default under this Lease (beyond the applicable notice and
cure periods provided under this Lease), and (ii)Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement (but
Tenant shall be deemed to have paid the same "under protest").  In connection
with such audit, Tenant and Tenant's certified public accounting firm shall
execute a commercially reasonable confidentiality agreement regarding such
audit.  Any audit report prepared by Tenant's certified public accounting firm
shall be delivered concurrently to Landlord and Tenant within the Audit
Period.  Tenant's failure to audit the amount of Direct Expenses set forth in
any Statement within the Audit Period shall be deemed to be Tenant's approval of
such Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement; provided, however, if Landlord revises a
Statement after delivering the same to Tenant, then Tenant shall continue to
have the right to dispute such revisions for a period of one hundred eighty
(180) days after Landlord delivers such revised Statement to Tenant.  If after
such audit, Tenant still disputes such Direct Expenses, an audit to determine
the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such audit by the Accountant
proves that Direct Expenses set forth in the particular Statement were
overstated by more than three percent (3%), then the cost of the Accountant and
the cost of such audit shall be paid for by Landlord.  Tenant hereby
acknowledges that Tenant's sole right to audit Landlord's records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to inspect such books and records and/or to contest the amount of
Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

5.1    Office Permitted Use.  Tenant shall use the Building 3 Premises and
Building 4 Premises solely for the Office Permitted Use set forth in Section 6.1
of the Summary and Tenant shall not use or permit the Building 3 Premises,
Building 4 Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord's sole and absolute discretion.  Tenant may operate its business
according to prudent industry practices so long as the use or presence of
Hazardous Materials is in accordance with the terms and condition set forth in
this Article 5 and is otherwise strictly and properly monitored according to,
and in compliance with, all then applicable Environmental Laws.  Tenant shall
comply with all Underlying Documents.

5.2    Amenities Permitted Use.  Tenant shall use the Building A2 Premises
solely for the Amenities Permitted Use set forth in Section 6.2 of the Summary,
and in accordance with this Section 5.2, and Tenant shall not use or permit the
Building A2 Premises to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.

5.2.1    Cafeteria.  To the extent permitted by Applicable Laws and Code,
Tenant, at Tenant's sole cost and expense, may use a portion of the Building A2
Premises for the operation of a cafeteria (the "Cafeteria"), for the exclusive
use of Tenant's employees and guests (collectively, the "Cafeteria Users") in an
area of the Building A2 Premises reasonably designated by Landlord in
consultation with Tenant.  No cooking odors shall be emitted from the Building
A2 Premises other than through ventilation equipment and systems installed
therein to service the Cafeteria in accordance with the provisions of this
Section 5.2.1.  The Cafeteria shall be of a size permitted by Applicable
Laws.  Tenant's obligations under this Section 5.2.1 are cumulative and in
addition to all other obligations of Tenant under this Lease.

5.2.2    Fitness Center.  To the extent permitted by Applicable Laws and Code,
Tenant may use a portion of the Building A2 Premises for the operation of a
fitness center (the "Fitness Center") which may include, without limitation, the
following primary uses:  weight and aerobic training, personal training, group
training, aerobics, free weights, and treadmills, stationary bicycles,
elliptical machines, and stair-climbing machines, and shall in no event include
installation or operation of a swimming pool, sauna or whirlpool
facilities.  The Fitness Center shall be for the exclusive use of Tenant's and
its subtenant's employees and guests (collectively, the "Fitness Center Users")
and Tenant shall not make the Fitness Center available to other tenants or
occupants of the Project (or their employees) or to members of the general
public.  The Fitness Center shall be of a size permitted by Applicable Laws and
Code.  Tenant's obligations under this Section 5.2.2 are cumulative and in
addition to all other obligations of Tenant under this Lease.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-18-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

5.2.3    General Terms Applicable to Cafeteria and Fitness Center.

5.2.3.1    Third Party Operator.  Tenant may exercise the right to operate a
Cafeteria and/or Fitness Center through retention of a third party operator or
operators to operate the Cafeteria and/or the Fitness Center (a "Third Party
Operator"); provided that the Third Party Operator must comply with, all of the
terms, covenants, conditions and obligations on Tenant's part to be observed and
performed under this Lease (other than Tenant's obligation to pay Base Rent or
Direct Expenses under this Lease), including the requirement to obtain insurance
in the requisite amounts and to indemnify, defend and hold Landlord harmless
from and against any loss or other liabilities resulting from the use and
operations contemplated by Sections 5.2.1 and 5.2.2 above.  Any violation of any
provision of this Lease by the Third Party Operator shall be deemed to be a
default by Tenant under such provision.  Third Party Operator shall have no
recourse against Landlord whatsoever on account of any failure by Landlord to
perform any of its obligations under this Lease or on account of any other
matter, provided that the foregoing shall in no way be deemed to limit Tenant’s
ability to pursue Landlord on behalf of a Third Party Operator on account of any
failure by Landlord to perform any of its obligations under this Lease.  All
notices required of Landlord under this Lease shall be forwarded only to Tenant
in accordance with the terms of this Lease and in no event shall Landlord be
required to send any notices to any Third Party Operator.  In no event shall any
use or occupancy of any portion of the Building A2 Premises by the Third Party
Operator release or relieve Tenant from any of its obligations under this
Lease.  The Third Party Operator shall be a Tenant Party, and Tenant shall be
fully and primarily liable for all acts and omissions of such Third Party
Operator as fully and completely as if such Third Party Operator was an employee
of Tenant.  In no event shall the occupancy of any portion of the Building A2
Premises by any Third Party Operator be deemed to create a landlord/tenant
relationship between Landlord and such Third Party Operator or be deemed to vest
in Third Party Operator any right or interest in the Building A2 Premises or
this Lease, and, in all instances, Tenant shall be considered the sole tenant
under the Lease notwithstanding the occupancy of any portion of the Building A2
Premises by any Third Party Operator.  Upon request from Landlord, Tenant shall
provide to Landlord a copy of any agreement between Tenant and the Third Party
Operator and the insurance required to be maintained by the Third Party Operator
prior to the Third Party Operator being allowed access to the Building A2
Premises by Tenant.  Any equipment or other property of the Third Party Operator
in the Project shall be subject to Section 8.5 and Article 15 of this
Lease.  However, nothing in this Section 5.2 shall diminish Landlord's rights
elsewhere in this Lease or imply that Landlord has any duties to the Third Party
Operator.  No disputes between Tenant and the Third Party Operator shall in any
way affect the obligations of Tenant hereunder.

5.2.3.2    Licensing; Permits and Operation.  Tenant shall construct the
Cafeteria and/or Fitness Center, if at all, as part of the Improvements or as an
Alteration.  If Tenant elects to operate the Cafeteria and/or Fitness Center,
Tenant shall give Landlord prior notice thereof and shall submit to Landlord (i)
construction ready plans and specifications for the Cafeteria and/or Fitness
Center for Landlord's review and approval (including, any cooking, ventilation,
air conditioning, grease traps, kitchen and other equipment in or for the
Building A2 Premises with respect to the Cafeteria) (such submission, review and
approval shall be governed by the Tenant Work Letter and this Section 5.2), and
(ii) all necessary consents, approvals, permits or registrations, required for
the construction and operation of the Cafeteria and/or Fitness Center in
accordance with Applicable Laws and Code.  If approved by Landlord, the
Cafeteria and/or Fitness Center shall be installed and constructed in accordance
with the Tenant Work Letter or Article 8 (as applicable), and this
Section 5.2.  In addition, Landlord, in its reasonable discretion, may require
the installation of emergency drainage and leak detection water sensors in
connection with the installation of any shower facilities in the Fitness Center,
at Tenant's sole cost and expense (or as a deduction from the Tenant Improvement
Allowance, if installed as part of the Improvements).  In connection with the
construction of the Fitness Center, Tenant shall also install any structural
floor reinforcement and noise/vibration dampening measures reasonably required
by Landlord. The Cafeteria and/or Fitness Center shall be maintained and
operated by Tenant, at Tenant's expense:  (a) consistent with the character of
Building A2 ; and (b) in compliance with all Applicable Laws and Code, such
reasonable rules and regulations as may be adopted in writing by Landlord from
time to time and provided by written notice to Tenant, and the other provisions
of this Lease.

5.2.3.3    Waivers.  Tenant or the Third Party Operator of the Cafeteria and/or
Fitness Center shall endeavor to obtain written waivers on commercially
reasonable forms reasonably satisfactory to Landlord from all Cafeteria Users
and Fitness Center Users agreeing and acknowledging that Landlord is not
responsible for, nor affiliated with, the operation of the Cafeteria and/or
Fitness Center and that Landlord and the other Landlord Parties shall have no
responsibility with respect to, and are hereby released from any cost, loss,
damage or claim arising from or relating to the quality, care or services
provided by the Cafeteria and/or Fitness Center, or for any acts or omissions of
any Third Party Operator in connection with the operation of the Cafeteria
and/or Fitness Center, or otherwise arising from the use of the use of the
Cafeteria by any Cafeteria Users or the use of the Fitness Center by any Fitness
Center Users.

5.2.3.4    Personal Rights.  The right to operate the Cafeteria and/or Fitness
Center in the Building A2 Premises pursuant to the terms and conditions of
Sections 5.2.1 and 5.2.2 above is personal to (A) the Original Tenant, (B) any
assignee of Tenant's interest in this Lease, (C) any Transferee subleasing more
than fifty percent (50%) of the Premises, and (D) any Third Party Operator.

5.3    Prohibited Uses.  The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof, unless Landlord has agreed to permit such uses within other portions of
the office component of the Project; (ii) offices or agencies of any foreign
governmental or political subdivision thereof, unless Landlord has agreed to
permit such uses within other portions of the office component of the Project;
(iii) offices of any health care professionals or service organization;
(iv) schools or other training facilities which are not ancillary to corporate,
executive or professional office use; (v) retail or restaurant uses; and (vi) 
uses prohibited under the

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-19-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Underlying Documents.  Tenant's use shall not result in an occupancy density for
the Premises which is greater than the density permitted by Applicable Laws and
zoning requirements, and further provided that Landlord shall not be obligated
to make any changes to the Base Building or Common Areas to accommodate Tenant's
occupancy density.  Tenant further covenants and agrees that it shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the rules and regulations attached to
this Lease as Exhibit D ("Rules and Regulations"), provided, however, Landlord
shall not enforce, change or modify the Rules and Regulations in a
discriminatory manner and Landlord agrees that the Rules and Regulations shall
not be unreasonably modified or enforced in a manner which will unreasonably
interfere with the normal and customary conduct of Tenant's business.  In the
event of any conflict between the Rules and Regulations and the other provisions
of this Lease, the other provisions of this Lease shall control.  Tenant shall
not do or permit anything to be done in or about the Premises which will in any
material way obstruct or interfere with the rights of other tenants or occupants
of the Project, or allow the Premises to be used for any unlawful purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  

5.4    Hazardous Materials.  Tenant shall comply with the terms specific to
Hazardous Materials set forth on Exhibit G attached hereto and complete
Landlord's Pre-Leasing Environmental Exposure Questionnaire (the "Environmental
Questionnaire"), which is attached as Schedule 1 to Exhibit G.

5.5    Underlying Documents.  Tenant shall comply with all existing easements,
licenses, operating agreements, declarations, restrictive covenants, and
instruments pertaining to the sharing of costs by the Buildings, including,
without limitation, any covenants, conditions and restrictions affecting the
property, and reciprocal easement agreements affecting the property, any parking
licenses or agreements, and any agreements with transit agencies affecting the
Project (collectively, "Existing Underlying Documents") and specifically
including, without limitation, the Covenant to Restrict Use of Property
Environmental Restriction recorded in the Official Records of the County of
Santa Clara as Document No. 16119710 on or about February 21, 2002, and the
Covenant to Restrict Use of Property Environmental Restriction recorded in the
Official Records of the County of Santa Clara as Document No. 19451014 on or
about May 31, 2007 (collectively, the "Existing CC&Rs").  Additionally, Tenant
acknowledges that the Project may be subject to any future easements, licenses,
operating agreements, declarations, restrictive covenants, and instruments
pertaining to the sharing of costs by the Buildings, including, without
limitation, any covenants, conditions and restrictions affecting the property,
and reciprocal easement agreements affecting the property, any parking licenses
or agreements, and any agreements with transit agencies affecting the Project
(collectively, the "Future Underlying Documents", and together with the Existing
Underlying Documents, the "Underlying Documents") which Landlord, in Landlord's
discretion, deems reasonably necessary or desirable, and Tenant agrees that this
Lease shall be subject and subordinate to such Future Underlying Documents;
provided that such Future Underlying Documents shall not violate clauses (a)
through (e) of Section 1.1.3 above, without prior written consent of Tenant,
which may be given or withheld in Tenant's reasonable discretion.  Landlord
shall have the right to require Tenant to execute and acknowledge, within
fifteen (15) business days of a request by Landlord, a "Recognition of
Covenants, Conditions, and Restrictions," in a form substantially similar to
that attached hereto as Exhibit J, agreeing to and acknowledging the Future
Underlying Documents.

5.6    Ground Lease.  The Project is encumbered by that certain Ground Lease
dated as of approximately an even date herewith (the "Ground Lease"), by and
between Landlord, as ground lessee, and CAP Phase 1, LLC, as ground lessor (the
"Ground Landlord").  Additionally, Tenant acknowledges that the Project may be
subject to any ground lease and/or modification or amendment to the existing
Ground Lease (collectively, the "Future Ground Lease") which Landlord, in
Landlord's discretion, deems reasonably necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to such Future Ground
Lease; provided that such Future Ground Lease shall not violate clauses (a)
through (e) of Section 1.1.3 above, without prior written consent of Tenant,
which may be given or withheld in Tenant's reasonable discretion.  Concurrently
with the execution of this Lease by Tenant and Landlord, Landlord shall provide
to Tenant the Nondisturbance Agreement in Exhibit H-1 attached hereto executed
and notarized by the Ground Landlord.  As of the date hereof, Wells Fargo Bank,
N.A. (the "Existing Lender"), has a deed of trust against the land that is the
subject of the Ground Lease (the "Existing Loan").  Landlord has caused (or
shall cause concurrently with the full execution and delivery of this Lease),
the Existing Lender to subordinate the Existing Loan to the Ground Lease and to
agree to accept the Ground Lease and not disturb Landlord's tenancy under the
Ground Lease.  

ARTICLE 6

SERVICES AND UTILITIES

6.1    Standard Tenant Services.  Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.

6.1.1    HVAC.  Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning ("HVAC") as appropriate, from the Building Systems (the "BB
HVAC System") for normal office use in the Building 3 Premises and Building 4
Premises, and for the appropriate use applicable to the Building A2 Premises, at
such temperatures and in such amounts as are standard for Comparable Buildings
with comparable densities and heat loads in the vicinity of the Buildings (not
to exceed the HVAC system's capacity) during any hours specified by
Tenant.  Tenant shall cooperate fully with Landlord at all times and abide by
all regulations and requirements that Landlord may reasonably prescribe in
writing for the proper functioning and protection of the BB HVAC System.

6.1.1.1    Supplemental HVAC.  As a part of the Tenant Improvements and subject
to the terms of the Tenant Work Letter, Tenant, at its sole expense (or as a
deduction from the Tenant Improvement Allowance), may install supplemental HVAC
units in the Premises for the purpose of providing supplemental air-

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-20-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

conditioning to the Premises (the "Tenant HVAC System").  All aspects of the
Tenant HVAC System (including, but not limited to, any connection to the
Building's chilled or condenser water system) shall be subject to Landlord's
prior written approval, in accordance with Article 8 below or the Tenant Work
Letter (as applicable).  Tenant may not connect into the Building's chilled or
condenser water system without Landlord’s prior written consent.  Tenant shall
be permitted, at Tenant's sole cost and expense, to access 277/480 volts of
electricity (subject to availability) from the existing bus duct riser in
connection with the Tenant HVAC System.  At Landlord's election prior to the
expiration or earlier termination of this Lease, Tenant shall leave the Tenant
HVAC System in the Premises upon the expiration or earlier termination of this
Lease, in which event the Tenant HVAC System shall be surrendered with the
Premises upon the expiration or earlier termination of this Lease, and Tenant
shall thereafter have no further rights with respect thereto.  In the event that
Landlord fails to elect to have the Tenant HVAC System left in the Premises upon
the expiration or earlier termination of this Lease, then Tenant shall remove
the Tenant HVAC System upon the expiration or earlier termination of this Lease,
and repair all damage to the Buildings resulting from such removal, at Tenant's
sole cost and expense.  Tenant shall be solely responsible, at Tenant's sole
cost and expense, for the monitoring, operation, repair, replacement, and
removal (subject to the foregoing terms of this Section 6.1.1.2), of the Tenant
HVAC System, and in no event shall the Tenant HVAC System interfere with
Landlord's operation of the Buildings.  Any reimbursements owing by Tenant to
Landlord pursuant to this Section 6.1.1.2 shall be payable by Tenant within five
(5) business days of Tenant's receipt of an invoice therefor.

6.1.2    Electricity.  Notwithstanding any provision to the contrary contained
in this Lease, Tenant shall pay the cost of all electricity provided to and/or
consumed in the Premises (including normal and excess consumption and including
the cost of electricity to operate the HVAC air handlers) directly to Landlord
within thirty (30) days after written notice and as Additional Rent under this
Lease (and not as part of Operating Expenses).  Landlord shall designate the
electricity utility provider from time to time.  Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises.  Tenant's use of electricity shall never exceed
the capacity of the feeders to the Project or the risers or wiring installation,
and subject to the terms of Section 29.29, below, Tenant shall not install or
use or permit the installation or use of any computer or electronic data
processing equipment in the Premises, without the prior written consent of
Landlord, except for reasonable quantities of desktop computers and other
typical desktop equipment.  Landlord shall provide electrical panels at each
floor of the Premises, which panels Tenant may use for lighting and incidental
equipment use.

6.1.3    Water.  Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Common Areas.

6.1.4    Janitorial.  Landlord shall not provide janitorial services for the
Premises. Tenant shall perform all janitorial services and other cleaning within
the Premises in a standard consistent with janitorial services provided in
Comparable Buildings, including without limitation, day porter service
(including light bulb maintenance and restroom fixtures maintenance), interior
window cleaning, cleaning supplies deliveries and stocking, restroom cleaning,
other cleaning (including pressure washing, carpet cleaning, etc.), waste and
trash removal, and exterminating and pest control.  Without Landlord's prior
consent, Tenant shall not use (and upon notice from Landlord shall cease using)
janitorial service providers who would, in Landlord's reasonable and good faith
judgment, disturb labor harmony with the workforce or trades engaged in
performing other work, labor or services in or about the Project.

6.1.5    Elevators.  Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service.  

6.1.6    Cooperation.  Tenant shall cooperate fully with Landlord at all times
and abide by all regulations and requirements that Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC, electrical,
mechanical and plumbing systems, provided Tenant is given written notice of the
same and such regulations and requirements do not materially impair Tenant’s use
of the Premises for the Permitted Use or Tenant’s other rights and privileges
under this Lease.  Landlord acknowledges Tenant's concern that Landlord be
motivated to cause the Building Systems to function properly and provide
services required to be provided under this Article 6.  Landlord agrees that, if
Tenant so elects and appoints a property manager (the "Tenant Facility
Coordinator"), Landlord shall permit the Tenant Facility Coordinator to review
and consult with Landlord regarding the provision of services to the Premises
and specific vendors and subcontractors providing services to the Building
Systems serving the Premises.  Landlord shall meet with the Tenant Facility
Coordinator, upon request, but not more frequently than on a quarterly basis
regarding such items.  

6.1.7    Access Control; Tenant's Security System.

6.1.7.1    Landlord's Obligations.  Landlord may, as part of Operating Expenses,
provide on-site access control procedures and security services for the Common
Areas and Parking Facilities.  If Landlord provides such access control
procedures and security services, notwithstanding anything to the contrary
contained in this Lease, the "Landlord Parties," as that term is defined in
Section 10.1 of this Lease, shall not be liable for, and the Landlord Parties
are hereby released from any responsibility for any damage either to person or
property sustained by Tenant incurred in connection with or arising from any
acts or omissions of such access control personnel, or the Landlord Parties;
provided, however, that Landlord shall remain liable for personal injury and/or
property damage to the extent directly caused by the negligence or willful
misconduct of Landlord's access control personnel or the Landlord Parties (but
in any event Landlord shall not be liable hereunder for the acts or omissions of
any third parties at the Project).

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-21-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

6.1.7.2    Tenant's Obligations.  Tenant hereby acknowledges that Landlord shall
have no obligation to provide guard service or other security measures for the
benefit of the Premises or Project.  Any such security measures for the benefit
of the Premises shall be provided by Tenant, at Tenant's sole cost and
expense.  Tenant shall hire security personnel ("Tenant's Security Personnel");
provided that (i) Tenant's Security Personnel must not carry a firearm or other
weapon, (ii) Tenant's Security Personnel must reasonably cooperate with
Landlord's security personnel and reasonable rules and regulations reasonably
established in writing by Landlord and delivered by written notice to Tenant
relating to security and access control for the Project, and (iii) the security
contractor (if any) providing Tenant's Security Personnel to Tenant hereunder
shall comply with Landlord's reasonable insurance requirements, and (iv) any
third party security contractor shall be subject to Landlord's approval, not to
be unreasonably withheld, conditioned or delayed.  Tenant shall provide Landlord
written notice of the names of Tenant's Security Personnel prior to any of
Tenant's Security Personnel performing security services hereunder.  In
addition, (a) Tenant's Security Personnel shall be licensed and bonded and shall
at all times maintain any and all required licenses or other governmental
permits required in connection with any weapons carried by Tenant's Security
Personnel and/or the performance of its duties under this Lease and shall at all
times conduct themselves in a manner consistent with a first class office
building project, (b) a commercially reasonable background check shall be
performed on all of Tenant's Security Personnel, and (c) all of Tenant's
Security Personnel shall be union labor and comply with the Applicable Laws and
Code.  Subject to the terms of this Lease, Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed.  

6.1.7.3    Tenant's Security System in the Premises.  Subject to the terms and
conditions of this Lease (including Article 8 hereof), Tenant may, at its own
expense, install, maintain, repair and replace from time to time, its own
security system ("Tenant's Security System") in the Premises.  Tenant shall
coordinate the selection, installation and operation of Tenant's Security System
with Landlord, and Landlord likewise shall cooperate with Tenant, in order to
ensure that Tenant's Security System is compatible with Landlord's Building
security systems and equipment, and to the extent that Tenant's Security System
is not compatible with the Building Systems, Tenant shall not be entitled to
install and/or operate the Tenant's Security System.  Tenant shall be solely
responsible, at Tenant's sole cost and expense, for the installation,
monitoring, operation and removal of Tenant's Security System.  Tenant may
coordinate Tenant's Security System to provide that the Building Systems and
Tenant's Security System will operate on the same type of key card, so that
Tenant's employees are able to use a single card for both systems, but shall not
otherwise integrate Tenant's Security System with the Building Systems.

6.2    Overstandard Tenant Use.  If Tenant uses heat-generating machines,
machines other than normal fractional horsepower office machines, or equipment
or lighting other than Building standard lights in the Premises, which may
affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises by Landlord pursuant to
the terms of Section 6.1 of this Lease, and as a result of such use, Tenant uses
water or HVAC in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the actual cost of such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
reasonable cost of the increased wear and tear on existing equipment caused by
such excess consumption plus a reasonable administrative fee (but in no event
duplicative of costs included in Operating Expenses) based on a percentage of
such costs (as reimbursement for Landlord's costs to read the metering devices)
and Landlord may install devices to separately meter any increased use and in
such event Tenant shall pay the increased cost directly to Landlord, on demand,
at the rates charged by the public utility company furnishing the same,
including the cost of installing, testing and maintaining of such additional
metering devices.  If Tenant's density or machines or equipment (1) affects the
temperature otherwise maintained by the air conditioning system or (2) otherwise
overloads any utility, Landlord may install supplemental air conditioning units
or other supplemental equipment in the Premises, and the cost thereof, including
the cost of design, installation, operation, use, and maintenance, in each case,
plus a standard reasonable administrative fee (but in no event duplicative of
costs included in Operating Expenses), shall be paid by Tenant to Landlord
within thirty (30) days after Landlord has delivered to Tenant an invoice
therefor.  Notwithstanding any provision to the contrary contained in this
Lease, Tenant shall promptly pay to Landlord, a standard reasonable charge (but
in no event duplicative of costs included in Operating Expenses) for any
services provided to Tenant which Landlord is not specifically obligated to
provide to Tenant pursuant to the terms of this Lease.  

6.3    Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as set forth in Section 19.5.2, below) or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant's use and possession
of the Premises, constitute a breach of any implied warranty, or relieve Tenant
from paying Rent (except as set forth in Section 19.5.2, below) or performing
any of its obligations under this Lease.  Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.  The foregoing terms of this Section 6.3 shall not limit
Landlord's liability, if any, pursuant to Applicable Laws for property damage or
personal injury arising from Landlord's negligence or willful misconduct.  

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-22-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 7

REPAIRS

7.1    Landlord's Repair and Maintenance Obligations.  Landlord shall maintain
in good condition and operating order and keep in good repair and condition, in
a manner consistent with the landlords of the Comparable Buildings, the
structural portions of the Buildings, including, without limitation, the
foundation, floor/ceiling slabs, roof, curtain wall, exterior glass and
mullions, columns, beams, shafts (including elevator shafts), stairs,
stairwells, elevator cab, men's and women's washrooms located in Common Areas
(and excluding men's and women's washrooms on any full floors of the Premises
and within any Building fully leased by Tenant), Building mechanical, electrical
and telephone closets (collectively, "Building Structure"), the Base Building
mechanical, electrical, life safety, plumbing, sprinkler systems and HVAC
systems which were not constructed by Tenant Parties (collectively, the
"Building Systems") and the Project Common Areas, including, without limitation,
the Project parking facilities and landscaping.  Notwithstanding anything in
this Lease to the contrary, Tenant shall be required to repair the Building
Structure and/or the Building Systems to the extent caused due to Tenant's use
of the Premises for other than Permitted Use with respect to Building 3 and
Building 4, and normal and customary operations for the applicable amenity usage
with respect to Building A2, unless and to the extent such damage is covered by
Landlord's Warranty or is covered by insurance carried or required to be carried
by Landlord pursuant to Article 10 and to which the waiver of subrogation is
applicable (such obligation to the extent applicable to Tenant as qualified and
conditioned will hereinafter be defined as the "BS/BS Exception").  The costs of
performing Landlord's obligations under this Section 7.1 shall be included in
Operating Expenses, but only to the extent permitted (and not excluded) by
Section 4.2.4 above.  

7.2    Tenant's Repair and Maintenance Obligations.  Tenant shall, at Tenant's
own expense, pursuant to the terms of this Lease, including without limitation
Article 8 hereof, keep the Premises, including all improvements, fixtures,
equipment, interior window coverings, and furnishings therein, and the floor or
floors of the Buildings on which the Premises is located, in good order, repair
and condition (subject to reasonable wear and tear) at all times during the
Lease Term, but such obligation shall not extend to the Building Structure and
the Building Systems except pursuant to the BS/BS Exception. In addition, Tenant
shall, at Tenant's own expense, pursuant to the terms of this Lease, including
Article 8 below, promptly and adequately repair all damage to the Premises and
replace or repair all damaged, broken, or worn fixtures and appurtenances, but
such obligation shall not extend to the Building Structure and the Building
Systems, except pursuant to the BS/BS Exception (and which are not covered by
Landlord's Warranty), except for damage caused by ordinary wear and tear or
beyond the reasonable control of Tenant; provided however, that, at Landlord's
option, or if Tenant fails to make such repairs, Landlord may, after written
notice to Tenant and Tenant's failure to repair within fifteen (15) business
days thereafter, but need not, make such repairs and replacements, and Tenant
shall pay Landlord the actual and reasonable out of pocket cost thereof, and a
percentage of the cost thereof (not to exceed three percent (3%) of the cost of
such work, to be uniformly established for the Buildings and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord's involvement with such repairs
and replacements forthwith upon being billed for same.  

7.3    Other Terms.  Tenant hereby waives any and all rights under and benefits
of subsection 1 of Section 1932 and Sections 1941 and 1942 of the California
Civil Code or under any similar law, statute, or ordinance now or hereafter in
effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1    Landlord's Consent to Alterations.  Tenant shall have the right, without
Landlord's consent but upon five (5) business days' prior notice to Landlord, to
make strictly cosmetic, non‑structural additions and alterations ("Cosmetic
Alterations") to the Premises that do not (i) require a construction permit, or
(ii) cause a Design Problem (as that term is defined in the Tenant Work
Letter).  Except for Cosmetic Alterations, Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld, conditioned or delayed by Landlord, provided it
shall be deemed reasonable for Landlord to withhold its consent to any
Alteration which constitutes a Design Problem.  If Landlord disapproves of any
proposed Alterations, Landlord shall respond, in writing, stating the grounds
for such disapproval, within ten (10) business days after receipt of Tenant’s
request for approval of the proposed Alterations.  If Landlord fails to respond
with its approval or disapproval within ten (10) business days after receipt of
Tenant’s request, then Tenant may send Landlord a reminder notice setting forth
such failure containing the following sentence at the top of such notice in
bold, capitalized font at least twelve (12) points in size:  "LANDLORD'S FAILURE
TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN
LANDLORD'S DEEMED APPROVAL OF TENANT'S ALTERATION" (the "Reminder Notice").  Any
such Reminder Notice shall include a complete copy of Tenant's plans and
specification for such Alteration.  If Landlord fails to respond within five (5)
business days after receipt of a Reminder Notice, then Tenant’s Alteration for
which Tenant requested Landlord's approval shall be deemed approved by
Landlord.  The construction of the initial improvements to the Premises shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-23-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

8.2    Manner of Construction.  Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, reasonable requirements, including, but not limited to, the
requirement that Tenant utilize for such purposes only contractors,
subcontractors, materials, mechanics and materialmen selected by Tenant
reasonably approved by Landlord, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations to the extent
required pursuant to Section 8.5 below.  Tenant shall construct such Alterations
and perform such repairs in a good and workmanlike manner, in conformance with
any and all Applicable Laws, including without limitation the LEED certification
requirements relating to the construction of the Alterations required by the
City of San Jose, and pursuant to a valid building permit, issued by the City of
San Jose, all in conformance with Landlord's tenant improvement manual
promulgated by Landlord regarding construction performed by tenants of the
Project and provided to Tenant in writing prior to the date of this Lease (as
the same may be reasonably modified by Landlord, on a non-discriminatory basis,
from time to time, "TI Manual"); provided, however, that prior to commencing to
construct any Alteration, Tenant shall meet with Landlord to discuss Landlord's
design parameters and code compliance issues.  In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base
Building.  The "Base Building" shall mean the Building Structure and the
Building Systems.  In performing the work of any such Alterations, Tenant shall
have the work performed in such manner so as not to unreasonably obstruct access
to the Project or any portion thereof, by any other tenant of the Project, and
so as not to unreasonably obstruct the business of Landlord or other tenants in
the Project.  Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Buildings or the Common Areas.  In addition to Tenant's obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County of Santa Clara in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and Tenant shall deliver to the
Project construction manager a reproducible copy of the "as built" drawings of
the Alterations, as well as an electronic CAD file, as well as all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations.

8.3    Payment for Improvements.  If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's reasonable requirements for
final lien releases and waivers in connection with Tenant's payment for
Alterations work to contractors.  If Tenant orders any work directly from
Landlord, Tenant shall pay to Landlord an amount equal to two percent (2%) of
the cost of such Alterations work to compensate Landlord for all overhead,
general conditions, fees and other costs and expenses arising from Landlord's
involvement with such Alterations work.  If Tenant does not order any
Alterations work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's  reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such Alterations work that
requires the prior consent of Landlord under Section 8.1 above.  

8.4    Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant's contractor carries "Builder's All Risk" insurance in an
amount reasonably approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion
thereof.  In addition, Tenant's contractors and subcontractors shall be required
to carry Commercial General Liability insurance in an amount approved by
Landlord and otherwise in accordance with the requirements of Article 10 of this
Lease.  Tenant's Contractors and Subcontractors shall name Landlord as an
additional insured on their General Liability Policies on a form at least as
broad as CG 20 10 11/85.

8.5    Landlord's Property.  Except as expressly set forth in this Lease,
Landlord and Tenant hereby acknowledge and agree that (i) all Alterations,
improvements, fixtures, equipment and/or appurtenances which may be installed or
placed in or about the Premises (excluding Tenant's removable trade fixtures,
furniture or non-affixed office equipment), from time to time, shall be at the
sole cost of Tenant and, if not removed by Tenant prior to the end of the Lease
Term, shall upon the expiration or earlier termination of the Lease Term become
part of the Premises and the property of Landlord, and (ii) the Tenant
Improvements shall, if not removed by Tenant prior to the end of the Lease Term
become the property of Landlord upon the expiration or earlier termination of
the Lease Term, and in furtherance thereof, prior to the expiration or earlier
termination of the Lease Term, Tenant may remove any Alterations, improvements,
fixtures and/or equipment which Tenant can substantiate to Landlord have not
been paid for with any tenant improvement allowance funds provided to Tenant by
Landlord, provided Tenant repairs any damage to the Premises and Building caused
by such removal and returns the affected portion of the Premises to a reasonable
building standard tenant improved condition.  Furthermore, Landlord may, by
written notice to Tenant prior to the end of the Lease Term, or given following
any earlier termination of this Lease, require Tenant, at Tenant's expense, to
remove any Specialty Improvements (defined hereinbelow), and to repair any
damage to the Premises and Project caused by such removal; provided, however,
if, in connection with its notice to Landlord requesting Landlord's approval of
any Alterations or Tenant Improvements, (x) Tenant requests Landlord's decision
with regard to whether the applicable Alteration or Tenant Improvement
constitutes a Specialty Improvement that will be required to be removed, and
(y) Landlord thereafter agrees in writing to waive the removal requirement with
regard to such Specialty Improvements, then Tenant shall not be required to so
remove such Specialty Improvements; provided further, however, that if Tenant
requests such a determination from Landlord and Landlord, within ten (10)
business days following Landlord's receipt of such request from Tenant with
respect to Specialty Improvements, fails to address the removal requirement with
regard to such Specialty Improvements, then the parties shall mutually and
reasonably agree upon whether the Specialty Improvements are required to be
removed prior to the end of the Lease Term for the portion of the Premises
containing such Specialty Improvements.  If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Specialty
Improvements, then at Landlord's option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms and conditions of Article 16, below, until such work shall be
completed, and/or (B) Landlord may do so and may charge the cost thereof to
Tenant.  Tenant hereby protects,

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-24-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

defends, indemnifies and holds Landlord harmless from and against any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.  Notwithstanding the foregoing, Landlord shall not require Tenant to
remove any improvements which do not constitute Specialty Improvements, and in
all instances, Tenant shall be required to remove the Mandatory Removal
Items.  "Specialty Improvements" means any Alterations or Tenant Improvements
other than normal and customary general office improvements and with
above-standard demolition costs, including laboratories, server rooms, data
centers, computer rooms, raised flooring and specialty ceilings, any kitchens,
showers, restrooms, washrooms or similar facilities in the Premises that are not
part of the Base Building, excluding the Cafeteria and Fitness Center in
Building A2, any private/internal stairways in the Premises, as opposed to fire
stairs (and Tenant shall be required to demolish and "cap" any such
private/internal stairways at the expiration or earlier termination of this
Lease).  "Mandatory Removal Items" means the following: (a) any Alterations or
Tenant Improvements which affect the Base Building, (b) any other items,
improvements or fixtures which Tenant is expressly required to remove pursuant
to the terms of this Lease, (c) any Alterations or improvements located outside
of the Premises, (d) any improvements or signage incorporating Tenant's name or
logo, (e) safes and vaults, and (f) any alteration, improvement or equipment not
complying with Applicable Laws, all of which in all cases Tenant shall be
required to remove, and to restore the Premises or Project, as applicable, to
their previous condition.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Buildings or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Buildings or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Buildings and Premises.

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1    Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant,
provided that the terms of the foregoing assumption and release shall not apply
to Landlord's breach of this Lease or the negligence or willful misconduct of
Landlord or any Landlord Parties.  Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys' fees) incurred in connection with or arising from any cause in, on or
about the Premises (including, but not limited to, a slip and fall), any
negligence of Tenant or of any person claiming by, through or under Tenant, or
of the contractors, agents, servants, employees, invitees, guests or licensees
of Tenant (collectively, "Tenant Parties" or individually, a "Tenant Party") or
any such person, in, on or about the Project or any breach by Tenant of the
terms of this Lease, either during or, with respect to those terms that survive
the expiration or earlier termination of the Lease Term, after the expiration or
earlier termination of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the extent caused by the negligence or willful
misconduct of Landlord or the Landlord Parties.  Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of Tenant's occupancy of the Premises, Tenant shall pay to Landlord its costs
and expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers', accountants' and attorneys'
fees.  Landlord shall indemnify, defend, protect, and hold harmless Tenant from
any and all loss, cost, damage, expense and liability (including without
limitation reasonable attorneys' fees) to the extent arising from the negligence
or willful misconduct of Landlord or the Landlord Parties in, on or about the
Project, or any breach by Landlord of the terms of this Lease, either during or,
with respect to those terms that survive the expiration or earlier termination
of the Lease Term, after the expiration or earlier termination of the Lease
Term, provided that the terms of Landlord’s foregoing indemnity obligations
shall not apply to the extent caused by the negligence or willful misconduct of
Tenant or the Tenant Parties.  Further, Tenant's agreement to indemnify Landlord
and Landlord's agreement to indemnify Tenant pursuant to this Section 10.1 is
not intended and shall not relieve any insurance carrier of its obligations
under policies required to be carried pursuant to the provisions of this Lease,
to the extent such policies

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-25-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

cover the matters subject to Tenant's or Landlord's, as applicable,
indemnification obligations; nor shall they supersede any inconsistent agreement
of the parties set forth in any other provision of this Lease.  The provisions
of this Section 10.1 are subject to the terms of Section 29.13 below.
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Tenant or Landlord to be responsible
or liable for, and each hereby releases the other from all liability for,
consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease.  Notwithstanding the foregoing,
for purposes of this Lease, consequential damages shall not be deemed to include
property damage or personal injury damages.  The provisions of this Section 10.1
shall survive the expiration or sooner termination of this Lease with respect to
any claims or liability arising in connection with any event occurring prior to
such expiration or termination.

10.2    Landlord's Insurance.  Throughout the Lease Term, Landlord shall procure
and maintain in full force and effect with respect to the Building:  (i) a
policy or policies of property insurance covering the full replacement value of
the Building written on a physical loss or damage basis under a "special form"
or "All Risk" form policy, together with any coverages or endorsements required
by any lender and/or reasonably deemed prudent by Landlord to carry, such as,
without limitation, sprinkler leakage, vandalism and malicious mischief
coverage, and earthquake; and (ii) a policy of commercial general liability
insurance with a limit of liability of not less than $10,000,000 per occurrence
insuring Landlord's activities with respect to the Premises and the Building for
loss, damage or liability for personal injury or death of any person or loss or
damage to property occurring in, upon or about the Premises or the
Building.  Landlord may meet any of the foregoing occurrence limits with the use
of blanket or umbrella policies.  Notwithstanding the foregoing provisions of
this Section 10.2, the coverage and amounts of insurance carried by Landlord in
connection with the Buildings shall be materially comparable to the coverage and
amounts of insurance which are carried by landlords of Comparable
Buildings.  Tenant shall, at Tenant's expense, comply with all insurance company
requirements pertaining to the use of the Premises that (a) have been disclosed
in writing to Tenant by Landlord and (b) pertain to Tenant's business
operations, conduct or use of the Premises and the Building, whether imposed by
Tenant's insurers, Landlord's insurers, or both.  If Tenant's conduct or use of
the Premises for other than the Permitted Use, Office Permitted Use or Amenities
Permitted Use, as applicable, causes any increase in the premium for such
insurance policies, and Tenant fails to discontinue such use within fifteen (15)
days after Tenant’s receipt of written notice from Landlord of such increase in
the premium, then Tenant shall reimburse Landlord for any such increase. Tenant,
at Tenant's expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.  The minimum limits of policies
of insurance required of Landlord under this Lease shall in no event limit the
liability of Landlord under this Lease.

10.3    Tenant's Insurance.  Tenant shall maintain the following coverages in
the following amounts.  Landlord makes no representation or warranty to Tenant
that the amount of insurance required to be carried by Tenant under the terms of
this Lease is adequate to fully protect Tenant's interests.  Tenant is
encouraged to evaluate its insurance needs and obtain whatever additional types
or amounts of insurance that it may deem desirable or appropriate.  

10.3.1    Commercial General Liability Insurance on an occurrence form covering
the insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Broad Form endorsement covering the insuring provisions
of this Lease and the performance by Tenant of the indemnity agreements set
forth in Section 10.1 of this Lease and including products and completed
operations coverage for limits of liability on a per location basis of not less
than:

Bodily Injury and
Property Damage Liability

$10,000,000 each occurrence

$10,000,000 annual aggregate

Personal Injury Liability

$10,000,000 each occurrence

$10,000,000 annual aggregate

Reasonable Insured's participation

 

The limits above can be provided in combination with an excess or umbrella
policy. In the event Tenant is unable to procure the prescribed limit in a
single policy, an Excess or Umbrella policy will be acceptable only in the event
it includes an endorsement specifying that the coverage provided in the Excess
or Umbrella policy will provide coverage on a follow form, primary and
non-contributory basis for all additional insureds.

The annual aggregate limits of Insurance shall apply separately to this
location.

10.3.2    Physical Damage Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the "Original Improvements"), and (iii) all other improvements,
alterations and additions to the Premises (excluding the Base Building).  Such
insurance shall be written on a "Special Form" of physical loss or damage basis,
for the full replacement cost value (subject to reasonable deductible amounts)
new without deduction for depreciation of the covered items and in amounts that
meet any co-insurance clauses of the policies of insurance and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion,
and providing business interruption coverage for a period of one year.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-26-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

10.3.3    Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

10.3.4    Contractual Liability Insurance sufficient to cover Tenant's liability
and obligations under this Lease (including, but not limited to, Tenant's
third-party indemnity obligations under Section 10.1 of this Lease), but only if
such contractual liability insurance is not already included in Tenant's
commercial general liability insurance policy and umbrella/excess liability
insurance policy.

10.3.5    Commercial Auto Liability Insurance (if applicable) covering
automobiles owned, hired or used by Tenant in carrying on its business with
limits not less than $1,000,000 combined single limit for each accident, and
scheduled to the umbrella/excess liability insurance policy.

10.3.6    Business Interruption Insurance in an amount sufficient to cover a
period of interruption of not less than twelve (12) months.

10.4    Form of Policies.  The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its officers, directors and
employees, Landlord's property manager, and all other persons and/or entities as
reasonably directed by Landlord as additional insureds (hereinafter "Additional
Insureds"); (ii) specifically cover, including any Additional Insured
endorsements, the liability assumed by Tenant under this Lease, including, but
not limited to, Tenant's obligations under Section 10.1 of this Lease, using
Insurance Service Organization's form 2010 1185 or a comparable form approved by
Landlord; (iii) if Tenant uses a Blanket Additional Insured Form, such form
shall not exclude any Additional Insured from coverage because they are not a
party to this Lease; (iv) be issued by an insurance company having a rating of
not less than A-X in Best's Insurance Guide or which is otherwise acceptable to
Landlord and licensed to do business in the State of California; (v) other than
with respect to Worker's Compensation coverage, be primary and non-contributory
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance requirement of
Tenant; (vi) provide that said insurance shall not be canceled or coverage
changed unless ten (10) days' prior written notice shall have been given to
Landlord and any mortgagee of Landlord (except for cancellation for non-payment
of premium); and (vii) Tenant's commercial general liability coverage (including
Additional Insured endorsements, and primary and non-contributory endorsements),
property insurance and Worker's Compensation and Employer's Liability coverage
shall include a waiver of subrogation endorsement in favor of Landlord.  Tenant
shall deliver said policy or policies or certificates thereof to Landlord on or
before the Lease Commencement Date and at least thirty (30) days before the
expiration dates thereof.  In the event Tenant shall fail to procure such
insurance, Landlord may, at its option, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord within thirty (30) days
after delivery to Tenant of bills therefor.

10.5    Subrogation.  Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.  If Landlord or
Tenant fail to carry the amounts and types of insurance required to be carried
pursuant to this Article 10, in addition to any remedies Landlord or Tenant may
have under this Lease, such failure shall be deemed to be a covenant and
agreement by the party failing to carry such insurance to self-insure with
respect to the type and amount of insurance such party so failed to carry, with
full waiver of subrogation with respect thereto.

10.6    Additional Insurance Obligations.  Not more than once every five (5)
years, Landlord may request, and Tenant shall carry and maintain during the
entire Lease Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 10 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord.  Tenant shall not be required to procure or maintain
increased amounts of insurance or other types of insurance coverage that are
(a) beyond those typically maintained by similarly situated parties leasing
reasonably similar amounts and types of space for use in Comparable Buildings or
(b) not available at commercially reasonable rates.

10.7    Self-Insurance.  Notwithstanding anything to the contrary contained in
Article 10 of this Lease, the Original Tenant only shall, at the Original
Tenant’s election, be entitled to self‑insure its insurance requirements set
forth in this Lease, provided that any self‑insurance shall be deemed to contain
all of the terms and conditions applicable to such insurance as required in
Article 10 of this Lease, including, without limitation, a waiver of
subrogation.  With respect to any claims which may result from incidents
occurring during the Lease Term, the Original Tenant's self‑insurance obligation
shall survive the expiration of the Lease Term to the same extent as the
insurance required under Article 10 of this Lease, as hereby amended, would
survive.  Notwithstanding anything to the contrary contained in this Article 10,
the Original Tenant shall only have the right to self‑insure its insurance
requirements under this Article 10 if the Original Tenant continues to maintain
a net worth (excluding good will as an asset), as evidenced by Tenant's most
recent year-end financial statement audited by a certified public accountant, of
equal to or greater than One Billion and 00/100 Dollars ($1,000,000,000) (the
"Financial Requirement").  The Original Tenant, no more than once per calendar
year, within fifteen (15) days following a written request from Landlord, shall
provide Landlord with Tenant's most recent year-end financial statement audited
by a certified public accountant evidencing that the Original Tenant is
continuing to satisfy the Financial Requirement.  Notwithstanding the foregoing,
if Tenant’s financial statements are accessible online through filings

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-27-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

with the United States Securities and Exchange Commission, or any other
governmental authority of which Tenant notifies Landlord and Landlord is readily
able to access the website of the other governmental authority, Tenant shall not
be required to provide the requested financial information.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1    Repair of Damage to Premises by Landlord.  To the extent that Landlord
does not have actual knowledge of the same, Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises, Building Structure, Building Systems, or any Common
Areas serving or providing access to the Premises shall be damaged by fire or
other casualty, Landlord shall promptly and diligently, subject to reasonable
delays for insurance adjustment or other matters beyond Landlord's reasonable
control, and subject to all other terms of this Article 11, restore the Base
Building and such Common Areas.  Such restoration shall be to substantially the
same condition of the Base Building and the Common Areas prior to the casualty,
except for modifications required by zoning and building codes and Applicable
Laws or reasonably required by the holder of a mortgage on the Buildings or
Project or any other modifications to the Common Areas deemed desirable by
Landlord, provided that such modifications will not violate clauses (a) through
(e) of Section 1.1.3 above without the prior written consent of Tenant, which
may be given or withheld in Tenant's reasonable discretion.  In the event this
Lease is not terminated pursuant to this Article 11, Tenant shall, at its sole
cost and expense, repair any injury or damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements substantially to their original
condition, except for modifications required by zoning and building codes and
Applicable Laws.  Prior to the commencement of construction, Tenant shall submit
to Landlord, for Landlord's review and approval (which approval shall not be
withheld unless a Design Problem exists), all plans, specifications and working
drawings relating thereto, and Tenant shall select the contractors to perform
such improvement work, subject to Landlord's reasonable approval.  Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that Landlord shall use commercially
reasonable efforts to minimize any such inconvenience or annoyance.  If any such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant's occupancy, and the Premises (or the affected portion thereof) are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of RSF of the Premises which is unfit
for occupancy for the purposes permitted under this Lease bears to the total RSF
of the Premises.  Tenant's right to rent abatement pursuant to the preceding
sentence shall terminate as of the date which is reasonably determined by
Landlord to be the date Tenant should have completed repairs to the Premises
(and including a reasonable period for the re-installation of Tenant's
furniture, fixtures and equipment and moving back into the damaged portion of
the Premises) assuming Tenant used reasonable due diligence in connection
therewith (provided that in no event shall such Rent re-commence until such time
as Landlord has restored the Base Building and the Common Areas necessary for
Tenant’s use of the Premises to a commercially reasonable condition and Landlord
has obtained all occupancy permits that are required to allow the legal
occupancy of the affected Building and to allow the Tenant to conduct business
operations from its Premises (assuming that Tenant has received a certificate of
occupancy, temporary certificate of occupancy, or its legal equivalent, for its
Premises, which shall remain Tenant’s obligation)); provided that Landlord shall
be deemed to have restored the Base Building and the Common Areas on the date
that Landlord would have completed such work, but for any delays caused by
Tenant or any of Tenant's agents.

11.2    Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Buildings and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
ninety (90) days to vacate the Premises, but Landlord may so elect only if the
Buildings or Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, and one or more of the following
conditions is present: (i) in Landlord's reasonable judgment, repairs cannot
reasonably be completed within two hundred seventy (270) days after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums) and Landlord elects to terminate the leases of all
other tenants of the Project similarly affected by the damage and destruction
and not to commence rebuilding or reconstructing within one (1) year from the
date of such damage and/or destruction; (ii) the holder of any mortgage on the
Buildings or Project or ground lessor with respect to the Buildings or Project
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt and Tenant does not agree to fund the amount in excess
of the "Landlord Contribution," as that term is defined below, or shall
terminate the ground lease, as the case may be, and in each such case, Landlord
elects to terminate the leases of all other tenants of the Project similarly
affected by the damage and destruction and not to commence rebuilding or
reconstructing within one (1) year from the date of such damage and/or
destruction; (iii) except for the Landlord Contribution, the damage is not fully
covered by Landlord's insurance policies (or would not have been covered under
the insurance policies which Landlord is required to maintain under this Lease)
and Landlord elects not to commence rebuilding or reconstructing within one
(1) year from the date of such damage and destruction and elects to terminate
the leases of all other tenants of the Project similarly affected by the damage
and destruction; or (iv) the damage occurs during the last twelve (12) months of
the Lease Term; or (v) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project,
and Landlord elects to terminate the leases of all other tenants of the Project
similarly affected by the damage and destruction and not to commence rebuilding
or reconstructing within one (1) year from the date of such damage and/or
destruction; provided, however, that if Landlord does not elect to terminate
this Lease pursuant to Landlord's termination right as provided above, and
(a) the repairs cannot, in the reasonable opinion of Landlord, be completed
within two hundred seventy (270) days after the date of the casualty, or (b) the
damage occurs during the last twelve (12) months of the Lease Term, or (c) after
commencing repairs, Landlord fails to complete the same by the “Anticipated
Repair Completion Date” (as hereinafter defined), then Tenant may elect, no
earlier than sixty (60) days after the date of the damage

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-28-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

and in the case of (a) or (b) above not later than one hundred twenty (120) days
after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant.  For the purposes of this Section 11.2, the "Landlord
Contribution" shall mean $10,000,000.00.  At any time, from time to time, after
the date occurring thirty (30) days after the date of the damage, Tenant may
request that Landlord provide Tenant with its reasonable, good faith opinion of
the date of completion of the repairs (the “Anticipated Repair Completion
Date”), and Landlord shall respond to such request within five (5) business
days.  Notwithstanding the provisions of this Section 11.2, Tenant shall have
the right to terminate this Lease under this Section 11.2 only if each of the
following conditions is satisfied: (a) the damage to the Project by fire or
other casualty was not caused by the gross negligence or willful misconduct of
Tenant and/or its partners or subpartners and/or their respective officers,
agents, servants, employees, and/or independent contractors; (b) Tenant is not
then in default under this Lease beyond any applicable notice and cure period;
and (c) as a result of the damage, and notwithstanding any damage to the
Building A2 Premises, Tenant cannot (and does not) reasonably conduct business
from a material portion of the Building 3 Premises and a material portion of the
Building 4 Premises.

11.3    Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Buildings or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Buildings or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord or payment of Rent by Tenant shall not be deemed to be a
waiver of any preceding breach by Tenant or Landlord of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord's or Tenant's knowledge of such
preceding breach at the time of acceptance or payment of such Rent.  No
acceptance of a lesser amount than the Rent herein stipulated shall be deemed a
waiver of Landlord's right to receive the full amount due, nor shall any
endorsement or statement on any check or payment or any letter accompanying such
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the full
amount due.  No receipt of monies by Landlord from Tenant or payment by Tenant
to Landlord after the termination of this Lease shall in any way alter the
length of the Lease Term or of Tenant's right of possession hereunder, or after
the giving of any notice shall reinstate, continue or extend the Lease Term or
affect any notice given Tenant prior to the receipt of such monies, it being
agreed that after the service of notice or the commencement of a suit, or after
final judgment for possession of the Premises, Landlord may receive and collect
any Rent due, and the payment of said Rent shall not waive or affect said
notice, suit or judgment, but any such paid amounts shall be credited against
the sums Tenant would otherwise owe Landlord.  Tenant's payment of any Rent
hereunder shall not constitute a waiver by Tenant of any breach or default by
Landlord under this Lease nor shall Landlord's payment of monies due Tenant
hereunder constitute a waiver by Landlord of any breach or default by Tenant
under this Lease.

ARTICLE 13

CONDEMNATION

If the whole or any material part of the Premises, Buildings or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any material
part of the Premises, Buildings or Project, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than
twenty-five percent (25%) of the RSF of the Premises is taken, or if access to
the Premises is substantially impaired, or if any material portion of the
parking for the Premises is taken, in each case for a period in excess of one
hundred eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim is payable separately to Tenant or is otherwise separately
identifiable.  Notwithstanding anything in this Article 13 to the contrary,
Landlord and Tenant shall each be entitled to receive fifty percent (50%) of the
"bonus value" of the leasehold estate in connection therewith, which bonus value
shall be equal to the difference between the Rent payable under this Lease and
the sum established by the condemning authority as the award for compensation
for the leasehold.  All Rent shall be apportioned as of the date of such
termination.  If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated.  Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure.  Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-29-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

taking of all or any portion of the Premises for a period of one hundred and
eighty (180) days or less, then this Lease shall not terminate but the Base Rent
and the Additional Rent shall be abated for the period of such taking in
proportion to the ratio that the amount of RSF of the Premises taken bears to
the total RSF of the Premises.  Landlord shall be entitled to receive the entire
award made in connection with any such temporary taking, but nothing herein
shall preclude Tenant from seeking a recovery from the condemning authority to
the extent Landlord's award is not reduced as a result thereof.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1    Transfers.  Tenant shall not, without the prior written consent of
Landlord (except as otherwise provided in Section 14.8 below), which consent
shall not be unreasonably withheld, conditioned or delayed (subject to the terms
of Section 14.2, below), assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors, subject to the terms of this Section
14 below (all of the foregoing are hereinafter sometimes referred to
individually as a "Transfer" and collectively as "Transfers" and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a "Transferee").  If Tenant desires Landlord's consent to any Transfer,
Tenant shall notify Landlord in writing, which notice (the "Transfer Notice")
shall include (i) the proposed effective date of the Transfer, which shall not
be less than twenty (20) days nor more than one hundred eighty (180) days after
the date of delivery of the Transfer Notice, (ii) a description of the portion
of the Premises to be transferred (the "Subject Space"), (iii) all of the terms
of the proposed Transfer and the consideration therefor, including calculation
of the "Transfer Premium", as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee,
and a copy of all existing executed and/or proposed documentation pertaining to
the proposed Transfer, provided that Landlord shall have the right to require
Tenant to utilize Landlord's standard consent to Transfer documents in
connection with the documentation of Landlord's consent to such Transfer, and
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof or by a certified public accountant, business
credit and personal references and history of the proposed Transferee and any
other information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee's business and proposed use of
the Subject Space.  Any Transfer made without Landlord's prior written consent
(or deemed consent) shall, at Landlord's option, be null, void and of no effect,
and shall, at Landlord's option, constitute a default by Tenant under this
Lease.  Whether or not Landlord consents to any proposed Transfer, Tenant shall
pay Landlord's reasonable review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys', accountants',
architects', engineers' and consultants' fees) incurred by Landlord, within
thirty (30) days after written request by Landlord ("Transfer Fee"), provided,
Tenant shall not be required to pay more than Two Thousand Five Hundred Dollars
($2,500.00) as a Transfer Fee in connection with any one Transfer in the
ordinary course of business, (b) Landlord shall provide supporting documentation
for the Transfer Fee, and (c) no Transfer Fee shall be payable by Tenant in the
event of any deemed approval of a proposed Transfer following Landlord’s failure
to timely respond as set forth above.  The foregoing Transfer Fee cap shall
increase by ten percent (10%) after each five (5) year period during the Lease
Term.

14.2    Landlord's Consent.  Landlord shall not unreasonably withhold or delay
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice.  Within fifteen (15) business days
after receiving the completed Transfer Notice, Landlord shall approve or
disapprove the proposed Transfer in writing.  If Landlord disapproves the
Transfer, Landlord shall provide a reasonably detailed, written explanation. If
Landlord fails to respond within the required time, Tenant may send a written
"reminder notice". If Landlord fails to respond within five (5) business days
after receipt of such reminder notice, then, with respect to a sublease only,
Landlord shall, at Tenant's option, be considered to have consented to the
Transfer.  Without limitation as to other reasonable grounds for withholding
consent, the parties hereby agree that it shall be reasonable under this Lease
and under any Applicable Law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply:

14.2.1    The Transferee is engaged in a business which is not consistent with
the quality of the Buildings, as judged by then existing tenants of the Building
and of Comparable Buildings;

14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3    The Transferee is either a governmental agency or instrumentality
thereof unless Landlord, with respect to the applicable Building, has leased
space or has approved any assignment or subletting to comparable (in terms of
use, security issues, express or implied power of eminent domain, reputation and
character) governmental agencies or instrumentalities thereof;

14.2.4    The Transferee is not (considering any credit enhancements provided) a
party of reasonable financial worth and/or financial stability in light of the
responsibilities to be undertaken in connection with the Transfer on the date
consent is requested;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-30-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

14.2.5    The proposed Transfer would cause a violation of an exclusive use
right granted by Landlord in good faith in another lease for space in the
Project, or would give an occupant of the Project a right to cancel its lease as
a result of the proposed use to be made of the space by the proposed Transferee,
provided that upon request from Tenant, Landlord shall provide Notice of all
applicable exclusive use rights in the Project; or

14.2.6    The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right, but not yet occupied by Tenant).

14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project, and in either
instance, Landlord has comparable space available.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within nine (9) months after Landlord's consent, but
not later than the expiration of said nine-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice (i) such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this Section 14.2, or (ii) which would
cause the proposed Transfer to be more favorable to the Transferee than the
terms set forth in Tenant's original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld,
conditioned or delayed its consent under Section 14.2 or otherwise has breached
or acted unreasonably under this Article 14, their sole remedies shall be a suit
for contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.

14.3    Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium received by Tenant from
such Transferee.  "Transfer Premium" shall mean all rent, additional rent or
other consideration payable by such Transferee in connection with the Transfer
in excess of the Rent and Additional Rent payable by Tenant under this Lease
during the term of the Transfer on a per RSF basis if less than all of the
Premises is transferred.  The Transfer Premium shall be calculated after
deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
(ii) any free base rent or other economic concessions (including use of
furniture, fixtures and equipment) reasonably provided to the Transferee, (iii)
any brokerage commissions and reasonable legal fees and other professional fees
incurred by Tenant in connection with the Transfer, and (iv) any amounts payable
to Landlord under Section 14.1 above (collectively, "Transfer Costs").  Tenant
shall first recoup all Transfer Costs from the Transferee before any Transfer
Premium must be paid to Landlord. "Transfer Premium" shall also include, but not
be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.  

14.4    Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, Tenant shall give Landlord notice (the
"Intention to Transfer Notice") at any time determined in Tenant’s sole
discretion prior to or concurrent with Tenant’s delivery of a Transfer Notice
that Tenant is contemplating a Transfer (whether or not the contemplated
Transferee or the terms of such contemplated Transfer have been determined);
provided, however, that Landlord hereby acknowledges and agrees that Tenant
shall only be obligated to deliver an Intention to Transfer Notice hereunder,
and Landlord shall only have the right to recapture space with respect to, a
Transfer pertaining to (x) the entire Premises for any portion of the remaining
Lease Term and/or (y) at least fifty percent (50%) of the Premises within any
particular Building for the lesser of (i) three (3) or more years, or (ii) all
or substantially all of the remaining Lease Term.  Landlord's right to recapture
as set forth in this Section 14.4 shall not be triggered unless and until
Landlord receives an Intention to Transfer Notice from Tenant.  Tenant may
indicate in a Transfer Notice that such Transfer Notice also serves as an
Intention to Transfer Notice, but, in any event, if Tenant fails to deliver an
Intention to Transfer Notice with respect to Contemplated Transfer Space, and
thereafter delivers a Transfer Notice, such Transfer Notice shall be deemed to
also serve as an Intention to Transfer Notice with respect to the Subject Space
described in the Transfer Notice.  The Intention to Transfer Notice shall
specify the portion of and amount of RSF of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space.  Thereafter, Landlord shall have the option, by
giving written notice to Tenant within fifteen (15) business days after receipt
of any Intention to Transfer Notice, to recapture the Contemplated Transfer
Space.  If Landlord elects to recapture, then the recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date.  In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, (I) the
Base Rent reserved herein shall be proportionately reduced based upon the number
of RSF relinquished by Tenant on each applicable floor of the Premises and the
applicable Base Rent per RSF for such floor of the

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-31-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Premises, and (II) Tenant’s Share shall be proportionately reduced based upon
the number of RSF of the Premises relinquished by Tenant and the total RSF of
the Building.  If Landlord declines, or fails to elect in a timely manner, to
recapture such Contemplated Transfer Space under this Section 14.4, then,
subject to the other terms and conditions of this Article 14, for a period of
nine (9) months (the "Nine Month Transfer Period") commencing on the last day of
such fifteen (15) business day period, Landlord shall not have any right to
recapture the Contemplated Transfer Space with respect to any Transfer made
during the Nine Month Transfer Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
and conditions of this Article 14.  If such a Transfer is not so consummated
within the Nine Month Transfer Period (or if a Transfer is so consummated, then
upon the expiration of the term of any Transfer of such Contemplated Transfer
Space consummated within such Nine Month Transfer Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 14.4.  At any time
that any party other than Tenant and/or its Permitted Transferees are directly
leasing from Landlord any portion of the office space within Building 3,
Building 4 and/or Building A2, Landlord and Tenant shall promptly enter into a
lease amendment consistent with the terms and conditions of this Lease, but
documenting the nature of the applicable Building as no longer a single-tenant
office building.

14.5    Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
evidencing the Transfer in form reasonably acceptable to Landlord, (iv) Tenant
shall furnish upon Landlord's request a complete statement, certified by an
independent certified public accountant, or Tenant's chief financial officer or
another financial officer of Tenant, setting forth in detail the computation of
any Transfer Premium Tenant has derived and shall derive from such Transfer, and
(v) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to the calculation of any Transfer
Premium, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than five percent (5%), Tenant shall pay Landlord's costs of such audit.

14.6    Additional Transfers.  For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
of the partners, or transfer of more than fifty percent (50%) of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) of the voting shares
of Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of more than fifty percent (50%) of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.7    Occurrence of Material Default.  Any Transfer hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any Transfer, except as provided in Section
14.9 below, Landlord shall have the right to:  (i) treat such Transfer as
cancelled and repossess the Subject Space by any lawful means, or (ii) require
that such Transferee attorn to and recognize Landlord as its landlord under any
such Transfer.  If Tenant shall be in monetary or material non-monetary default
under this Lease beyond any applicable notice and cure period, then Landlord is
hereby irrevocably authorized to direct any Transferee to make all payments
under or in connection with the Transfer directly to Landlord (which payments
Landlord shall apply towards Tenant's obligations under this Lease) until such
monetary or material non-monetary default is cured.  Such Transferee shall rely
on any representation by Landlord that Tenant is in monetary or material
non-monetary default hereunder beyond any applicable notice and cure period,
without any need for confirmation thereof by Tenant.  Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease.  No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing.  In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person.  If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.8    Deemed Consent Transfers.  Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange, (C) an assignment of the Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, or (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, shall not be deemed a Transfer requiring
Landlord's consent under this Article 14 (any such assignee or sublessee
described in items (A) through (D) of this Section 14.8 is hereinafter referred
to as a "Permitted Transferee"), provided that (i) Tenant notifies Landlord at
least thirty (30) days prior to the effective date of any such assignment or
sublease and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such Transfer or Permitted Transferee
as set forth above, (ii) Tenant is not in default, beyond the applicable notice
and cure period, and such assignment or sublease is not a

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-32-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

subterfuge by Tenant to avoid its obligations under this Lease, (iii) such
Permitted Transferee is engaged in a business which is consistent with the
quality of the Buildings, as judged by then existing tenants of the Building and
of Comparable Buildings, (iv) such Permitted Transferee shall have a long term
issuer credit rating from Moody's Professional Rating Service ("Moody's") of BB
or better (or in the event such applicable Moody's ratings are no longer
available, comparable ratings from Fitch Ratings Ltd. ("Fitch") or Standard and
Poor's Professional Rating Service ("S&P")), (v) no assignment or sublease
relating to this Lease, whether with or without Landlord's consent, shall
relieve Tenant from any liability under this Lease, and (vi) the liability of
such Permitted Transferee under either an assignment or sublease shall be joint
and several with Tenant.  An assignee of Tenant's entire interest in this Lease
who qualifies as a Permitted Transferee may also be referred to herein as a
"Permitted Transferee Assignee." "Control," as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of more than fifty percent (50%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of more than fifty percent (50%) of the voting
interest in, any person or entity.

14.9    Occupancy by Others.  Notwithstanding any contrary provision of this
Article 14, Tenant shall have the right without the payment of a Transfer
Premium, without being subject to Section 14.4, and without the receipt of
Landlord's consent, to permit the occupancy of portions of the Premises to any
individual(s) or entities with a business relationship with Tenant ("Tenant's
Occupants") subject to the following conditions: (i) all such individuals or
entities shall be of a character and reputation consistent with the quality of
the Buildings, as judged by then existing tenants of the Building and of
Comparable Buildings; (ii) such occupancy shall not be a subterfuge by Tenant to
avoid its obligation under this Lease or the restrictions on Transfers pursuant
to this Article 14, (iii) in the aggregate, such Tenant's Occupants do not
occupy more than ten percent (10%) of the Premises; and (iv) such Tenant's
Occupants do not have a separately demised space or separate exclusive entrance
to their space.  Tenant shall promptly supply Landlord with any document or
information reasonably requested by Landlord regarding any such individuals or
entities.  Any occupancy permitted under this Section 14.9 shall not be deemed a
Transfer under this Article 14 and shall not require Landlord's
consent.  Notwithstanding the foregoing, no such occupancy shall relieve Tenant
from any liability under this Lease.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1    Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2    Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, excepting reasonable wear and
tear, damage from casualty which is not Tenant's obligation to repair, and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, including cables, conduits and floor monuments (unless otherwise
agreed by Landlord), and such similar articles of any other persons claiming
under Tenant, as Landlord may require to be removed in accordance with the terms
of this Lease, and Tenant shall repair at its own expense all damage to the
Premises and Buildings resulting from such removal.

15.3    End of Term Walk-Through. At least forty-five (45) days prior to the
expiration of this Lease, Tenant may provide Landlord with a notice (the
"Walk-Through Notice") requesting a walk-through of the Premises to confirm the
condition thereof and any removal or restoration obligations.  Within thirty
(30) days after Landlord’s receipt of such Walk-Through Notice, Landlord and
Tenant shall conduct an exit walk-through of the Premises.  The exit
walk-through is to be conducted on a date and time mutually acceptable to
Landlord and Tenant; however, if the parties are unable to agree on a time and
date, such walk-through shall be conducted at 10:00 a.m. on the thirtieth (30th)
day after such Walk-Through Notice; except if such day falls on a Holiday,
Saturday or Sunday in which case such walk-through shall be conducted on the
next business day.  Within five (5) business days after such walk-through,
Landlord will provide Tenant with a list of items, if any, that are Tenant's
responsibility to remove or restore pursuant to Section 15.2 or Section 8.5 of
this Lease.  If Tenant concurs with such list, Tenant shall proceed to comply
with same (and all such work shall be completed prior to the Lease Expiration
Date).  If Tenant disagrees with Landlord, Landlord and Tenant shall attempt to
agree and modify the list in accordance with such agreement, but no such
disagreement shall excuse Tenant from any failure to comply with its restoration
and removal obligations under this Lease.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-33-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable at a monthly rate of one hundred fifty
percent (150%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease.  Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein.  If Tenant
holds over after the expiration of the Lease Term without the express written
consent of Landlord, such tenancy shall be a tenancy at sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case daily damages in any action to recover possession of the Premises
shall be calculated at a daily rate equal to the greater of (i) one hundred
fifty percent (150%) of the Base Rent applicable during the last rental period
of the Lease Term under this Lease (calculated on a per diem basis) or (ii) the
fair market rental rate for the Premises as of the commencement of such holdover
period.   Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to vacate and deliver possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant holds over without Landlord's express written consent, and
tenders payment of rent for any period beyond the expiration of the Lease Term
by way of check (whether directly to Landlord, its agents, or to a lock box) or
wire transfer, Tenant acknowledges and agrees that the cashing of such check or
acceptance of such wire shall be considered inadvertent and not be construed as
creating a month-to-month tenancy, provided Landlord refunds such payment to
Tenant promptly upon learning that such check has been cashed or wire transfer
received.  Tenant acknowledges that any holding over without Landlord's express
written consent may compromise or otherwise affect Landlord's ability to enter
into new leases with prospective tenants regarding the Premises.  Therefore, if
Tenant fails to vacate and deliver the Premises prior to the date that is the
later of (i) thirty (30) days after the termination or expiration of this Lease,
and (ii) thirty (30) days after Landlord's notification to Tenant that Landlord
has reached agreement with a third-party for occupancy of the Premises or any
portion thereof, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from and against all claims made by any succeeding tenant founded upon such
failure to vacate and deliver, and any losses suffered by Landlord, including
lost profits, resulting from such failure to vacate and deliver.  Tenant agrees
that any proceedings necessary to recover possession of the Premises, whether
before or after expiration of the Lease Term, shall be considered an action to
enforce the terms of this Lease for purposes of the awarding of any attorney's
fees in connection therewith.

ARTICLE 17

ESTOPPEL CERTIFICATES

17.1    Tenant Estoppel Certificate.  Within ten (10) business days following a
request in writing by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate, which, as submitted by Landlord, shall be
substantially in the form of Exhibit E, attached hereto (or such other
commercially reasonable form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
factual information regarding the Premises of this Lease reasonably requested by
Landlord or Landlord's mortgagee or prospective mortgagee.  Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project.  At any time during the Lease Term, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement
year.  Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.  Notwithstanding the
foregoing, for any year during which (i) stock in the entity which constitutes
Tenant under this Lease (as opposed to an entity that controls Tenant or is
otherwise an affiliate of Tenant) is publicly traded on NASDAQ or a national
stock exchange, and (ii) Tenant has its own, separate and distinct 10K and 10Q
filing requirements (as opposed joint or cumulative filings with an entity that
controls Tenant or with entities which are otherwise affiliates of Tenant), then
Tenant's obligation to provide Landlord with a copy of its financial statements
for any such year shall be deemed satisfied.  Failure of Tenant to timely
execute, acknowledge and deliver such estoppel certificate (or provide written
comments to any proposed certificate delivered by Landlord) within a two (2)
business day period following the receipt of Landlord’s second written request
therefor shall constitute an acceptance of the Premises and an acknowledgment by
Tenant that statements included in the estoppel certificate are true and
correct, without exception.

17.2    Landlord Estoppel Certificate.  Landlord hereby agrees to provide to
Tenant an estoppel certificate signed by Landlord, containing the same types of
information (including, without limitation, the same representations and
warranties and reliance language), and within the same periods of time, as set
forth on Exhibit E, with such changes as are reasonably necessary to reflect
that the estoppel certificate is being granted and signed by Landlord to Tenant,
rather than from Tenant to Landlord or a lender, and shall also contain any
other factual information reasonably requested by Tenant.  If Landlord fails to
timely execute, acknowledge and deliver such estoppel certificate (or provide
written comments to any proposed certificate delivered by Tenant) within ten
(10) business days following receipt thereof, Landlord shall be deemed to have
disapproved such estoppel certificate.  Any such certificate may be relied upon
by any prospective assignee, lender, subtenant or investor of Tenant.  If
Landlord provides written comments to any estoppel certificate received from
Tenant, then Landlord shall have five (5) business days following receipt of a
revised estoppel certificate to execute, acknowledge and deliver to Tenant such
revised estoppel certificate (or provide written comments to any such revised
estoppel certificate delivered by Tenant) and the same process described above
shall apply with respect to Landlord's failure to timely execute, acknowledge
and deliver such revised estoppel certificate (or provide written comments to
any proposed certificate delivered by Tenant).

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-34-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Buildings or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases (collectively, "Lenders"),
require in writing that this Lease be superior thereto.  Landlord's delivery to
Tenant of commercially reasonable non-disturbance agreement(s) (the
"Nondisturbance Agreement") in favor of Tenant from any Lenders who come into
existence following the date hereof but prior to the expiration of the Lease
Term shall be in consideration of, and a condition precedent to, Tenant's
agreement to be bound by the terms and conditions of this Article 18.  Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever (except
for any rights to rent abatement and rights to offset rent expressly set forth
in this Lease), to the Lender upon any such foreclosure sale or deed in lieu
thereof, if so requested to do so by such Lender, and to recognize such Lender
as the lessor under this Lease, provided such Lender shall agree to accept this
Lease (including, without limitation, Landlord’s obligations to fund the Tenant
Improvement Allowance in accordance with the Tenant Work Letter, or in the
alternative, and notwithstanding anything herein to the contrary, the
recognition of Tenant’s right to offset rent for Landlord’s failure to pay the
Tenant Improvement Allowance as provided in the Tenant Work Letter) and not
disturb Tenant's occupancy, so long as Tenant is not in default under this Lease
beyond applicable notice and cure periods.  Landlord's interest herein may be
assigned as security at any time to any lienholder.  Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.  Subject to Tenant's receipt of the
Nondisturbance Agreement described herein, Tenant waives the provisions of any
current or future statute, rule or law which may give or purport to give Tenant
any right or election to terminate or otherwise adversely affect this Lease and
the obligations of the Tenant hereunder in the event of any foreclosure
proceeding or sale.  Any Nondisturbance Agreement provided by a Lender for
construction financing following the termination of Landlord's existing loan
shall also be substantially in the form of Exhibit H-2 attached hereto.  

ARTICLE 19

DEFAULTS; REMEDIES

19.1    Events of Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2    Except where a specific time period is otherwise set forth in this
Section 19.1, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after Tenant's receipt of written
notice thereof from Landlord; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure such
default; or

19.1.3    Abandonment (as defined in California Civil Code Section 1951.3) of
the Premises by Tenant; or

19.1.4    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 17 or 18 of this Lease or under the Tenant Work Letter
where such failure continues for more than five (5) business days after Tenant's
receipt of written notice from Landlord.

The notice periods provided herein are in addition to, and not in lieu of, any
notice and/or cure periods expressly provided under the applicable terms of this
Lease and/or provided by law.  No statutory notice may be sent until the cure
periods set forth in this Section 19.1 have expired without a cure being
effectuated.

19.2    Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant (beyond applicable notice and cure periods), Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (all of
which remedies shall be distinct, separate and cumulative), the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever, except as
required by Applicable Laws.

19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-35-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

(i)    The worth at the time of award of unpaid rent which has been earned at
the time of such termination; plus

(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3    Subleases of Tenant.  If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord's sole discretion, succeed to
Tenant's interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4    Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Nothing in this Lease shall constitute a waiver by
Tenant of its statutory rights to redeem or reinstate this Lease.

19.5    Landlord Default.  

19.5.1    General.  Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are reasonably required for its performance, then Landlord shall not
be in default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.

19.5.2    Abatement of Rent.  In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date applicable to the Premises
and required by this Lease, which substantially interferes with Tenant's use of
or ingress to or egress from the Building or Tenant's Parking Areas; (ii) any
failure by Landlord to provide services, utilities or ingress to and egress from
the Building or Premises that Landlord is required to provide under this Lease,
and which are reasonably within Landlord's ability to control (the parties
acknowledging that an interruption in utilities caused by a utility provider is
not within Landlord's ability to control); or (iii) the presence of Hazardous
Materials brought on the Premises by any Landlord

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-36-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Parties (any such set of circumstances as set forth in items (i) through (iii),
above, to be known as an "Abatement Event"), then Tenant shall give Landlord
Notice of such Abatement Event, and if such Abatement Event continues for three
(3) consecutive business days after Landlord’s receipt of any such notice, or
occurs for five (5) non-consecutive business days during any calendar month, or
occurs for ten (10) non-consecutive business days in a twelve (12) month period
(provided Landlord is sent a notice for each such Abatement Event) (in either of
such events, the "Eligibility Period"), then the Base Rent and Tenant’s Share of
Direct Expenses shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises, or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use ("Unusable Area"), bears to the total
rentable area of the Premises; provided, however, in the event that Tenant is
prevented from using, and does not use, the Unusable Area for a period of time
in excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein, and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein (in Tenant's
reasonable judgment), the Base Rent and Tenant's Share of Direct Expenses for
the entire Premises shall be abated for such time as Tenant continues to be so
prevented from using, and does not use, the Premises.  If, however, Tenant
reoccupies any portion of the Premises during such period, the Rent allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  Such right to abate Base Rent and Tenant’s Share of
Direct Expenses shall be Tenant's sole and exclusive remedy at law or in equity
to abate Rent for an Abatement Event.  To the extent Tenant is entitled to
abatement because of an event covered by Articles 11 or 13 of this Lease, then
Tenant's abatement rights shall be as set forth in Articles 11 and 13
above.  Except as provided in this Section 19.5.2 or elsewhere in this Lease,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.

19.5.3    Tenant's Right to Make Repairs.  Notwithstanding any of the terms set
forth in this Lease to the contrary, if Tenant provides notice (or oral notice
in the event of an "Emergency," as that term is defined, below) to Landlord of
an event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance required on any full floor of the Building leased by
Tenant, including repairs to the Building Structure and/or Building System
located on such floor, which event or circumstance with respect to the Building
Structure or Building System materially or adversely affects the conduct of
Tenant's business from the Premises, and Landlord fails to commence corrective
action within a reasonable period of time, given the circumstances, after the
receipt of such Notice, but in any event not later than thirty (30) days after
receipt of such Notice, then Tenant may proceed to take the required action upon
delivery of an additional ten (10) business days' Notice to Landlord specifying
that Tenant is taking such required action (provided, however, that the initial
thirty (30) day Notice and the subsequent ten (10) day notice shall not be
required in the event of an Emergency) and if such action was required under the
terms of this Lease to be taken by Landlord and was not commenced by Landlord
within such ten (10) business day period and thereafter diligently pursued to
completion, then Tenant shall be entitled to prompt reimbursement by Landlord of
Tenant's reasonable costs and expenses in taking such action.  Landlord's
failure to dispute Tenant's right to make repairs shall conclusively be deemed
Landlord's waiver of any claim that Tenant improperly performed self-help in
accordance with this Section 19.7 or that the costs incurred by Tenant in such
performance are excessive.  In the event Tenant takes such action, Tenant shall
use only those contractors used by Landlord in the Building for work unless such
contractors are unwilling or unable to perform, or timely perform, such work, in
which event Tenant may utilize the services of any other qualified contractor
which normally and regularly performs similar work in Comparable
Buildings.  Following completion of any work taken by Tenant pursuant to the
terms of this Section 19.5.3, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto.  If Landlord
does not deliver a detailed written objection to Tenant within thirty (30) days
after receipt of an invoice from Tenant, then Tenant shall be entitled to deduct
from Rent payable by Tenant under this Lease, the amount set forth in such
invoice.  If, however, Landlord delivers to Tenant, within thirty (30) days
after receipt of Tenant's invoice, a written objection to the payment of such
invoice ("Landlord's Set-Off Notice"), setting forth with reasonable
particularity Landlord's reasons for its claim that such action did not have to
be taken by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive), then Tenant shall not then be entitled to such deduction
from Rent, and if so elected by Tenant shall be Tenant's sole remedy.  If
Landlord delivers a Landlord's Set-Off Notice to Tenant, then Tenant shall not
be entitled to such deduction from Rent; provided that Tenant may proceed to
claim a default by Landlord under this Lease for any amount not paid by
Landlord.  Any final award in favor of Tenant for any such default, which is not
subject to appeal, from a court or arbitrator in favor of Tenant, which is not
paid by Landlord within the time period directed by such award (together with
interest at the Interest Rate from the date Landlord was required to pay such
amount until such offset occurs), may be offset by Tenant from Rent next due and
payable under this Lease.  For purposes of this Section 19.5.3, an "Emergency"
shall mean an event threatening immediate and material danger to people located
in the Building or immediate, material damage to the Building, Building Systems,
Building Structure, Tenant Improvements, or Alterations, or creates a realistic
possibility of an immediate and material interference with, or immediate and
material interruption of a material aspect of Tenant's business operations.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that so long as no default (beyond applicable notice and cure
periods) exists under this Lease, Tenant shall, during the Lease Term, peaceably
and quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord.  The foregoing covenant is in lieu of
any other express or implied covenant of quiet enjoyment.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-37-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 21

LETTER OF CREDIT

21.1    Delivery of Letter of Credit.  Tenant shall cause the Bank (as that term
is defined below) to deliver to Landlord, within three (3) business days of
Tenant's execution of this Lease, a letter of credit (the "L‑C") that complies
in all respects with the requirements of this Article 21 in the amount set forth
in Section 8 of the Summary (the "L‑C Amount").  The L‑C shall: (i) be issued by
a Bank; (ii) be in the form attached hereto as Exhibit J; (iii) be irrevocable,
unconditional, and payable upon demand; (iv) be maintained in effect, whether
through renewal or extension, for the period commencing on the date of this
Lease and continuing until the date (the "L‑C Expiration Date") that is no less
than one hundred twenty (120) days following the expiration of the Lease Term,
as the same may be extended; (v) contain a provision that provides that the L-C
shall be automatically renewed on an annual basis without amendment of the L-C
unless the Bank delivers a written notice of cancellation to Landlord and Tenant
at least sixty (60) days prior to the expiration of the L‑C, without any action
whatsoever on the part of Landlord; (vi) be fully assignable by Landlord, its
successors and assigns; (vii) permit partial draws and multiple presentations
and drawings, and (viii) be otherwise subject to the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590. Tenant
shall pay all expenses, points, and/or fees incurred by Tenant in obtaining the
L‑C.  The term "Bank" referred to herein shall mean any of the following banks:
(a) Wells Fargo Bank, N.A., (b) JPMorgan Chase Bank, N.A., (c) Bank of America,
N.A. (d) US Bank or (e) Silicon Valley Bank, which (I) accepts deposits and
maintains accounts; (II) that is chartered under the laws of the United States,
any State thereof, or the District of Columbia, and which is insured by the
Federal Deposit Insurance Corporation; (III) whose long-term issuer rating is no
less than "Baa1" on Moody's (the "Bank's Credit Rating Threshold").

21.2    Landlord's Rights to Draw.  Landlord, or its then authorized
representatives, shall have the right to draw down an amount up to the face
amount of the L‑C if any of the following shall have occurred or be
applicable:  (i) such amount is due to Landlord under the terms and conditions
of this Lease; (ii) the Lease has terminated prior to the expiration of the
Lease Term as a result of Tenant's breach or default of any term or provision of
the Lease; (iii) Tenant has filed a voluntary petition under the
U. S. Bankruptcy Code or any state bankruptcy code (collectively, "Bankruptcy
Code"); (iv) an involuntary petition has been filed against Tenant under the
Bankruptcy Code; (v) the Lease has been rejected, or is deemed rejected, under
Section 365 of the U.S. Bankruptcy Code, following the filing of a voluntary
petition by Tenant under the Bankruptcy Code, or the filing of an involuntary
petition against Tenant under the Bankruptcy Code; (vi) the Bank has notified
Landlord that the L‑C will not be renewed or extended through the L‑C Expiration
Date; (vii) the Bank has failed to notify Landlord that the L-C will be renewed
or extended on or before the date that is sixty (60) days before the applicable
L-C expiration date; (viii) Tenant is placed into receivership or
conservatorship, or becomes subject to similar proceedings under Federal or
State law; (ix) Tenant executes an assignment for the benefit of creditors; or
(x) if (1) any of the Bank's rating has been reduced below the Bank's Credit
Rating Threshold; or (2) there is otherwise a material adverse change in the
financial condition of the Bank, and Tenant has failed to provide Landlord with
a replacement letter of credit, conforming in all respects to the requirements
of this Article 21 (including, but not limited to, the requirements placed on
the issuing Bank more particularly set forth in this Section 21.1 above), in the
amount of the applicable L‑C Amount, within ten (10) days (such ten (10) day
period is the "Rating Replacement Period") following Landlord's written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an "L‑C Draw Event").  Notwithstanding the foregoing, prior to drawing on
the L-C due to an L-C Draw Event pursuant to (x) above, Landlord and Tenant
shall meet during the ten (10) day period described in (x), and Tenant shall
have the opportunity to discuss with Landlord the Bank's rating and whether
drawing the L-C is prudent or reasonably necessary.  The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, any state
regulator, or any successor or similar entity, then, effective as of the date
such receivership or conservatorship occurs, said L‑C shall be deemed to fail to
meet the requirements of this Article 21, and, within ten (10) days (such ten
(10) day period is the "FDIC Replacement Period") following Landlord's notice to
Tenant of such receivership or conservatorship (the "L‑C FDIC Replacement
Notice"), Tenant shall replace such L‑C with a substitute letter of credit from
a different commercial bank (which commercial bank shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord)
and that complies in all respects with the requirements of this
Article 21.  Following a draw due to an L-C Draw Event pursuant to (x) above, if
Tenant fails to replace such L‑C with a conforming, substitute letter of credit
pursuant to the terms and conditions of Section 21.1, hereof, then,
notwithstanding anything in this Lease to the contrary, following the lapse of
an additional fifty (50) day notice and cure period (commencing as of the
expiration of the Rating Replacement Period), Landlord shall have the right to
declare Tenant in default of this Lease for which there shall be no notice or
grace or cure periods being applicable thereto (other than the aforesaid
periods).  As required following receipt of the L-C FDIC Replacement Notice, if
Tenant fails to replace such L‑C with a conforming, substitute letter of credit
pursuant to the terms and conditions of Section 21.1, hereof, then,
notwithstanding anything in this Lease to the contrary, Landlord shall have the
right to declare Tenant in default of this Lease for which there shall be no
notice or grace or cure periods being applicable thereto (other than the
aforesaid FDIC Replacement Period).  Tenant shall have no right to voluntarily
replace the L-C without Landlord's prior written approval, in Landlord's sole
and absolute discretion.  Tenant shall be responsible for the payment of any and
all costs incurred by Landlord relating to the review of any replacement L‑C
(including, without limitation, Landlord's reasonable attorneys' fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant, and such attorneys' fees shall be payable by Tenant to Landlord within
ten (10) days of billing.  In the event of an assignment by Tenant of its
interest in the Lease (and irrespective of whether Landlord's consent is
required for such assignment), the acceptance of any replacement or substitute
letter of credit by Landlord from the assignee shall be subject to Landlord's
prior written approval, in Landlord's sole and absolute discretion, and the
attorney's fees incurred by Landlord in connection with such determination shall
be payable by Tenant to Landlord within ten (10) days of billing.  Within two
(2) business days following Tenant's receipt of a written notice from Landlord,
Tenant shall cause the Bank to deliver written confirmation to Landlord of the
renewal or extension of the L‑C

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-38-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

(unless the Bank has previously notified Landlord in writing that it shall not
be renewing or extending the L‑C), or if so requested by Landlord, Tenant shall
facilitate Landlord's direct communication with the Bank in order that Landlord
may immediately confirm such renewal or extension directly with the Bank.

21.3    Application of L‑C Proceeds.  Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the L‑C upon the occurrence of any L‑C Draw Event and
apply the proceeds of the L-C in accordance with this Article 21.  In the event
of any L‑C Draw Event, Landlord may, but without obligation to do so, and
without notice to Tenant (except in connection with an L-C Draw Event under
Section 21.2(x) above), draw upon the L‑C, in part or in whole, and apply the
proceeds of the L-C to cure any such L-C Draw Event and/or to compensate
Landlord for any and all damages or losses of any kind or nature sustained or
which Landlord reasonably estimates that it will sustain resulting from Tenant's
breach or default of the Lease or other L-C Draw Event and/or to compensate
Landlord for any and all damages or losses arising out of, or incurred in
connection with, the termination of this Lease, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil
Code.  The use, application, or retention of the L‑C proceeds, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable Law, it being intended
that Landlord shall not first be required to proceed against the L‑C, and such
L‑C or the proceeds thereof shall not operate as a limitation on any recovery to
which Landlord may otherwise be entitled.  No condition or term of this Lease
shall be deemed to render the L‑C conditional to justify the issuer of the L‑C
in failing to honor a drawing upon such L‑C in a timely manner.  Tenant agrees
and acknowledges that: (i) the L‑C constitutes a separate and independent
contract between Landlord and the Bank; (ii) Tenant is not a third party
beneficiary of such contract; (iii) Tenant has no property interest whatsoever
in the L‑C or the proceeds thereof; (iv) Tenant has no right to assign or
encumber the L‑C or any part thereof and neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance; and (v) in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, there is an event of a receivership, conservatorship,
bankruptcy filing by, or on behalf of, Tenant, or Tenant executes an assignment
for the benefit of creditors, neither Tenant, any trustee, receiver,
conservator, assignee, nor Tenant's bankruptcy estate shall have any right to
restrict or limit Landlord's claim or rights to the L‑C or the proceeds thereof
by application of Section 502(b)(6) of the U. S. Bankruptcy Code, any similar
State or federal law, or otherwise.

21.3.1    Maintenance of L-C by Tenant.  If, as a result of any drawing by
Landlord of all or any portion of the L-C, the amount of the L-C shall be less
than the L-C Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Article 21, and if Tenant fails to comply with the
foregoing, the same shall be subject to the terms of Section 21.4.2 below.  If
Tenant exercises its option to extend the Lease Term pursuant to Section 2.2 of
this Lease then, not later than one hundred twenty (120) days prior to the
commencement of the Option Term, Tenant shall deliver to Landlord a new L C or
certificate of renewal or extension evidencing the L-C Expiration Date as one
hundred twenty (120) days after the expiration of the Option Term.  If the L‑C
is not timely renewed, or if Tenant fails to maintain the L‑C in the amount and
in accordance with the terms set forth in this Article 21, Landlord shall have
the right to present the L‑C to the Bank in accordance with the terms of this
Article 21, and the proceeds of the L-C may be applied by Landlord against any
Rent payable by Tenant under this Lease that is not paid when due and/or to pay
for all losses and damages that Landlord has suffered or that Landlord
reasonably estimates that it will suffer as a result of any breach or default by
Tenant under this Lease.  In the event Landlord elects to exercise its foregoing
rights, (I) any unused proceeds shall constitute the property of Landlord (and
not Tenant's property or, in the event of a receivership, conservatorship, or
bankruptcy filing by, or on behalf of, Tenant, property of such receivership,
conservatorship or Tenant's bankruptcy estate) and need not be segregated from
Landlord's other assets, and (II) Landlord agrees to pay to Tenant within thirty
(30) days after the L‑C Expiration Date the amount of any proceeds of the L-C
received by Landlord and not applied against any Rent payable by Tenant under
this Lease that was not paid when due or used to pay for any losses and/or
damages suffered by Landlord (or reasonably estimated by Landlord that it will
suffer) as a result of any breach or default by Tenant under this Lease;
provided, however, that if prior to the L‑C Expiration Date a voluntary petition
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant's creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused L-C proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.

21.4    Transfer and Encumbrance.  The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in this Lease, Landlord shall transfer the L-C, in whole or
in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith, provided that Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
days after Tenant's receipt of an invoice from Landlord therefor.  

21.5    L-C Not a Security Deposit.  Landlord and Tenant: (i) acknowledge and
agree that in no event or circumstance shall the L‑C, any renewal or substitute
therefor or any proceeds thereof be deemed to be or treated as a "security
deposit" under any law applicable to security deposits in the commercial
context, including, but not limited to, Section 1950.7 of the California Civil
Code, as such Section now exists or as it may be hereafter amended

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-39-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

or succeeded (the "Security Deposit Laws"); (ii) acknowledge and agree that the
L‑C (including any renewal thereof or substitute therefor or any proceeds
thereof) is not intended to serve as a security deposit, and the Security
Deposit Laws shall have no applicability or relevancy thereto; and (iii) waive
any and all rights, duties and obligations that any such party may now, or in
the future will, have relating to or arising from the Security Deposit
Laws.  Tenant hereby irrevocably waives and relinquishes the provisions of
Section 1950.7 of the California Civil Code and any successor statute, and all
other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

21.6    Non-Interference By Tenant.  Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L-C.  No condition or term of this Lease
shall be deemed to render the L‑C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L-C in a timely
manner.  Tenant shall not request or instruct the Bank to refrain from paying
sight draft(s) drawn under such L‑C.

21.7    Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:

21.7.1    A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under the L‑C or the Bank's honoring or
payment of sight draft(s); or

21.7.2    Any attachment, garnishment, or levy in any manner upon either the
proceeds of the L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.

21.8    Remedy for Improper Drafts.  Tenant's sole and exclusive remedy in
connection with Landlord's improper draw against the L-C or Landlord's improper
application or retention of any proceeds of the L-C shall be the right to obtain
from Landlord a refund of the amount of any sight draft(s) that were improperly
presented or the proceeds of which were misapplied or wrongfully held, together
with interest at the Default Rate and reasonable actual out-of-pocket attorneys'
fees, provided that at the time of such refund, Tenant increases the amount of
such L‑C to the amount (if any) then required under the applicable provisions of
this Lease.  Tenant acknowledges that Landlord's draw against the L‑C,
application or retention of any proceeds thereof, or the Bank's payment under
such L‑C, could not, under any circumstances, cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor.  In the event Tenant shall be entitled to
a refund as aforesaid and Landlord shall fail to make such payment within ten
(10) business days after demand, Tenant shall have the right to deduct the
amount thereof together with interest thereon at the Default Rate from the next
installment(s) of Base Rent.

21.9    Reduction of L-C Amount.  Subject to the terms of this Section 21.9, and
Tenant's satisfaction of the L-C Reduction Condition, which is to be confirmed
by Landlord, the L-C Amount shall be reduced (i) on the last day of the
forty-second (42nd) full calendar month of the Lease Term (the "First Reduction
Date"), by Tenant's delivery to Landlord of an amendment to the existing L-C,
conforming in all respects to the requirements of this Article 21, but in the
amount of seventy-five percent (75%) of the original L-C Amount, and (ii) on the
last day of the ninetieth (90th) full calendar month of the Lease Term (the
"Second Reduction Date"), by Tenant's delivery to Landlord of an amendment to
the existing L-C, conforming in all respects to the requirements of this Article
21, but in the amount of fifty percent (50%) of the original L-C Amount.  If
Tenant is not satisfying the L-C Reduction Condition as of the Reduction Date,
then Tenant may reduce the L-C Amount as of such later date that Tenant is then
satisfying the L-C Reduction Condition.  If Tenant is allowed to reduce the L-C
Amount pursuant to the terms and conditions of this Section 21.9, then Landlord
shall reasonably cooperate with Tenant in order to effectuate such
reduction.  For purposes of this Section 21.9, the "L-C Reduction Condition"
shall mean that Tenant has been "cash flow positive," on a trailing twelve (12)
month "Adjusted EBITDA" (i.e., after excluding from Net Income or Loss (i) other
income (expense), net, (ii) stock-based compensation expense, (iii) depreciation
and amortization, and (iv) income tax expense where applicable) basis during the
twelve (12) month period ending on the last day of Tenant's most recently
completed fiscal quarter ending prior to the measurement date.

ARTICLE 22

ROOFTOP AND RISER RIGHTS

22.1    Telecommunications Equipment.  At any time during the Lease Term,
subject to the terms of this Lease, Tenant may for each of the Buildings,
(i) install, at Tenant's sole cost and expense, two (2) communications dishes or
up to 24" in diameter, or one (1) communications antenna or comparable
communications equipment upon the roof of the Building not to exceed 48" in
height, (ii) use the Building telecommunications rooms and risers to install
(A) two (2) two inch (2") diameter ridged metal conduits from the Building MPOE
to the Premises, and (B) one (1) two inch (2") conduit from the Premises to the
roof for connection of Tenant's rooftop equipment to the

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-40-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Premises (all such equipment, installations and connections, collectively, the
"Telecommunications Equipment").  The use of such areas of the Building for the
installation of the Telecommunications Equipment shall be for the sole use of
Tenant in connection with its business in the Premises, and shall be without the
payment of any additional Base Rent or Direct Expenses with respect
thereto.  The physical appearance and all specifications of the
Telecommunications Equipment shall be subject to Landlord's reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Landlord (subject to Tenant's reasonable approval), and
Landlord may require Tenant to install screening around such Telecommunications
Equipment, at Tenant's sole cost and expense, as reasonably designated by
Landlord.  Tenant shall be responsible, at Tenant's sole cost and expense, for
(i) obtaining all permits or other governmental approvals required in connection
with the Telecommunications Equipment (including, without limitation, approval
by the Federal Aviation Administration), (ii) installing, repairing and
maintaining and causing the Telecommunications Equipment to comply with all
Applicable Laws, and (iii) prior to the expiration or earlier termination of
this Lease, removal of the Telecommunications Equipment and all associated
wiring, and the restoration of all affected areas of the Building to the
condition existing prior to the installation thereof, including restoration of
any roof penetrations.  The Telecommunications Equipment shall constitute
Mandatory Removal Items under Section 8.5 above.  

22.2    Interference.  In no event shall Tenant permit the Telecommunications
Equipment to interfere with the systems of any building in the Project or the
Project or any other communications equipment at or servicing any building in
the Project or the Project.  Except to the extent arising from or out of the
negligence or willful misconduct of any of the Landlord Parties, Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including, without limitation,
court costs and reasonable attorneys' fees) incurred in connection with or
arising from any cause related to Tenant's installation, use, repair or
maintenance or any other matter relating to or in connection with the
Telecommunications Equipment.  In the event Tenant elects to exercise its right
to install the Telecommunication Equipment, then Tenant shall give Landlord
prior notice thereof.  Landlord agrees that it shall not install, and shall
prohibit the installation and/or operation by any other party of, any microwave
dishes/earth satellite disks, whip antennae, other communications devices,
towers and/or other structures on the roof of the Building which would interfere
with Tenant's use of the Telecommunications Equipment.  

ARTICLE 23

SIGNS

23.1    Full Floors.  Tenant, if the Premises comprise an entire floor of the
Buildings, at its sole cost and expense, may install identification signage
anywhere in the Premises including in the elevator lobby of the Premises,
provided that such signs must not be visible from the exterior of the Buildings,
and provided all signs are in keeping with the quality, design and style of the
Building and Project.

23.2    Multi-Tenant Floors.  If other tenants occupy space on the floor on
which the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Tenant's cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord's then-current Building standard signage program.

23.3    Prohibited Signage and Other Items.  Except for "Tenant's Signage" (as
that term is defined below), any signs, notices, logos, pictures, names or
advertisements which are installed and that have not been separately approved by
Landlord may be removed without notice by Landlord at the sole expense of
Tenant.  Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Buildings), or other items
visible from the exterior of the Premises or Buildings, shall be subject to the
prior approval of Landlord, in its sole discretion.

23.4    Tenant's Signage.  In addition to the signage rights expressly set forth
above in this Article 23, Tenant, at Tenant's sole cost and expense, shall be
entitled to (i) install up to two (2) exterior signs on each of the Buildings,
(ii) install up to one (1) panel on any monument sign pertaining to Building 3
and/or Building 4, and (iii) paint Tenant's name and/or logo on the roof of
either Building 3 or Building 4, but not both (in the locations more
particularly identified on Exhibit I attached hereto) identifying Tenant's name
and/or logo (the "Tenant's Signage") in connection with Tenant's lease of the
Premises.

23.4.1    Specifications and Permits.  Tenant's Signage shall set forth Tenant's
name and/or logo as determined by Tenant in its sole discretion, but subject to
Landlord's reasonable approval, and in no event shall the Tenant's Signage
include an "Objectionable Name," as that term is defined in Section 23.4.2,
below.  The graphics, materials, color, design, lettering, lighting, size,
illumination, specifications and exact locations of Tenant's Signage shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be consistent and
compatible with the quality and nature of the Project and Landlord's Building
standard signage specifications.  In addition, the Tenant's Signage shall be
subject to Tenant's receipt of all necessary governmental or quasi-governmental
approvals and permits (collectively, "Governmental Approvals") and shall be
subject to all Applicable Laws and the Underlying Documents.  Tenant hereby
acknowledges that Landlord has made no representation or warranty to Tenant with
respect to the probability of obtaining all necessary Governmental Approvals for
the Tenant's Signage.  In the event Tenant does not receive the necessary
Governmental Approvals for the Tenant's Signage, Tenant's and Landlord's rights
and obligations under this Lease shall be unaffected.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-41-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

23.4.2    Objectionable Name.  To the extent Tenant desires to change the name
and/or logo set forth on the Tenant's Signage, such name and/or logo shall not
have a name which relates to an entity which is of a character or reputation, or
is associated with a political faction or orientation, which is inconsistent
with the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an "Objectionable Name").  The parties
hereby agree that the name "Roku" or any reasonable derivation thereof, shall
not be deemed an Objectionable Name.

23.4.3    Termination of Right to Tenant's Signage.  The rights contained in
this Section 23.4 shall be personal to the Original Tenant or a Permitted
Transferee Assignee, and may only be exercised and maintained by the Original
Tenant or such Permitted Transferee Assignee (and not any other assignee,
sublessee or other transferee of either of the Original Tenant's interest in the
Lease) if the Original Tenant or such Permitted Transferee Assignee has not
subleased more than thirty-five percent (35%) of the initial Premises and any
other space leased by Tenant in the Project, and a default by Tenant under this
Lease is not then occurring beyond the applicable notice and cure period.  In
the event Tenant fails to comply with any of the requirements set forth
hereinabove, the signage rights provided in this Section 23.4 shall
automatically terminate.

23.4.4    Cost and Maintenance; Change and Replacement.  The actual costs of the
Tenant's Signage and the installation, design, construction and any and all
other costs associated with the Tenant's Signage, including, without limitation,
utility charges and hook-up fees, permits, and maintenance and repairs, shall be
the sole responsibility of Tenant.  Should the Tenant's Signage require repairs
and/or maintenance, as determined in Landlord's reasonable judgment, Landlord
shall have the right to provide notice thereof to Tenant and Tenant (except as
set forth below) shall cause such repairs and/or maintenance to be performed
within thirty (30) days after receipt of such notice from Landlord, at Tenant's
sole cost and expense; provided, however, if such repairs and/or maintenance are
reasonably expected to require longer than thirty (30) days to perform, Tenant
shall commence such repairs and/or maintenance within such thirty (30) day
period and shall diligently prosecute such repairs and maintenance to
completion.  Should Tenant fail to perform such repairs and/or maintenance
within the periods described in the immediately preceding sentence, Landlord
shall, upon the delivery of an additional five (5) business days' prior written
notice, have the right to cause such work to be performed and to charge Tenant
as Additional Rent for the actual cost of such work.  Subject to Tenant's
agreement to comply with the terms of this Section 23.4, Tenant shall be
permitted to change and/or replace the Tenant's Signage periodically in Tenant's
reasonable discretion.  Upon the expiration or earlier termination of this Lease
or upon any earlier termination of Tenant's rights to the Tenant's Signage as
set forth herein, Tenant shall, at Tenant's sole cost and expense, cause the
Tenant's Signage to be removed and shall cause the areas in which such Tenant's
Signage was located to be restored to the condition existing immediately prior
to the placement of such Tenant's Signage except for (x) ordinary wear and tear,
(y) damage by Casualty that is not Tenant's obligation to repair hereunder, or
(z) repairs which are specifically made the responsibility of Landlord
hereunder.  If Tenant fails to timely remove the Tenant's Signage or to restore
the areas in which such the Tenant's Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
actual costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant's receipt of an invoice
therefor.  The terms and conditions of this Section 23.4.4 shall survive the
expiration or earlier termination of the Lease.

ARTICLE 24

COMPLIANCE WITH LAW

24.1    Tenant's Obligations.  Tenant shall not knowingly do anything or suffer
anything to be done in or about the Premises or the Project which will in any
way materially conflict with any law, statute, ordinance or other governmental
rule, regulation or requirement now in force or which may hereafter be enacted
or promulgated (collectively, "Applicable Laws").  At its sole cost and expense,
Tenant shall promptly comply with all such Applicable Laws (including the making
of any alterations required to comply with Applicable Laws) which relate to
(i) Tenant's use of the Premises, (ii) any Alterations made by Tenant to the
Premises, and any tenant improvements in the Premises, or (iii) the Base
Building, but as to the Base Building, only to the extent such obligations are
triggered by nontypical general office Alterations made by Tenant to the
Premises, or any nontypical general office Tenant Improvements, or Tenant's use
of the Premises for non‑general office use.  Should any standard or regulation
now or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations as they relate to Tenant or to the
Premises.  The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant.  

24.2    Landlord's Obligations.   Landlord shall comply with all Applicable Laws
(including Environmental Laws, as that term is defined in Exhibit G) relating to
the Base Building and Project Common Areas (which compliance may include the
remediation, removal or abatement of Hazardous Materials), provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease and provided further that such compliance is required by a
governmental authority.  Without limiting the foregoing, Landlord's development
and post-development activities in the Project shall materially comply with all
requirements set forth in that certain April 2011 Soil Management Plan (the
"SMP") prepared by the City of San Jose and approved by the Department of Toxic
Substances Control of the California Environmental Protection Agency (the
"DTSC").  Furthermore, Landlord shall (i) install a vapor barrier membrane in
the Buildings and comply with all recommendations set forth in that certain
Vapor Barrier Membrane Repair Manual dated April 3, 2018 prepared by Langan
Engineering and Environmental Services Inc., and (ii) use commercially efforts
to cause FMC Corporation to comply with all of its remediation, treatment and
monitoring in the Project as required by Applicable Laws and any applicable
governmental authority, including, without limitation the DTSC.  Landlord shall
be permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Section 4.2.4.  

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-42-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

24.3    Certified Access Specialist.  Tenant hereby waives any and all rights
under and benefits of California Civil Code Section 1938 and acknowledges that
neither the Project nor the Premises has undergone inspection by a Certified
Access Specialist (CASp) (defined in California Civil Code Section 55.52).  As
required by Section 1938(e) of the California Civil Code, Landlord hereby states
as follows:  "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises."  In
furtherance of the foregoing, Landlord and Tenant hereby agree that any CASp
inspection requested by Tenant shall be conducted, at Tenant's sole cost and
expense, by a CASp designated by Landlord.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
written notice that said amount was not paid when due, then Tenant shall pay to
Landlord a late charge equal to three percent (3%) of the overdue amount, but
not in excess of Twenty-Five Thousand Dollars ($25,000), plus any reasonable
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder.  Notwithstanding the foregoing,
Landlord agrees to waive said late charge on the first occasion of such late
payment of Rent during any consecutive twelve (12) calendar month period.  The
late charge shall be deemed Additional Rent and the right to require it shall be
in addition to all of Landlord's other rights and remedies hereunder or at law
and shall not be construed as liquidated damages or as limiting Landlord's
remedies in any manner.  In addition to the late charge described above, any
Rent or other amounts owing hereunder which are not paid within ten (10)
business days after the date they are due shall bear interest from the date when
due until paid at a rate per annum (the "Default Rate") equal to the lesser of
(i) the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication G.13(415), published on the first Tuesday of each calendar
month (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published) plus two (2) percentage points,
and (ii) the highest rate permitted by Applicable Law.

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1    Landlord's Cure.  All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may upon an additional three (3)
business days' notice to Tenant, but shall not be obligated to, make any such
payment or perform any such act on Tenant's part without waiving its rights
based upon any default of Tenant and without releasing Tenant from any
obligations hereunder.

26.2    Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of invoices together with reasonable
supporting evidence therefor:  (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon no less than
twenty-four (24) hours' prior notice to Tenant (except in the case of an
emergency, in which case, no prior notice shall be required) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Buildings, or for structural alterations,
repairs or improvements to the Buildings or the Buildings' systems and
equipment; provided, however, except for (a) emergencies, (b) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (c) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant's use of, or access to, the Premises; provided further that, with respect
to items (b) and (c) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant's use of, or access to, the
Premises.  Notwithstanding anything to the contrary contained in this Article
27, Landlord may enter the Premises at any time to (A) perform services required
of Landlord; (B) take possession due to any breach of this Lease in the manner
provided herein; and (C) perform any covenants of Tenant which Tenant fails to

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-43-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

perform.  Landlord may make any such entries without the abatement of Rent,
except as otherwise provided in this Lease, and may take such reasonable steps
as required to accomplish the stated purposes.  Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or any
Landlord Parties while the same are in the Premises. For each of the above
purposes, Landlord shall at all times have a key with which to unlock all the
doors in the Premises, excluding Tenant's vaults, safes and special security
areas designated in advance by Tenant.  Notwithstanding anything to the contrary
set forth in this Lease, Tenant may reasonably designate certain reasonable
areas of the Premises as "Secured Areas" should Tenant require such areas for
the purpose of securing certain valuable property or confidential
information.  In connection with the foregoing, Landlord shall not enter such
Secured Areas except in the event of an emergency.  Landlord need not clean any
area designated by Tenant as a Secured Area and shall only maintain or repair
such secured areas to the extent (x) such repair or maintenance is required in
order to maintain and repair the Building Structure and/or the Building Systems;
(y) as required by Applicable Law, or (z) in response to specific requests by
Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord's reasonable approval.  In an emergency, Landlord shall have
the right to use any means that Landlord may deem proper to open the doors in
and to the Premises.  Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.  No provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord
herein.  For purposes of this Article, an emergency situation is one that poses
a threat of imminent bodily harm or property damage.  If Landlord makes an
emergency entry onto the Premises when no authorized representative of Tenant is
present, Landlord shall use commercially reasonable efforts to provide telephone
notice to Tenant as soon as reasonably possible within twenty-four (24) hours
after that entry and shall take reasonable steps to secure the Premises until a
representative of Tenant arrives at the Premises.

ARTICLE 28

TENANT PARKING

28.1    Tenant's Use of Project Parking Facilities.  Tenant shall be entitled to
use, commencing on the Lease Commencement Date, the amount of parking passes set
forth in Section 8 of the Summary, on a monthly basis throughout the Lease Term,
which parking passes shall pertain to the Project parking facilities, which
shall include unreserved surface parking passes for parking in front of
Building 3 and Building 4, as well as sixty-five (65) reserved parking passes
for parking in the garage located at 1170 Champions Drive, San Jose, California
(the "Parking Garage").  The location of the reserved parking spaces in the
Parking Garage shall be designated by Landlord and are depicted on Exhibit N
attached hereto.  During the initial Lease Term, Tenant shall not be obligated
to pay to Landlord for automobile parking passes on a monthly basis; provided,
however, Tenant shall be responsible for the full amount of any taxes imposed by
any governmental authority in connection with the renting of such parking passes
by Tenant or the use of the parking facilities by Tenant.  Tenant's continued
right to use the parking passes is conditioned upon Tenant abiding by all
reasonable rules and regulations which are prescribed in writing and delivered
by written notice to Tenant from time to time for the orderly operation and use
of the parking facilities where the parking passes are located (including any
sticker or other identification system established by Landlord and the
prohibition of vehicle repair and maintenance activities in the Project's
parking facilities), Tenant's cooperation in seeing that Tenant's employees and
visitors also comply with such rules and regulations and Tenant not being in
default under this Lease.  Tenant's use of the Project parking facilities shall
be at Tenant's sole risk and Tenant acknowledges and agrees that Landlord shall
have no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant's, its employees' and/or visitors' use of the parking
facilities.  Tenant's rights hereunder, including reserved parking rights, are
subject to the terms of any Underlying Documents, which include, without
limitation, certain rights for use of the parking facilities and parking spaces
in connection with events at the stadium located adjacent to the Project;
provided that Tenant shall not be obligated to move or relocate vehicles in
order to accommodate such events at the stadium.  Landlord specifically reserves
the right to change the size, configuration, design, layout and all other
aspects of the Project parking facilities at any time and Tenant acknowledges
and agrees that Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, from time to time, temporarily
close-off or restrict access to the Project parking facilities for purposes of
permitting or facilitating any such construction, alteration or
improvements.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord.  The parking passes used by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant's
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord's prior approval.

28.2    Electrical Vehicle Charging Stations.  Landlord shall install, at
Landlord's sole cost and expense, forty-eight (48) dual head electrical vehicle
charging stations ("EV Stations") in the Parking Garage (in the locations
depicted on Exhibit N attached hereto), which shall be designated as reserved
for Tenant's use, subject to use of the EV Station parking spaces in connection
with events at the stadium located adjacent to the Project; provided that Tenant
may, at Tenant's sole election, program the EV Stations to prevent use of the EV
Stations by third parties.  Landlord shall promptly repair any damage to the EV
Stations caused by third party use, at Landlord's sole cost and expense and
without reimbursement by Tenant through Operating Expense or otherwise; provided
that Tenant shall otherwise be solely responsible, at Tenant's sole cost and
expense, for the use and maintenance of such EV Stations.  Landlord shall also
provide, at Landlord's sole cost and expense, conduit and panel capacity for
forty-eight (48) EV Stations in the Parking Garage, which EV Stations may be
installed by Tenant, at Tenant's sole cost and expense, in the locations
depicted on Exhibit N attached hereto, during the Lease Term if Tenant elects to
install such EV Stations; provided that Tenant shall be solely responsible, at
Tenant's sole cost and expense, for the installation, use and maintenance of
such EV Stations utilizing such conduit and panel capacity.  In the event Tenant
elects to install any such EV Stations, the same shall be designated for
exclusive use by Tenant during the Lease Term, except as required by Applicable
Laws and subject to use in connection with events at the stadium located
adjacent to the Project.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-44-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1    Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2    Binding Effect.  Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3    No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.  If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the  Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant's obligations under this Lease.

29.4    Bicycle Storage.  As part of the construction of the Base, Shell and
Core, Landlord shall install secured bicycle storage area(s) (the "Bicycle
Storage Area(s)"), in the locations within the Parking Garage or Common Areas of
the Project as shown on Exhibit M attached to this Lease, that will accommodate
no less than one hundred fifty (150) bicycles.  Tenant shall have the exclusive
right to use the Bicycle Storage Area(s) for day-use parking of bicycles by
Tenant and Tenant's employees, visitors, invitees and sublessees; provided that
Tenant shall otherwise be solely responsible, at Tenant's sole cost and expense,
for the use and maintenance the Bicycle Storage Area(s), and for providing
janitorial and security services to the Bicycle Storage Area(s).  Tenant's
exclusive use of the Bicycle Storage Area shall be proportionately reduced in
connection with any reduction in Tenant's lease of the Premises (whether
pursuant to Section 2.2 above, or otherwise).  

29.5    Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Buildings and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease not accrued as of the date of transfer (to the extent that such
obligations are expressly assumed by the transferee) and Tenant agrees to look
solely to such transferee for the performance of Landlord's obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord which first arise or accrue after the date of transfer, including the
return of any Security Deposit, and subject to the terms of Article 18 of this
Lease, Tenant shall attorn to such transferee.  Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release
Landlord from its obligations hereunder and that Tenant shall continue to look
to Landlord for the performance of its obligations hereunder.

29.6    Recording.  Tenant shall have the right to record against the Project a
memorandum providing record notice of the Lease, which shall be in the form of
Exhibit L attached hereto (the "Memorandum").  The parties shall sign the
Memorandum concurrently with the execution of this Lease.  In addition, within
thirty (30) days after Landlord's written request following the expiration or
earlier termination of this Lease, Tenant shall execute and deliver to Landlord
in recordable form, termination of the Memorandum.  Tenant's obligation to
execute and deliver such termination of the Memorandum shall survive the
expiration or earlier termination of this Lease.  Tenant shall be solely
responsible for all costs incurred under this Section 29.6.

29.7    Landlord's Title.  Landlord's title is and always shall be paramount to
the title of Tenant.  Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.

29.8    Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9    Application of Payments.  Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

29.10    Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.  Whenever in the Lease a payment is required to be made by one party to
the other, but a specific date for payment is not set forth or a specific number
of days within which payment is to be made is not set forth, or the words
"immediately," "promptly," and/or "on demand," or their equivalent, are used to
specify when such payment is due, then such payment shall be due thirty (30)
days after the date that the party which is entitled to such payment sends
notice to the other party demanding such payment.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-45-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

29.11    Partial Invalidity.  If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12    No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13    Landlord Exculpation; No Consequential Damages.  The liability of
Landlord or the Landlord Parties to Tenant for any default by Landlord under
this Lease or arising in connection herewith or with Landlord's operation,
management, leasing, repair, renovation, alteration or any other matter relating
to the Project or the Premises shall be limited solely and exclusively to an
amount which is equal to the interest of Landlord in the Project and the rents,
issue, profits and proceeds therefrom, including, without limitation, any sales
or insurance proceeds (following payment of any outstanding liens and/or
mortgages, whether attributable to sales or insurance proceeds or
otherwise).  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring; similarly, except with respect to Tenant's violations of the
provisions of this Lease regarding Hazardous Materials and Tenant's holding over
in the Premises following the expiration or sooner termination of this Lease,
Tenant shall not be liable under any circumstances for injury or damage to, or
interference with, Landlord's business, including, but not limited to, loss of
profits or other revenues  (not including, however, loss of rents), loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring.

29.14    Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15    Right to Lease.  Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Buildings or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Buildings or Project.  Landlord shall not, without the
prior written consent of Tenant, which may be granted or withheld in Tenant’s
sole and absolute discretion, enter into any lease or other occupancy agreement
with, or consent to an assignment or subletting (except in the case of a
“permitted transfer” to an affiliate entity or similar transfer for which
Landlord’s prior consent is not required) to, any Tenant Competitor for the
First Offer Space (for purposes of this section, referred to as the "Competitor
Restricted Area") (or any portion thereof).  For purposes hereof, the term
"Tenant Competitor" shall mean either Apple Inc. or Amazon.com, Inc., or any
subsidiary of either Apple Inc. or Amazon.com, Inc. if such subsidiary's primary
products or services compete with the products and services offered by Tenant as
its primary business (as reasonably determined by Tenant and as such products
and services may change and expand from time to time).  Notwithstanding anything
herein to the contrary, Landlord shall not be deemed to have violated the terms
of this Section 29.15 if: (i) any tenant or occupant merges or consolidates with
or into, or acquires or is acquired by, any Tenant Competitor, (ii) Landlord is
required to permit such lease pursuant to a court order, or (iii) Landlord,
after a reasonable inquiry, in good faith believes that any prospective tenant
is not a Tenant Competitor.  The prohibition on Landlord leasing space in the
Competitor Restricted Area to Tenant Competitors under this Section 29.15 shall
terminate upon the date that is the earliest to occur of: (a) the date that
Original Tenant assigns this Lease to any entity other than a Permitted
Transferee Assignee, (b) that date that Tenant subleases more than thirty-five
percent (35%) of the Premises, (c) the date Tenant no longer occupies sixty-five
percent (65%) of the greater of (i) the Premises initially leased to Tenant
hereunder as of the date of this Lease, and (ii) the Premises leased to Tenant
hereunder as modified subsequent to the date of this Lease, or (d) the date when
less than fifteen (15) months remain in the then Lease Term (as the same may be
extended), or upon any earlier date as of which Tenant has waived all rights to
renew or extend the Lease Term.  Notwithstanding anything to the contrary in
this Section 29.15, the prohibition on Landlord leasing space in the Competitor
Restricted Area to Tenant Competitors under this Section 29.15 shall not apply
to (A) any existing lease entered into by Landlord and any other tenant in the
Project prior to the Effective Date, or (B) any lease entered into by Landlord
and any other tenant in the Project for shared office workplaces offering
certain office services incidental to the primary office uses (the "Co-Work
Uses").  The "Co-Work Uses" shall include, without limitation, the design,
development, marketing, operation and/or managing of:  (a) executive,
administrative and general business offices and other lawful uses, (b) flexible
workplace center use, (c) event space, and/or (d) other ancillary office related
uses to such tenant's operations and services as the same may develop or expand
over time, including, but not limited to, training centers, data centers,
conference centers,

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-46-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

kitchens, storage, office pantries, recreational areas, community facilities or
common areas intended to serve the occupants and users of such tenant's
co-working facility, including limited food service or sale, beer, wine and
liquor service.  For so long as an Original Landlord is the Landlord under this
Lease and an Original Landlord is also the owner of Building 5, Landlord's
obligations under this Section 29.15 shall remain covenants binding on Original
Landlord, and a default by the owner of Building 5 in the performance of the
obligations under this Section 29.15 constitute a default by Original Landlord
under this Lease.  Upon the transfer of Original Landlord's interest in the
Premises and in this Lease to any third party (other than any other Original
Landlord) or upon the transfer of Original Landlord's interest in Building 5 to
any third party, Landlord shall automatically be released from all obligations
under this Section 29.15 and Tenant agrees to look solely to the owner of
Building 5 for the performance of the obligations under this Section 29.15 after
the date of transfer.

29.16    Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, any Permit Delay (as that term is defined herein
below), acts of God, acts of war, terrorist acts, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.  The term
"Permit Delay" shall mean the inability of Landlord to obtain building permits
required in connection with the construction of the Base, Shell and Core and
Project within thirty (30) days after Landlord's submittal to the City for such
permits, other than the City's refusal to issue such permits due to an
incomplete or inaccurate submittal to the City by Landlord.

29.17    Intentionally Omitted.

29.18    Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "notices" or "Notices") given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (A) sent by United States certified or registered mail, postage
prepaid, return receipt requested ("Mail"), (B) transmitted by telecopy, if such
telecopy is promptly followed by a Notice sent by Mail, (C) delivered by a
nationally recognized overnight courier, or (D) delivered personally.  Any
Notice shall be sent, transmitted, or delivered, as the case may be, to Tenant
at the appropriate address set forth in Section 9 of the Summary, or to such
other place as Tenant may from time to time designate in a Notice to Landlord,
or to Landlord at the addresses set forth below, or to such other places as
Landlord may from time to time designate in a Notice to Tenant.  Any Notice will
be deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

CAP OZ 34, LLC
10121 Miller Avenue, Suite 200
Cupertino, California 95014
Attention: Derek K. Hunter, Jr. and Sherri Prieb

and

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

29.19    Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20    Authority.  Tenant represents and warrants that Tenant is a duly formed
and existing entity qualified to do business in California and that Tenant has
full right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.  Tenant shall, within ten
(10) days after Landlord's request, deliver to Landlord satisfactory evidence of
good standing in Tenant's state of incorporation.  Landlord warrants that
Landlord is a duly formed and existing entity qualified to do business in
California and that Landlord has full right and authority to execute and deliver
this Lease and that each person signing on behalf of Landlord is authorized to
do so.

29.21    Attorneys' Fees.  In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-47-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

29.22    Governing Law; Jurisdiction; WAIVER OF TRIAL BY JURY.  This Lease shall
be construed and enforced in accordance with the laws of the State of
California.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE COUNTY
OF SANTA CLARA, STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS
AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23    Submission of Lease.  Submission of this instrument for examination or
signature by Tenant or Landlord does not constitute a reservation of, option for
or option to lease, and it is not effective as a lease or otherwise until full
execution and delivery by both Landlord and Tenant.

29.24    Brokers.  Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Landlord agrees to pay the Brokers a commission
pursuant to a separate written agreement entered into between Landlord and the
Brokers in connection with this transaction.

29.25    Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord,  except as expressly set forth in this Lease to the
contrary.

29.26    Project or Building Name and Signage.  Subject to Article 26 above,
Landlord shall have the right at any time to change the name of the Project or
any of the Buildings and to install, affix and maintain any and all signs on the
exterior and on the interior of the Project or Buildings as Landlord may, in
Landlord's sole discretion, desire.  Tenant shall not use the name of the
Project or Buildings or use pictures or illustrations of the Project or
Buildings in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, without the
prior written consent of Landlord, except that Tenant may use a picture of the
Building on its web site and on announcements and the like to graphically show
the location of the its offices so long as (i) it does not state or imply that
Tenant owns the Building or Project, and (ii) the same is not presented in a
manner which may damage the reputation or image of the Building or Project and
is otherwise reflective of the first class nature of the Project.

29.27    Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28    Confidentiality.  Tenant acknowledges that the content of this Lease
and any related documents are confidential information.  Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.  Landlord acknowledges that the content
of this Lease and any related documents are confidential information.  Landlord
shall keep such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Landlord's financial, legal and space planning consultants, or its directors,
officers, employees, attorneys, accountants, prospective lenders, prospective
purchasers, and current and potential partners. To the extent Landlord (or any
Landlord Party) or Tenant is a publicly traded corporation, such party may be
obligated to regularly provide financial information concerning Landlord, Tenant
and/or its affiliates to the shareholders of its affiliates, to the Federal
Securities and Exchange Commission and other regulatory agencies, and to
auditors and underwriters, which information may include, without limitation,
summaries of financial information concerning leases, rents, costs and results
of operations of its business, including any financial obligations set forth in
this Lease, and such required disclosures shall be permitted pursuant to the
terms of this Section 29.28.  This provision shall survive the expiration or
earlier termination of this Lease for one (1) year.

29.29    Development of the Project.

29.29.1    Subdivision.  Landlord reserves the right to further subdivide all or
a portion of the Project; provided, however, that no such subdivision shall
violate clauses (a) through (e) of Section 1.1.3 above.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-48-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

29.29.2    The Other Improvements.  If portions of the Project or property
adjacent to the Project (collectively, the "Other Improvements") are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide (i)
for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project;
provided, however, that no such agreement shall violate clauses (a) through (e)
of Section 1.1.3 above.  Nothing contained in this Section 29.29 shall be deemed
or construed to limit or otherwise affect Landlord's right to convey all or any
portion of the Project or any other of Landlord's rights described in this
Lease.

29.29.3    Renovations.  It is specifically understood and agreed that Landlord
has no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Premises, Project, or any part thereof and that no
representations respecting the condition of the Premises or the Project have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter.  However, Tenant hereby acknowledges that Landlord may
during the Lease Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project and/or the Premises.  Except as expressly set forth
in Section 19.5.2, above, Tenant hereby agrees that such Renovations and
Landlord's actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent.  Landlord shall have no responsibility and shall not be liable to
Tenant for any injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.  Landlord
shall use commercially reasonable efforts to have all Renovations, once started,
be completed reasonably expeditiously, with such work being organized and
conducted in a manner which will minimize any interference to Tenant's business
operations in the Premises and to not violate clauses (a) through (e) of Section
1.1.3 above.

29.29.4    Construction of Project and Other Improvements.  Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.  In conducting such
construction, Landlord agrees to use commercially reasonable efforts to minimize
any interference with Tenant's business operations in the Premises and to not
violate clauses (a) through (e) of Section 1.1.3 above.

29.30    No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.31    Communications and Computer Lines.  Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent (not to be unreasonably withheld conditioned or
delayed), use an experienced and qualified contractor reasonably approved in
writing by Landlord, and comply with all of the other provisions of Articles 7
and 8 of this Lease, (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as reasonably determined by Landlord, (iii) the Lines therefor
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, shall be surrounded by a protective conduit
reasonably acceptable to Landlord, and shall be identified in accordance with
the "Identification Requirements," as that term is set forth hereinbelow, (iv)
any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, (v) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises and repair any damage in connection
with such removal, and (vi) Tenant shall pay all costs in connection
therewith.  All Lines shall be clearly marked with adhesive plastic labels (or
plastic tags attached to such Lines with wire) to show Tenant's name, suite
number, telephone number and the name of the person to contact in the case of an
emergency (A) every four feet (4') outside the Premises (specifically including,
but not limited to, the electrical room risers and other Common Areas), and (B)
at the Lines' termination point(s) (collectively, the "Identification
Requirements").

29.32    Transportation Management.  Tenant shall fully comply with any
governmentally required programs implemented by Landlord to manage parking,
transportation or traffic in and around the Project and/or the Buildings, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.  

29.33    Office of Foreign Assets Control.  Landlord and Tenant each certifies
to the other party that it is not entering into this Lease, nor acting, for or
on behalf of any person or entity named as a terrorist or other banned or
blocked person or entity pursuant to any law, order, rule or regulation of the
United States Treasury Department or the Office of Foreign Assets
Control.  Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all Claims arising from or related to any
breach of the foregoing certification.  Landlord hereby agrees to indemnify,
defend and hold Tenant and the Tenant Parties harmless from any and all Claims
arising from or related to any breach of the foregoing certification.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-49-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

29.34    Shuttle Service.  Subject to the provisions of this Section 29.34,
Landlord shall provide and continuously operate (or cause a third party to
operate) throughout the Lease Term a shuttle service (the "Shuttle Service") at
the Project providing services to the nearest CalTrain station to Tenant's
employees ("Shuttle Service Riders").  Tenant shall have the right to consult
with Landlord on the number and size of shuttles, frequency, hours of use,
routes and location of the drop-off and pick-up areas for the Shuttle Service,
and Landlord shall implement any reasonable recommendations of Tenant.  The use
of the Shuttle Service shall be subject to the reasonable rules and regulations
established from time to time by Landlord and/or the operator of the Shuttle
Service.  Landlord and Tenant acknowledge that the use of the Shuttle Service by
the Shuttle Service Riders shall be at their own risk and that the terms and
provisions of Section 10.1 of this Lease shall apply to Tenant and the Shuttle
Service Rider's use of the Shuttle Service.  The costs of operating, maintaining
and repairing the Shuttle Service shall be included as part of Operating
Expenses and no separate fees will be charged to the users of the Shuttle
Service.  

29.35    Rules and Regulations.  Wherever "rules and regulations" are referenced
in this Lease, in all events Landlord shall not enforce, change or modify such
rules and regulations in a discriminatory manner and Landlord agrees that the
rules and regulations shall not be unreasonably modified or enforced in a manner
which will unreasonably interfere with the normal and customary conduct of
Tenant's business.  In the event of any conflict between any such rules and
regulations and the other provisions of this Lease, the other provisions of this
Lease shall control.

[Signatures follow on next page.]




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-50-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

 

 

 

 

CAP OZ 34, LLC

a Delaware limited liability company

 

 

 

 

 

By:

 

CAP OZ I, LLC,

a Delaware limited liability company

 

Its:

 

Sole Member

 

 

 

 

By:

 

HS Airport 2, LLC,

a California limited liability company

 

 

 

Its:

 

Manager

 

 

 

By:

 

/s/ Derek K. Hunter, Jr.

 

 

Name:

 

Derek K. Hunter, Jr.

 

 

Its:

 

Member

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-51-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

TENANT:

 

 

 

 

 

Roku, Inc.

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

  

/s/ Steve Louden

 

Name:

 

Steve Louden

 

Title:

 

CFO

 

 

 

 

 

By:

 

/s/ Troy Fenner

 

Name:

 

Troy Fenner

 

 

 

 

 

Title:

 

SVP HR

 

 

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

-52-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

COLEMAN HIGHLINE

OUTLINE OF PREMISES

 

[glnzpez2t4pa000003.jpg]

Building 3 1173 Coleman Ave 1st Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000004.jpg]

Building 3 1173 Coleman Ave 2nd Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000005.jpg]

Building 3 1173 Coleman Ave 3rd Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000006.jpg]

Building 3 1173 Coleman Ave 4th Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000007.jpg]

Building 3 1173 Coleman Ave 5th Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-5-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000008.jpg]

Building 3 1173 Coleman Ave 6th Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-6-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000009.jpg]

Building 4 1167 Coleman Ave 1st Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-7-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000010.jpg]

Building 4 1167 Coleman Ave 2nd Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-8-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000011.jpg]

Building 4 1167 Coleman Ave 3rd Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-9-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000012.jpg]

Building 4 1167 Coleman Ave 4th Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-10-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000013.jpg]

Building 4 1167 Coleman Ave 5th Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-11-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000014.jpg]

Amenity 2 1161 Coleman Ave Exhibit A-2: Premises 1st Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-12-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000015.jpg]

Amenity 2 1161 Coleman Ave Exhibit A-2: Premises 2nd Floor San Jose, Ca 95110

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-13-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000016.jpg]

Amenity 2 1161 Coleman Ave Exhibit A-2: Premises 3rd Floor San Jose, Ca 95110

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A

-14-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

COLEMAN HIGHLINE

SITE PLAN

 

[glnzpez2t4pa000017.jpg]

1123 Coleman Ave Stadium Retail Pads 501 Earthquakes Way Hotel 595 1144 Project
Amenities Building Phase 1 1193 Building 6 1185 Building 4 1167 Amenity 1149
Building 1 1143 Building 5 1179 Aviation Ave Building 3 1173 Building 2 1155
Building 8 1199 Amenity 1189 Amentiy 1161 Highline Drive598 Garage 1188 1170
1146 Champions Drive

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT A-1

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COLEMAN HIGHLINE

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the improvements in the Premises.  This Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises.  All references in this Tenant Work Letter
to Sections of "this Tenant Work Letter" shall mean the relevant portion of
Sections 1 through 6 of this Tenant Work Letter.

SECTION 1

LANDLORD'S INITIAL CONSTRUCTION OF THE BASE BUILDING

1.1    Construction of Base Building.  Landlord shall construct, at its sole
cost and expense, in a good workmanlike manner and without deduction from the
Tenant Improvement Allowance, the base, shell, and core of each Building
(collectively, the "Base, Shell and Core" and/or "Base Building"), in accordance
with the plans and specifications referenced in Schedule 1-C, attached hereto
(the "Base Building Plans"), subject to Landlord Minor Changes, as that term is
defined herein below.  Additionally, to the extent not set forth in the version
of the Base Building Plans referenced in Schedule 1-C (the "Base Building
Description"), Landlord shall make the necessary modifications to provide that
the Base Building, as constructed by Landlord, shall comply with the Base
Building Description set forth in Schedule 1-B, subject to Landlord Minor
Changes.  In the event of a conflict between Schedule 1-C and Schedule 1-B,
Schedule 1-B shall prevail.  As of the date hereof, the Base Building plans and
specifications for Building A2 have not yet been prepared, and accordingly,
Schedule 1-C only includes a description of the Base Building Plans for Building
2 and Building 3.  Landlord shall prepare the Base Building plans and
specifications for Building A2 to be comply with the applicable Base Building
Description set forth on Schedule 1-B, and upon completion the same shall
constitute "Base Building Plans" for all purposes under this Lease. Landlord
hereby reserves the right to modify each Base Building Description and the Base
Building Plans, provided that such modifications (A) are required to comply with
Applicable Laws, (B) will not (i) materially and adversely affect Tenant's
Permitted Use of the applicable Premises and the Project, or (ii) result in the
use of materials, systems or components which are not of a materially equivalent
or better quality than the materials, systems and components set forth in the
Base Building Description, or in the Lease, or (C) pertain to portions of the
Project located outside of the Buildings (collectively, "Landlord Minor
Changes").  The Base Building Condition shall have been constructed in a good
and workmanlike manner, and in compliance with Applicable Laws for unoccupied
space as of the date of the Lease to the extent required to allow Tenant,
subject to Tenant's construction of the Tenant Improvements in accordance with
Applicable Laws, to obtain a certificate of occupancy or its legal equivalent
allowing the legal occupancy of the Premises for the Permitted Use.  Within five
(5) days after delivery of the Premises to Tenant, Landlord and Tenant shall
have a "walk-through" of the delivered Premises to jointly create a punch-list
setting forth any deviations between the required Base Building and the actual
condition of the Premises (the "Delivery Punch List").  Landlord shall repair or
correct the items set forth on the Delivery Punch List within a commercially
reasonable period after the date of such walk through.

1.2    Delivery Condition.  The "Delivery Condition", with respect to a
particular Building, shall occur at such time as Landlord delivers such Building
to Tenant for commencement of construction of the Tenant Improvements, and in
compliance with the conditions set forth in Schedule 1-D, attached hereto.  The
date that the applicable Building shall be delivered to Tenant in the Delivery
Condition is the "Delivery Date") with respect to such Building.  The parties
acknowledge and agree that the Delivery Condition does not reflect all work
necessary to cause each Building to be in substantially completed Base, Shell
and Core condition.  As such, Landlord shall continue to be obligated to perform
additional construction after the completion of the Delivery Condition to cause
the Premises to be in Final Condition (as defined in Section 1.3 below).  From
and after each Delivery Date, neither party shall unreasonably interfere with or
delay the work of the other party or of other tenants and occupants of the
Project and/or their contractors or consultants, and Landlord and Tenant shall
mutually coordinate and cooperate with each other and with other tenants and
occupants of the Project, and shall cause their respective employees, vendors,
contractors, and consultants to work in harmony with and to mutually coordinate
and cooperate with the other's employees, vendors, contractors and consultants,
respectively, to minimize any interference or delay by either party with respect
to the other party's work, including, without limitation, coordinating shared
use of the Project loading dock and freight elevators.  Notwithstanding the
foregoing, in the event of any irreconcilable conflict between the work of
Landlord's workers, mechanics and contractors and the work of Tenant's workers,
mechanics and contractors, Landlord and Tenant shall resolve such conflict or
interference by a reasonable resequencing or rescheduling of Tenant's remaining
work as necessary to avoid the conflict or interference.

1.3    Final Condition.  The "Final Condition" shall mean that the Base, Shell
and Core of the applicable Building has been substantially completed in
accordance with the Base Building Plans (as the same may be modified in
accordance with the terms and conditions of this Tenant Work Letter) to the
extent necessary for Landlord to obtain a certificate of occupancy or temporary
certificate of occupancy, or legal equivalent (each, a "CofO"), for the
applicable Base, Shell and Core, except to the extent Landlord's inability to
obtain the CofO is caused by the Tenant Improvements not being designed per Code
or because the Substantial Completion of the Tenant Improvements has not yet
occurred, as those terms are defined below.  The date that Landlord causes the
Final Condition to occur shall be referred to as the "Final Condition
Date".  The Final Condition Date shall occur separately as to each Building and
shall be deemed to occur on the date the Final Condition would have occurred but
for any Tenant Delay (as defined below).  As used herein, the term "Tenant
Delay" shall mean (i) the failure of Tenant to timely approve or disapprove any
matter requiring Tenant's approval relating to the construction of the Base,
Shell and Core; (ii)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

unreasonable (when judged in accordance with industry custom and practice)
interference by Tenant, its agents or Tenant Parties (except as otherwise
allowed by this Tenant Work Letter) with the substantial completion of the Base,
Shell and Core and which objectively preclude or delay the construction of the
Base, Shell and Core and the Delivery Date and (iii) Tenant's physical
alteration of the items of the Base, Shell and Core on any floor of the Premises
or Tenant's failure to complete or construct any portion of the Tenant
Improvements (including temporary or permanent life-safety work or fire
sprinkler work) (such altered item or item that Tenant fails to construct shall
each be a "TI Item"), which altered or unconstructed TI Item interferes with
Landlord's ability to cause the substantial completion of the Base, Shell and
Core; provided that to the extent Landlord reasonably determines that the
altered or unconstructed TI Item will delay the substantial completion of the
Base, Shell and Core, Landlord may, upon prior notice to Tenant, modify such
altered TI Item or construct the unconstructed TI Item, and deduct the cost
thereof (as reasonably determined by Landlord) from the Tenant Improvement
Allowance, in a manner necessary for Landlord to cause the substantial
completion of the Base, Shell and Core.

SECTION 2

TENANT IMPROVEMENTS

2.1    Tenant Improvement Allowance.  Tenant shall be entitled to an improvement
allowance (the "Tenant Improvement Allowance") in the amount Tenant shall be
entitled to an improvement allowance (the "Tenant Improvement Allowance") (i) in
the amount of $82.50 per RSF of the Building 3 Premises for the costs relating
to the initial design and construction of the improvements which are permanently
affixed to the Building 3 Premises, (ii) in the amount of $82.50 per RSF of the
Building 4 Premises for the costs relating to the initial design and
construction of the improvements which are permanently affixed to the Building 4
Premises, and (iii) in the amount of $82.50 per RSF of the Building A2 Premises
for the costs relating to the initial design and construction of the
improvements which are permanently affixed to the Building A2 Premises,
(collectively, the "Tenant Improvements").  In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in the event
that Tenant fails to immediately pay any portion of the "Over-Allowance Amount,"
as defined in Section 4.2.1, nor shall Landlord be obligated to pay a total
amount which exceeds the Tenant Improvement Allowance.  Notwithstanding the
foregoing or any contrary provision of this Lease, all Tenant Improvements shall
be deemed Landlord's property under the terms of this Lease.  Any unused portion
of the Tenant Improvement Allowance remaining as of the Lease Commencement Date,
shall remain with Landlord and Tenant shall have no further right thereto.

2.2    Disbursement of the Tenant Improvement Allowance.  

2.2.1    Tenant Improvement Allowance Items.  Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord (each of which disbursements shall be made pursuant to Landlord's
disbursement process, including, without limitation, Landlord's receipt of
invoices for all costs and fees described herein) for costs related to the
construction of the Tenant Improvements and for the following items and costs
(collectively, the "Tenant Improvement Allowance Items"):

2.2.1.1    Payment of (a) the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, (b) the fees
of Tenant’s consultants for project management and other engineers and/or
consultants for lighting, HVAC, generators, rooftop installation, audio video
equipment, not to exceed Five and 00/100 Dollars ($5.00) per RSF, (c) the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings," as that term is defined in Section 3.1 of this Tenant
Work Letter and (d) payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.2    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.3    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code"); but to the
extent changes are required because Landlord did not deliver the applicable
building to Tenant in the condition required by Section 1, above, Landlord shall
pay for such costs separate and apart from, and in addition to, the Tenant
Improvement Allowance;

2.2.1.4    The "Landlord Supervision Fee", as that term is defined in
Section 4.3.2 of this Tenant Work Letter.

2.2.1.5    The payment of plan check, plan check expeditor, permit and license
fees relating to the construction of the Tenant Improvements;

2.2.1.6    The cost of construction of the Tenant Improvements, inclusive of
supplemental HVAC and other backup power components, and including, without
limitation, testing and inspection costs, after hours freight elevator usage
(and services in connection with oversize or overweight items for which
Landlord’s elevator warranty requires an on-site elevator operator), hoisting
and trash removal costs, and contractors’ fees and general conditions;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

2.2.1.7    The cost of connection of the Premises to the Building’s energy
management systems, and for chilled water hook-up fees, if applicable for the
Premises; and

2.2.1.8    Sales and use taxes and Title 24 fees.

2.2.2    Disbursement of Tenant Improvement Allowance.  During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items and shall
authorize the release of monies as follows.

2.2.2.1    Monthly Disbursements.  On or before the twentieth (20th) day of each
calendar month, during the construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord:  (i) a
request for payment of the "Contractor," as that term is defined in Section
4.1.1 of this Tenant Work Letter, approved by Tenant, in a form to be provided
by Landlord, showing the schedule, by trade, of percentage of completion of the
Tenant Improvements in the Premises, detailing the portion of the work completed
and the portion not completed; (ii) invoices from all of "Tenant's Agents," as
that term is defined in Section 4.1.2 of this Tenant Work Letter, for labor
rendered and materials delivered to the Premises; and (iii) executed mechanic's
lien releases from all of Tenant's Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Sections 8132, 8134, 8136 and/or 8138.  Tenant's request for payment
shall be deemed Tenant's acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant's payment request.  Thereafter,
Landlord shall deliver a check to Tenant made jointly payable to Contractor and
Tenant, or directly to Contractor at Landlord's sole discretion, in payment of
the lesser of:  (A) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the "Final Retention") to the extent required
pursuant to this Section 2.2.2.1 below, and (B) the balance of any remaining
available portion of the Tenant Improvement Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on non-compliance of any work with the "Approved Working Drawings," as
that term is defined in Section 3.4 below, or due to any substandard work, or
for any other reason.  Landlord's payment of such amounts shall not be deemed
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in Tenant's payment request.  Notwithstanding the foregoing, if
Tenant's contract with the Contractor (as defined below) includes a retention,
the retention withheld by Landlord in clause (A) of the preceding sentence shall
be ten percent (10%) less the retention in Tenant's contract with the Contractor
such that the aggregate percentage withheld between Landlord and the  Contractor
equals ten percent (10%).  Notwithstanding anything to the contrary contained in
this Section 2.2.2.1 and Section 2.2.2.2 below, any costs of constructing the
Tenant Improvements that are not part of the Contract, such as permitting fees,
and reimbursements to the Architect shall not be subject to the Final Retention.

2.2.2.2    Final Retention.  Subject to the provisions of this Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor, or
directly to Contractor at Landlord's sole discretion, shall be delivered by
Landlord to Tenant within thirty (30) days following the completion of
construction of the Tenant Improvements, provided that (i) Tenant delivers to
Landlord (a) paid invoices for all Tenant Improvements and related costs for
which the Tenant Improvement Allowance is to be disbursed, (b) signed permits
for all Tenant Improvements completed within the Premises, (c) properly executed
unconditional mechanics lien releases in compliance with both California Civil
Code Section 8134 and either Section 8136 or Section 8138 from Tenant's
contractor, subcontractors and material suppliers and any other party which has
lien rights in connection with the construction of the Tenant Improvements, (ii)
Landlord has determined that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant's use
of such other tenant's leased premises in the Building, (iii) Architect delivers
to Landlord a "Certificate of Substantial Completion", in a form reasonably
acceptable to Landlord, certifying that the construction of the Tenant
Improvements in the Premises has been substantially completed, (iv) Tenant
delivers to Landlord a "close-out package" in both paper and electronic forms
(including, as-built drawings, and final record CADD files for the associated
plans, warranties and guarantees from all contractors, subcontractors and
material suppliers, and an independent air balance report); and (v) a
certificate of occupancy, a temporary certificate of occupancy or its equivalent
is issued to Tenant for the Premises.

2.2.2.3    Other Terms.  Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items.

2.3    Building Standards; LEED Standards.  Landlord has established or may
establish specifications for certain Building standard components to be used in
the construction of the Tenant Improvements in the Premises.  The quality of
Tenant Improvements shall be equal to or of greater quality than the quality of
such Building standards, provided that Landlord may, at Landlord’s option,
require the Tenant Improvements to comply with certain Building
standards.  Landlord may make changes to said specifications for Building
standards from time to time.  Removal requirements for Tenant Improvements are
addressed in Article 8 of this Lease.  Tenant shall not be obligated to incur
any costs associated with Landlord's construction of the Base Building to comply
with any LEED requirements, or relating to any LEED certification obtained for
the Base Building.

2.4    Offset Right.  Notwithstanding anything to the contrary contained herein,
if Landlord fails to timely fulfill its obligation to fund any portion of the
Tenant Improvement Allowance, Tenant shall be entitled to deliver notice
("Payment Notice") thereof to Landlord and to any mortgage or trust deed holder
of the Building whose identity and address have been previously provided to
Tenant.  If Landlord still fails to fulfill any such obligation within twenty
(20) business days after Landlord’s receipt of the Payment Notice from Tenant
and if Landlord fails to deliver notice to Tenant within such twenty (20)
business day period explaining Landlord’s reasons that Landlord

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

believes that the amounts described in Tenant’s Payment Notice are not due and
payable by Landlord ("Refusal Notice"), Tenant shall be entitled to offset the
amount so funded, together with interest at the Interest Rate from the date
Landlord was obligated to pay such amount until the date of offset, against
Tenant’s next obligations to pay Rent; provided, however, Landlord shall be
obligated to immediately disburse to Tenant any undisputed amounts.  However, if
Tenant is in default under Section 19.1 of this Lease at the time that such
offset would otherwise be applicable, Tenant shall not be entitled to such
offset until such default is cured.  If Landlord delivers a Refusal Notice, and
if Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) days after Tenant’s receipt of a Refusal
Notice, Tenant shall not be entitled to offset such amount against Rent unless
and until such dispute is finally resolved by mutual agreement of the parties or
pursuant to a final, non-appealable order issued by a court of competent
jurisdiction.

SECTION 3

CONSTRUCTION DRAWINGS

3.1    Selection of Architect/Construction Drawings.  Tenant shall retain KSH as
the architect/space planner (the "Architect") to prepare the "Construction
Drawings," as that term is defined in this Section 3.1.  Tenant shall retain the
engineering consultants designated by Landlord (the "Engineers") to prepare all
engineering construction documents and specifications relating to the structural
life safety, and sprinkler work in the Premises, which work is not part of the
Base Building.  The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction
Drawings."  All Construction Drawings shall comply with reasonable, industry
standard drawing formats and specifications and may be submitted to Landlord on
a building-by-building basis as such Construction Drawings are completed, and
shall be subject to Landlord's approval, which shall not be unreasonably
withheld or delayed; provided, that any components of the Construction Drawings
which present a "Design Problem" (as that term is defined hereinbelow) shall be
subject to Landlord's consent in its sole and absolute discretion (collectively,
"Landlord's Consent Standard").  Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
Base Building Plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection
therewith.  Landlord's review of the Construction Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord's review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings, and Tenant's waiver and indemnity set
forth in this Lease shall specifically apply to the Construction Drawings.  A
"Design Problem" is defined as and will be deemed to exist if such improvements
(i) will affect the exterior appearance of the Buildings, (ii) will adversely
affect the Base Building, (iii) will fail to comply with Applicable Laws,
including without limitation the LEED certification requirements relating to the
construction of the Tenant Improvements required by the City of San Jose,
(iv) could adversely affect the CofO issued for the Buildings, (v) could delay
the Final Condition Date, or (vi) are not consistent with the applicable
Permitted Use.

3.2    Intentionally Omitted.

3.3    Final Working Drawings.  On or before the date set forth in Schedule 1-A,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering documents for the Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the "Final
Construction Drawings") and shall submit the same to Landlord for Landlord’s
approval, which shall not be withheld except in the case of a Design
Problem.  Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Construction Drawings.  Landlord shall advise Tenant within ten (10)
business days after Landlord’s receipt of the Final Construction Drawings for
the Premises if the same is incomplete in any material respect or if a Design
Problem exists.  If Tenant is so advised, Tenant shall immediately revise the
Final Construction Drawings to cause them to be complete and to eliminate any
Design Problem.  If Landlord fails to respond to the Final Construction Drawings
within the ten (10) business day period set forth above, Tenant may send
Landlord a notice of setting forth such failure.

3.4    Permits; Approved Working Drawings.  The Final Working Drawings shall be
approved by Landlord (the "Approved Working Drawings") prior to the commencement
of the construction of the Tenant Improvements.  Tenant shall immediately submit
the Approved Working Drawings to the appropriate municipal authorities for all
applicable building and other permits necessary to allow "Contractor," as that
term is defined in Section 4.1, below, to commence and fully complete the
construction of the Tenant Improvements (the "Permits"), and, in connection
therewith, Tenant shall coordinate with Landlord in order to allow Landlord, at
its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal and obtain the Permits on or before the date set forth in
Schedule 1-A, provided that such coordination does not delay permit plan
submittal.  Notwithstanding anything to the contrary set forth in this Section
3.4, Tenant hereby agrees that neither Landlord nor Landlord's consultants shall
be responsible for obtaining any building permit or certificate of occupancy for
the Premises and that the obtaining of the same shall be Tenant's
responsibility; provided however that Landlord shall, in any event, cooperate
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permit or
certificate of occupancy.  No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall be granted or withheld in accordance with
Landlord's Consent Standard.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

3.5    Time Deadlines.  Tenant shall use its best, good faith, efforts and all
due diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the Permits, as soon as possible after the execution of the Lease,
and, in that regard, shall meet with Landlord on a scheduled basis to be
determined by Landlord, to discuss Tenant's progress in connection with the
same.  The applicable dates for approval of items, plans and drawings as
described in this Section 3, Section 4, below, and in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 1-A (the "Time
Deadlines"), attached hereto.  Tenant agrees to comply with the Time Deadlines.

3.6    Electronic Approvals.  Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, Landlord may, in Landlord's
sole and absolute discretion, transmit or otherwise deliver any of the approvals
required under this Tenant Work Letter via electronic mail to Tenant's
representative identified in Section 5.1 of this Tenant Work Letter, or by any
of the other means identified in Section 29.18 of this Lease.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1    Tenant's Selection of Contractors.

4.1.1    Contractor.  A general contractor shall be retained by Tenant to
construct the Tenant Improvements.  Such general contractor (the "Contractor")
shall be selected by Tenant, and reasonably approved by Landlord.  Tenant shall
deliver to Landlord notice of its selection of the Contractor upon such
selection.  

4.1.2    Tenant's Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed.  If Landlord does not approve any of Tenant's
proposed subcontractors, laborers, materialmen or suppliers, Tenant shall submit
other proposed subcontractors, laborers, materialmen or suppliers for Landlord's
written approval.

4.2    Construction of Tenant Improvements by Tenant's Agents.

4.2.1    Construction Contract; Cost Budget.  Tenant shall engage the Contractor
under a contract reasonably approved by Landlord (the "Contract").  Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a detailed breakdown, by trade, of the final costs to be incurred or which
have been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.8, above, in connection with the design and construction of the
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the "Anticipated
Costs").  In the event that the Anticipated Costs are greater than the amount of
the Tenant Improvement Allowance (the "Anticipated Over-Allowance Amount"),
then, Tenant shall pay a percentage of each amount requested by the Contractor
or otherwise to be disbursed under this Tenant Work Letter, which percentage
(the "Percentage") shall be equal to the Anticipated Over-Allowance Amount
divided by the amount of the Anticipated Costs (after deducting from the
Anticipated Costs any amounts expended in connection with the preparation of the
Construction Drawings, and the cost of all other Tenant Improvements incurred
prior to the commencement of construction of the Tenant Improvements), and such
payments by Tenant (the "Over-Allowance Payments") shall be a condition to
Landlord's obligation to pay any amounts from the Tenant Improvement Allowance
(the "Tenant Improvement Allowance Payments").  After the initial determination
of the Anticipated Costs, Tenant shall advise Landlord from time to time as such
Anticipated Costs are further refined or determined or the costs relating to the
design and construction of the Tenant Improvements otherwise change and the
Anticipated Over-Allowance Amount, and the Over-Allowance Payments shall be
adjusted such that the Tenant Improvement Allowance Payments by Landlord and the
Over-Allowance Payments by Tenant shall accurately reflect the then-current
amount of Anticipated Costs.  

4.2.2    Tenant's Agents.

4.2.2.1      Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work.  Tenant's and Tenant's Agent's construction of the Tenant
Improvements shall comply with the following:  (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings; and
(ii) Tenant's Agents shall submit schedules of all work relating to the Tenant
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto, and Tenant's Agents shall adhere to such corrected schedule.  Tenant
shall pay a construction supervision and management fee (the "Landlord
Supervision Fee") to Landlord in an amount equal to the product of (i) two
percent (2%) and (ii) the hard costs of constructing the Tenant Improvements.

4.2.2.2      Indemnity.  Tenant's indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant's Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-5-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

4.2.2.3      Requirements of Tenant's Agents.  Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant's Agents shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the completion of the work performed by such contractor or
subcontractors.  The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby.  All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.  Tenant covenants to give to Landlord
any assignment or other assurances which may be necessary to effect such right
of direct enforcement.

4.2.2.4      Insurance Requirements.

4.2.2.4.1  General Coverages.  All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.

4.2.2.4.2  Special Coverages.  Tenant shall carry "Builder's All Risk" insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof.  Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord including, but not limited to, the
requirement that all of Tenant's Agents shall carry excess liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $5,000,000 per incident, $5,000,000 in aggregate, and in form and with
companies as are required to be carried by Tenant as set forth in this Lease.

4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site.  All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance.  In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense.  Tenant's Agents shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed and accepted by
Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant.  All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant's Agents.  All insurance,
except Workers' Compensation, maintained by Tenant's Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder.  Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder.  The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Work Letter.  Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the Tenant Improvements and naming Landlord as a
co-obligee.

4.2.3    Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.

4.2.4    Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same.  Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved.  Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant's use of such other tenant's leased premises,
Landlord may, take such action as Landlord deems necessary, at Tenant's expense
and without incurring any liability on Landlord's part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord's
satisfaction.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-6-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

4.2.5    Meetings.  Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord's request, certain of Tenant's Agents shall attend such
meetings.  In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor's current request for payment.

4.3    Notice of Completion; Copy of Record Set of Plans.  Tenant hereby
indemnifies Landlord for any loss, claims, damages or delays arising from the
actions of Architect on the Premises or in the Building.  Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the County Recorder of
the county in which the Building is located in accordance with Section 8182 of
the Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same as Tenant’s agent for such purpose, at Tenant's sole
cost and expense.  At the conclusion of construction, (i) Tenant shall cause the
Architect and Contractor (A) to update the Approved Working Drawings as
necessary to reflect all changes made to the Approved Working Drawings during
the course of construction, (B) to certify to the best of their knowledge that
the "record-set" of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (C) to deliver to
Landlord two (2) sets of copies of such record set of drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises.

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE

5.1    Landlord Caused Delays.  Each Lease Commencement Date shall occur as
provided in Section 2.1 of this Lease, provided that each Lease Commencement
Date shall be extended by the number of days of delay of the Substantial
Completion of the Tenant Improvements, as that term is defined in Section 5.3,
below, in the applicable portion of the Premises to the extent (i) caused by a
Landlord Caused Delay, as that term is defined below, and (ii) the subject delay
causes the Substantial Completion of the Tenant Improvements to occur after
March 1, 2020.  As used herein, the term "Landlord Caused Delay" shall mean
actual delays to the extent resulting from the acts or omissions of Landlord
including, but not limited to (a) material and unreasonable interference by
Landlord, its agents or other Landlord Parties (except as otherwise allowed
under this Tenant Work Letter) with the Substantial Completion of the Tenant
Improvements which objectively precludes or delays the construction of Tenant
Improvements, which interference relates to access by Tenant, or Tenant's Agents
to the Building or any Critical Common Areas or service (including temporary
power) during normal construction hours, or the use thereof during normal
construction hours, and (b) delays due to the acts or failures to act of
Landlord with respect to payment of the Tenant Improvement Allowance (except as
otherwise allowed under this Tenant Work Letter).

5.2    Determination of Landlord Caused Delay.  If Tenant contends that a
Landlord Caused Delay has occurred, Tenant shall notify Landlord in writing (the
"Delay Notice") of the event which constitutes such Landlord Caused Delay.  If
such actions, inaction or circumstance described in the Delay Notice are not
cured by Landlord within one (1) business day of Landlord's receipt of the Delay
Notice and if such action, inaction or circumstance otherwise qualify as a
Landlord Caused Delay, then a Landlord Caused Delay shall be deemed to have
occurred commencing as of the date of Landlord's receipt of the Delay Notice and
ending as of the date such delay ends.  Notwithstanding the foregoing, an event
shall constitute the basis for a Landlord Caused Delay only to the extent the
effect of such Landlord Caused Delay cannot be mitigated in a reasonably
practicable manner by Landlord on commercially reasonable terms (without
requiring Landlord to incur any expense or overtime).  For purposes of this
Section 5, "Substantial Completion of the Tenant Improvements" shall mean
completion of construction of the Tenant Improvements in the Premises pursuant
to the Approved Working Drawings, with the exception of any punch list items.

5.3    Delivery Date Delay.  

5.3.1    Delivery Date Rent Abatement.  If Landlord has not caused any
particular Delivery Date to occur on or before October 24, 2019 ("First Rent
Abatement Date"), subject to extension by virtue of Force Majeure, and any
Tenant Delays, then Tenant shall be entitled to a one-half-day-for-day abatement
of Base Rent attributable to the applicable portion of the Premises for each day
following the First Rent Abatement Date until the earlier to occur of:  (i) the
applicable Delivery Date, and (ii) March 24, 2020.  If any particular Delivery
Date has not occurred on or before March 25, 2020 (such day being the "Second
Rent Abatement Date"), subject to extension by virtue of Force Majeure, and any
Tenant Delays, Tenant shall be entitled to an abatement of Base Rent equal to
twice the per diem Base Rent attributable to the applicable portion of the
Premises for each day following the Second Rent Abatement Date until the
applicable Delivery Date (the Base Rent abatements described herein are referred
to herein, collectively, as the "Late Delivery Date Abatements").  Tenant shall
immediately apply any accrued Late Delivery Date Abatements against payments of
Rent as they become due.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-7-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

5.3.2    Delivery Date Termination Right.  Further, if no Delivery Date has
occurred within eleven (11) months following the first anticipated Delivery Date
(the "Delivery Termination Date"), subject to extension by virtue of Force
Majeure, and, at Landlord's sole option, any Tenant Delays, Tenant and Landlord
shall each have the right to terminate this Lease by written notice to the other
party ("Delivery Termination Notice") effective upon the date occurring five (5)
business days following receipt by the non-terminating party of the Delivery
Termination Notice (the "Termination Effective Date"), in which event, Landlord
shall return any prepaid Rent forthwith to Tenant.  Should any Delivery Date
occur prior to Tenant's exercise of the foregoing termination right, however,
such termination right shall, in such event, expire and be of no further force
or effect upon such occurrence of any Delivery Date (provided that Tenant shall
be entitled to receive all of the Late Delivery Date Abatements).  If Tenant
delivers a Delivery Termination Notice to Landlord, then Landlord shall have the
right to suspend the occurrence of the Termination Effective Date for a period
ending thirty (30) days after the Termination Effective Date by delivering
written notice to Tenant, prior to the Termination Effective Date, that, in
Landlord's reasonable, good faith judgment, the Delivery Date will occur within
thirty (30) days after the Termination Effective Date.  If any Delivery Date is
satisfied within such thirty (30) day suspension period, then the Delivery
Termination Notice shall be of no force or effect, but if no Delivery Date does
occurs within such thirty (30) day suspension period, then this Lease shall
terminate upon the expiration of such thirty (30) day suspension period.  The
Termination Effective Date shall be extended to the extent of any Force Majeure,
and, at Landlord's sole option, any Tenant Delays.  Upon any termination as set
forth in this Section 5.3.2, Landlord and Tenant shall be released from any and
all liability to each other resulting under this Lease.  Tenant's rights to the
Late Delivery Abatements and the right to terminate this Lease, as set forth in
Section 5.3.1 above and this Section 5.3.2, shall be Tenant's sole and exclusive
remedies at law or in equity for the failure of any Delivery Date to occur prior
to or after any particular date.

SECTION 6

MISCELLANEOUS

6.1    Miscellaneous Items.  Prior to the Lease Commencement Date, during the
construction of the Tenant Improvements, and subject to compliance with
Landlord's TI Manual (as the same is in effect on the date of this Lease), and
if and to the extent reasonably available, Tenant may use the following items,
on a nonexclusive basis, and in a manner and to the extent reasonably necessary
to perform the Tenant Improvements:  freight elevators, loading areas,
non-potable water, temporary electrical services, and HVAC; provided, however,
that Tenant shall be responsible, at Tenant's cost, for providing any security
services required to facilitate operation of the foregoing after-hours, which
security services shall be subject to Landlord's reasonable approval.  

6.2    Tenant's Representative.  Tenant has designated Ernest Evans as its sole
representative with respect to the matters set forth in this Tenant Work Letter
(whose e-mail address for the purposes of this Tenant Work Letter is
eevans@roku.com, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

6.3    Landlord's Representatives.  Landlord has designated Curtis Leigh (whose
e-mail address for the purposes of this Tenant Work Letter is
curtis@hunterproperties.com), as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

6.4    Labor Harmony.  Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.  In addition, Tenant shall retain any
union trades to the extent required by the Underlying Documents or Applicable
Laws.

6.5    Time is of the Essence.  Time is of the essence under this Tenant Work
Letter.  Unless otherwise indicated, all references herein to a "number of days"
shall mean and refer to calendar days.  In all instances where Tenant is
required to approve or deliver an item, if no written notice of approval is
given or the item is not delivered within the stated time period, at Landlord's
sole option, at the end of such period the item shall automatically be deemed
approved or delivered by Tenant and the next succeeding time period shall
commence.  If any item requiring approval is timely disapproved by the
applicable party, the procedure for preparation of the document and approval
thereof shall be repeated until the document is approved.

6.6    Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in this Lease , if any default, after expiration of any applicable
notice or cure period, as described in the Lease or this Tenant Work Letter has
occurred at any time on or before the Substantial Completion of the Tenant
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance, and (ii) all
other obligations of Landlord under the terms of the Lease and this Tenant Work
Letter shall be forgiven until such time as such default is cured or waived
pursuant to the terms of this Lease (in which case, Tenant shall be responsible
for any delay in the Substantial Completion of the Tenant Improvements caused by
such inaction by Landlord).

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT B

-8-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1-A TO EXHIBIT B

TIME DEADLINES

 

Dates

Actions to be Performed

A.     March 1, 2019

Final Space Plan to be completed by Tenant and delivered to Landlord.

B.     June 14, 2019

Tenant to deliver Final Working Drawings to Landlord.

C.     August 2, 2019

Tenant to deliver Permits to Contractor.

 

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-A TO EXHIBIT B

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1-B TO EXHIBIT B

COLEMAN HIGHLINE

BASE BUILDING DESCRIPTION

Buildings 3 and 4:

All references to "Code" below shall mean compliance with applicable Code to the
extent necessary for Tenant to obtain and retain a CofO for the Premises for
general office use.

1)

Site and Shell:

All landscape, site work, lighting, paving, striping, Code related signage, and
utilities (sewer, water, gas).  Includes infrastructure for future communication
and cable TV requirements.  Work includes all vaults, fees, backflow and
monitoring devices.

2)

Shell:

All work required to obtain a shell permit final inspection (not a temporary
certificate for occupancy).  All work shall conform to local Code for the
shell.  Weather tight (air and water infiltration) shell complete with rain
water distribution system.  Exterior doors with manual exit panic hardware.  2
sets of standard pre- engineered stairs for access and egress with one set to
access the roof.  Fire riser and complete shell system, including "up heads"
with capped tees for Tenant Improvements at all floors and roof monitors and PIV
(monitoring system by Tenant).  Floor of the Buildings designed for 80 PSF
uniform live load.  Steel framework shall be designed to accommodate shaft and
elevator openings.  Includes roof screen.  Insulation at underside of roof deck
provided, furring and drywall at perimeter walls and all columns are
excluded.  10’ high ceiling for most open office space.  The Buildings are
classified as Type II-A.  Exterior lobby door hardware to be electrified.

3)

Electrical:

All primary and secondary electrical services from the street to a location in
the Buildings, including transformer pads, and house meter section.

4)

Core:

All work related to construction of core bathrooms, stairs shafts, HVAC shafts,
electrical and phone rooms, janitor closets, elevators and shafts.  Work related
to construction of main lobby and upper elevator lobbies are excluded.

 

a)

Core bathrooms (one set for men and women per floor) shall include multiple
stalls with one (1) handicap stall per floor and provide +2 plumbing fixtures
over code requirement for occupancy load.  Includes showers for men and women on
first floor only.  Bathroom will receive tile flooring and wall tiles up to
wainscot height at wet walls only (6’ above finished floor).  All other bathroom
interior walls and gypsum board ceilings will be taped, finished, and
painted.  All plumbing fixtures including water closets, urinals, lavatory sinks
and faucets will be battery operated.  Toilet accessories including soap
dispensers, toilet paper dispensers, toilet seat dispensers, trash receptacles,
paper towel dispensers, napkin dispensers, and handicap grab bars are
included.  Plastic laminate toilet partitions are included.  Granite countertops
with under mount sinks are included.  All associated lighting, fire sprinklers,
power receptacles, ventilation, venting, sewer piping, water piping and floor
drains are included.  All associated lighting and fire sprinklers are included.

 

b)

Stair shafts will be constructed with metal stud framing and drywall assembly
with fire rating in compliance to construction type.  Stairs to be 1’ wider than
Code required.  All interior walls facing the egress stairs will be taped,
finished, and painted.  Gypsum board ceiling will be constructed at the top
level.  No soffit on the underside of stairs.  Stair rails and stringers will be
painted.  All associated lighting and fire sprinklers are included.

 

c)

Electrical and telephone rooms will receive sealed concrete with plywood backing
on walls.  Electrical scope will include power distribution including
transformer, conduit risers and electrical panels.  Conduit risers will be
provided for phone service distribution.

 

d)

SVP transformer pad for each Building.  Main switchboard to be per CEC, Silicon
Valley Power and City of San Jose requirements.  Meter main per Silicon Valley
Power requirements, with utility metering section with CAT5E station cable to
MPOE.  Provide a vertical 480/277V 3PH bus riser complete with bus plugs capable
of supply full floor power, lighting and miscellaneous loads at electrical room
on each floor for future tenant distribution.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-B TO EXHIBIT B

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

e)

Fully operational main electric service for the Buildings including main
switchboard rated at 14 Watts per SF, 2500 AMP 480/277V 3PH, serving Tenant
lighting, power and miscellaneous loads, as well as Base Building electrical and
mechanical equipment loads.  Space sized for Tenant panels and transformers are
included.  Includes bus duct for lighting and power for Core only.  Includes
conduits and wire feeders for Mechanical.  Landlord to provide electrical panels
for Tenant to use at electrical closet on each floor of the Premises.

 

f)

HVAC shall be air-cooled package rooftop VAV unit(s).  Units will be side
discharge to a shaft location where ducts will extend down shaft and connect to
fire smoke dampers at ceiling level for each floor.  Rooftop ductwork will be
internally lined and ductwork inside shaft will be wrapped.  Duct loops at each
floor are not included (risers and stubs on each floor only).  Design shall be
for an indoor temperature of 74 F, and outdoor temperatures corresponding to the
0.4% ASHRAE design day: a winter temperature of 36 F, and a summer temperature
of 92 F dry bulb and 67 F wet bulb.  Additionally, HVAC design shall comply with
ASHRAE Standard 90.1, 62.1, and 55.  Landlord to provide mechanical HVAC pads on
roof for Tenant-installed HVAC units, Landlord to coordinate conduit placement
for electrical, data and AV during construction of Buildings 3 and 4 prior to
pouring the concrete slab, provided that locations are identified by Tenant for
Landlord in a timely manner and will not impact construction schedule.

 

g)

DDC controls for Base Building system (rooftop heating and cooling) with the
availability of the addition of DDC controls should the future tenant
require.  Electrical monitoring is not included.

General Office Areas:

Lighting load (including task lighting):  Cooling system designed for 1.2
watts/RSF; Lighting designed to be restricted to .95 watts/RSF to conform to
potential LEED goals

Non Core miscellaneous office equipment designed for cooling loads 3.0 watts/RSF
(highly populated floor plates need more watts/SF)

Designated dry lab space:  Increased loads are a tenant expense performed by
Landlord

Occupancy:  designed to accommodate 150 SF/person

 

h)

Hot water boiler system, including hot water pump(s), water treatment and all
necessary piping specialties, serving one riser extending from the roof to the
lower floor.  Supply and return valves to be located on each floor for future
connection to hot water piping loop if required.  Piping loops on each floor are
not included.

 

i)

Auxiliary cooling is not included.

 

j)

Domestic cold water main branch piping to each floor near the stair for future
break rooms.

 

k)

Fire alarm system:  Buildings are fully sprinklered and monitored including the
PIV as required by Code.  Life safety system distribution (smoke detectors,
annunciators, strobes, etc) as required by Code for core and common areas.  Each
floor is designated as one smoke zone.  Fire alarm to be expandable.

 

l)

Building telephone MPOE shall be separate from Main Electrical Room.  Roof pad
to allow for future 24hr cooling tenant requirement and stacked IDF closets
shall be included per Code.  Phone systems, switching equipment, connections
etc., are not included.

 

m)

Elevators (quantity and size to meet code) shall be machine room less elevators
with call buttons to meet ADA and fire code requirements.  Pit ladder(s),
separation screens, sill angles, guide rails and separation beams will be
installed, if required, in shaft.  Elevator vestibule walls will be fire taped
for tenant improvement.  Flooring on upper level vestibule to be provided by
T.I.  Excludes build out of main lobby and upper elevator lobbies.  Standard
elevator cab finish will be provided.  Upgrades if required by
Tenant.  Elevators to include security card-reader interface capacity.

 

n)

Emergency power; An inverter will be provided for the Buildings to power
exterior egress lighting.  All interior egress lights to be powered by
self-contained emergency battery packs.

 

o)

Tenant generator provisions; Provisions will be made at exterior utility
enclosure for a 500kW generator for the Buildings.  Provisions to include
underground conduits for power, control and parasitic connections.  Balance of
work to be NIC.

 

p)

All core walls will be constructed with metal stud framing and drywall assembly
with fire rating in compliance to construction type.  Wall facing Tenant space
will be fire taped.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-B TO EXHIBIT B

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Building A2:

1)

Site and Shell:

All landscape, site work, lighting, paving, striping, Code related signage, and
utilities (sewer, water, gas).  Includes infrastructure for future communication
and cable TV requirements.  Work includes all vaults, fees, backflow and
monitoring devices.

2)

Shell:

All work required to obtain a shell permit final inspection (not a temporary
certificate for occupancy).  All work shall conform to local Code for the
shell.  Weather tight (air and water infiltration) shell complete with rain
water distribution system.  Exterior doors with manual exit panic hardware.  3
exterior sets of standard pre- engineered stairs for access and egress.  Fire
riser and complete shell system, including "up heads" with capped tees for
Tenant Improvements at all floors and roof monitors and PIV (monitoring system
by Tenant).  Floor of the Building designed for 80 PSF uniform live load.  Steel
framework shall be designed to accommodate shaft openings.  Insulation at
underside of roof deck provided, furring and drywall at perimeter walls and all
columns are excluded.    The Building is classified as Type II-B.

3)

Electrical:

All primary and secondary electrical services from the street to a location in
the Building, including transformer pads, and house meter section.

4)

Core:

All work related to construction of core bathrooms, stairs, HVAC shafts,
electrical and phone rooms, janitor closets, elevators and shafts.

 

a)

Core bathrooms (one set for men and women on the first and second floor and one
unisex toilet rooms on the third floor) shall include plumbing stub ups for in
quantity and locations agreed upon by Landlord and Tenant for multiple stalls
with one (1) handicap stall per floor and in compliance with code requirement
for occupancy load.  All sewer piping, water piping and floor drains associated
with stub ups are included.   All drywall demising partitions, fixtures,
finishes, toilet partitions, toilet accessories, lighting, power receptacles,
fire sprinklers and HVAC will be designed and installed as part of tenant fit
out.

 

b)

If required for egress, interior stair shafts will be constructed with metal
stud framing and drywall assembly with fire rating in compliance to construction
type.  All interior walls facing the egress stairs will be taped, finished, and
painted.  Gypsum board ceiling will be constructed at the top level.  No soffit
on the underside of stairs.  Stair rails and stringers will be painted.  All
associated lighting and fire sprinklers are included.

 

c)

Electrical and telephone rooms will receive sealed concrete with plywood backing
on walls.  Electrical scope will include power distribution including
transformer, conduit risers and electrical panels.  Conduit risers will be
provided for phone service distribution.

 

d)

SVP transformer pad for Building.  Main switchboard to be per CEC, Silicon
Valley Power and City of San Jose requirements.  Meter main per Silicon Valley
Power requirements, with utility metering section with CAT5E station cable to
MPOE.  Provide a vertical 480/277V 3PH bus riser complete with bus plugs capable
of supply full floor power, lighting and miscellaneous loads at electrical room
on each floor for future tenant distribution.

 

e)

Fully operational main electric service for the Building including main
switchboard rated at 14 Watts per SF, 2500 AMP 480/277V 3PH, serving Tenant
lighting, power and miscellaneous loads, as well as Base Building electrical and
mechanical equipment loads.  Space sized for Tenant panels and transformers not
included.  Includes bus duct for lighting and power for Core only.  Includes
conduits and wire feeders for Mechanical.

 

f)

HVAC equipment shall be housed in Utility Yard adjacent to Building.  Exterior
ductwork will be internally lined and ductwork inside shaft will be
wrapped.  Duct loops at each floor are not included (risers and stubs on each
floor only).  Design shall be for an indoor temperature of 74 F, and outdoor
temperatures corresponding to the 0.4% ASHRAE design day: a winter temperature
of 36 F, and a summer temperature of 92 F dry bulb and 67 F wet
bulb.  Additionally, HVAC design shall comply with ASHRAE Standard 90.1, 62.1,
and 55.  Mechanical HVAC pads for shell provided HVAC equipment is included, all
other pads by tenant.  Landlord to provide mechanical HVAC pads in the Utility
Yard for Tenant-installed HVAC units, Landlord to coordinate conduit placement
for electrical, data and AV during construction of Building A2 prior to pouring
the concrete slab, provided that locations are identified by Tenant for Landlord
in a timely manner and will not impact construction schedule.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-B TO EXHIBIT B

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

g)

DDC controls for Base Building system (rooftop heating and cooling) with the
availability of for the addition of DDC controls should the future tenant
require.  Electrical monitoring is not included.

General Office Areas:

Lighting load (including task lighting):  Cooling system designed for 1.2
watts/RSF; Lighting designed to be restricted to .95 watts/RSF to conform to
potential LEED goals

Non Core miscellaneous office equipment cooling loads 3.0 watts/RSF (highly
populated floor plates need more watts/SF)

Occupancy:  150 SF/person

 

h)

Hot water boiler system, including hot water pump(s), water treatment and all
necessary piping specialties, serving one riser extending from the roof to the
lower floor.  Supply and return valves to be located on each floor for future
connection to hot water piping loop if required.  Piping loops on each floor are
not included.

 

i)

Auxiliary cooling is not included.

 

j)

Domestic cold water main branch piping to each floor near the stair for future
break rooms.

 

k)

Fire alarm system:  Building is fully sprinklered and monitored including the
PIV as required by Code.  Life safety system distribution (smoke detectors,
annunciators, strobes, etc) as required by Code for core and common areas.  Each
floor is designated as one smoke zone.  Fire alarm to be expandable.

 

l)

Building telephone MPOE shall be separate from Main Electrical Room.  Roof pad
to allow for future 24hr cooling tenant requirement and stacked IDF closets
shall be included per Code.  Phone systems, switching equipment, connections
etc., are not included.

 

m)

Elevators (quantity and size to meet code) shall be machine room less elevators
with call buttons to meet ADA and fire code requirements.  Pit ladder(s),
separation screens, sill angles, guide rails and separation beams will be
installed, if required, in shaft.  Elevator vestibule walls will be fire taped
for tenant improvement.  Flooring on upper level vestibule to be provided by
T.I.  Excludes build out of main lobby and upper elevator lobbies.  Standard
elevator cab finish will be provided.  Upgrades if required by
Tenant.  Elevators to include security card-reader interface capacity.

 

n)

Emergency power; An inverter will be provided for the Building to power exterior
egress lighting.  All interior egress lights to be powered by self-contained
emergency battery packs.

 

p)

All core walls will be constructed with metal stud framing and drywall assembly
with fire rating in compliance to construction type.  Wall facing Tenant space
will be fire taped.

 

q)

Tenant to provide furniture for the rooftop terrace and the courtyard
areas.  Landlord to provide built-in benches and planters at Highline and
planters on the rooftop terrace.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-B TO EXHIBIT B

-4-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1-C TO EXHIBIT B

BASE BUILDING PLANS FOR BUILDINGS 3 AND 4

 

[glnzpez2t4pa000018.jpg]

COLEMAN HIGHLINE BUILDING 3 1173 COLEMAN AVE.,SAN JOSE SHEET NUMBER TITLE
ARCHITECTURAL DRAWING DATE 3AO.O COVER SHEET - BUILDING 3 S/29/20183A0.1A CODE
COMPLIANCE & EXIT DIAGRAM - 1ST FLOOR S/29/2018 3AO.lB CODE COMPLIANCE & EXIT
DIAGRAM - 2ND FLOOR S/29/2018 3AO.lC CODE COMPLIANCE & EXIT DIAGRAM - 3RD FLOOR
S/29/2018 3AO.lD CODE COMPLIANCE & EXIT DIAGRAM- 4TH FLOOR S/29/2018 3A0.2A
TITLE24 S/29/2018 3A0.2B TITLE24 S/29/2018 3A0.3 CALGREEN 5/29/2018 3Al.O SITE
PLAN - FOR REFERENCE ONLY 5/29/2018 3A2.1.1 BUILDING 3 - FIRST FLOOR PLAN
S/29/2018 3A2.1.2 BUILDING 3 - SECOND FLOOR PLAN S/29/2018 3A2.1.3 BUILDING 3 -
THIRD FLOOR PLAN S/29/2018 3A2.1.4 BUILDING 3 - FOURTH FLOOR PLAN S/29/2018
3A2.1.5 BUILDING 3 - FIFTH FLOOR PLAN S/29/2018 3A2.1.6 BUILDING 3 - SIXTH FLOOR
PLAN S/29/2018 3A2.1.7 BUILDING 3 - ROOF PLAN S/29/2018 3A2.1.8 BUILDING 3 -
PENTHOUSE ROOF PLAN S/29/2018 3A2.2 BUILDING 3 - DOOR SCHEDULE S/29/2018 3A2.3
BUILDING 3 - FINISH SCHEDULE/MATRIX S/29/2018 3A3.0A SITE ELEVATIONS - FOR
REFERENCE ONLY S/29/2018 3A3.0B SITE ELEVATIONS - FOR REFERENCE ONLY S/29/2018
3A3.1 BUILDING 3 - NORTH ELEVATION S/29/2018 3A3.2 BUILDING 3 - EAST ELEVATION
S/29/2018 3A3.3 BUILDING 3 - SOUTH AND WEST ELEVATIONS S/29/2018 3A3.4 BUILDING
3 - BUILDING SECTIONS S/29/2018 3A3.5 BUILDING 3 - WALL SECTIONS S/29/2018 3A3.6
BUILDING 3 - WALL SECTIONS 5/29/2018 3A4.1 BUILDING 3 - ENLARGED RESTROOM PLANS
(TYP.) S/29/2018 3A4.2 BUILDING 3 - ENLARGED SHOWER ROOM PLANS 5/29/2018 3A6.1
BUILDING 3 - FIRST FLOOR/ HIGHLINE SOFFIT REFLECTED CEILING PLAN 5/29/2018 3A6.2
BUILDING 3 - SECOND FLOOR REFLECTED CEILING PLAN 5/29/2018 3A7.1 BUILDING 3 -
STAIR #1ENLARGED PLANS S/29/2018 3A7.2 BUILDING 3 - STAIR #1SECTIONS S/29/2018
3A7.3 BUILDING 3 - STAIR #2 ENLARGED PLANS S/29/2018 3A7.4 BUILDING 3 - STAIR #2
SECTIONS S/29/2018 3A7.5 BUILDING 3 - STAIR DETAILS S/29/2018 3A7.6 BUILDING 3 -
ENLARGED ELEVATOR PLANS S/29/2018 3A7.6A BUILDING 3 - ELEVATOR PIT PLANS
S/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000019.jpg]

3A7.7 BUILDING 3 - ELEVATOR SECTIONS 5/29/2018 3A7.8 BUILDING 3 - ELEVATOR
DETAILS 5/29/2018 3A7.9 BUILDING 3 - TYPICAL EXTERIOR STAIRS AT HIGHLINE
5/29/2018 3A7.10 BUILDING 3 - TYPICAL EXTERIOR STAIRS AT HIGHLINE 5/29/2018
3A8.1 BUILDING 3 - EXTERIOR DETAILS 5/29/2018 3A8.2 BUILDING 3 - EXTERIOR
DETAILS AT CANOPY 5/29/2018 3A8.3 BUILDING 3 - EXTERIOR DETAILS 5/29/2018 3A8.4
BUILDING 3 - EXTERIOR DETAILS 5/29/2018 3A8.5 BUILDING 3 - HANDSET PRECAST PANEL
ELEVATIONS@ HIGHLINE 5/29/2018 3A8.6 BUILDING 3 - FIRST FLOOR- PLAN DETAILS
5/29/2018 3A8.7 BUILDING 3 - UPPER FLOORS- PLAN DETAILS 5/29/2018 3A8.8 HIGHLINE
EXPANSION JOINT DETAILS 5/29/2018 3A8.9 HIGHLINE EXPANSION JOINT DETAILS
5/29/2018 3A8.12 BUILDING 3 - PARAPET DETAILS 5/29/2018 3A8.13 BUILDING 3 - DUCT
HOUSE & STAIR EXTERIOR WALL DETAILS 5/29/2018 3A8.20 BUILDING 3 - EDGE OF SLAB
FIRESAFING DETAILS 5/29/2018 3A8.21 BUILDING 3 - GYP.BD. PENETRATION DETAILS
5/29/2018 3A8.22 BUILDING 3 - GYP.BD. PENETRATION DETAILS 5/29/2018 3A9.3
BUILDING 3 - RESTROOM DETAILS 5/29/2018 3A9.4 BUILDING 3 - SHOWER DETAILS
5/29/2018 STRUCTURAL 351.01 GENERAL NOTES 5/29/2018 351.01 GENERAL NOTES
5/29/2018 351.01 LOADING DIAGRAMS 5/29/2018 351.02 TYPICAL CONCRETE DETAILS
5/29/2018 3Sl.02A TYPICAL CONCRETE DETAILS 5/29/2018 3Sl.02B TYPICAL CONCRETE
DETAILS 5/29/2018 351.03 TYPICAL STEEL DECK DETAILS 5/29/2018 3Sl.03A TYPICAL
STEEL DECK DETAILS 5/29/2018 351.04 TYPICAL STEEL DETAILS 5/29/2018 3Sl.04A
TYPICAL STEEL DETAILS 5/29/2018 3Sl.04B TYPICAL STEEL DETAILS 5/29/2018 3Sl.04C
TYPICAL STEEL DETAILS 5/29/2018 351.040 TYPICAL STEEL DETAILS 5/29/2018 352.01
BLDG 3- LE VEL 1(FOUNDATION PLAN) 5/29/2018 352.02 BLDG 3- LE VEL 2 FRAMING PLAN
5/29/2018 352.03 BLDG 3- LE VEL 3 FRAMING PLAN 5/29/2018 352.04 BLDG 3- LE VELS
4,5 AND 6 FRAMING PLAN 5/29/2018 352.05 BLDG 3- ROOF FRAMING PLAN 5/29/2018
352.06 BLDG 3- PENTHOUSE FRAMING PLAN 5/29/2018 353.01 BRACE FRAME ELEVATIONS
5/29/2018 353.02 BRACE FRAME DETAILS 5/29/2018 3S3.02A BRACE FRAME DETAILS
5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000020.jpg]

353.02B BRACE FRAME DETAILS 5/29/2018 354.01 FOUNDATION SECTIONS AND DETAILS
5/29/2018 354.01A FOUNDATION SECTIONS AND DETAILS 5/29/2018 354.02 NON-FRAME
STEEL COLUMN SCHEDULE AND DETAILS 5/29/2018 355.01 SECTIONS AND DETAILS
5/29/2018 355.01A SECTIONS AND DETAILS 5/29/2018 355.01B SECTIONS AND DETAILS
5/29/2018 355.02 SECTIONS AND DETAILS 5/29/2018 356.01 PRECAST PANEL SUPPORT
DETAILS 5/29/2018 356.01A PRECAST PANEL SUPPORT DETAILS 5/29/2018
MECHANICAL  3MO BUILDING 3 MECHANICAL COVER SHEET 5/29/2018 3M1 BUILDING 3
MECHANICAL SCHEDULES 5/29/2018 3M2.1 BUILDING 3 MECHANICAL 1ST FLOOR PLAN
5/29/2018 3M2.2 BUILDING 3 MECHANICAL 2ND FLOOR PLAN 5/29/2018 3M2.3 BUILDING 3
MECHANICAL 3RD FLOOR PLAN 5/29/2018 3M2.4 BUILDING 3 MECHANICAL 4TH FLOOR PLAN
5/29/2018 3M2.5 BUILDING 3 MECHANICAL 5TH FLOOR PLAN 5/29/2018 3M2.6 BUILDING 3
MECHANICAL 6TH FLOOR PLAN 5/29/2018 3M2.7R BUILDING 3 MECHANICAL ROOF PLAN
5/29/2018 3M3 BUILDING 3 MECHANICAL SECTIONS 5/29/2018 3M4.1 BUILDING 3
MECHANICAL DETAILS 5/29/2018 3M4.2 BUILDING 3 MECHANICAL DETAILS 5/29/2018 3M5
BUILDING 3 MECHANICAL TITLE 24 5/29/2018 ELECTRICAL  3EO.O COVER SHEET 5/29/2018
3E0.1 LUMINAIRE SCHEDULE 5/29/2018 3E0.2 T24 COMPLIANCE - BUILDING 3 5/29/2018
3E0.3 T24 COMPLIANCE - BUILDING 3 5/29/2018 3E0.4 T24 COMPLIANCE - BUILDING 3
5/29/2018 3EO.S T24 COMPLIANCE - BUILDING 3 5/29/2018 3E0.6 T24 COMPLIANCE -
BUILDING 3 5/29/2018 3E0.7 T24 COMPLIANCE - BUILDING 3 5/29/2018 3E0.8 T24
COMPLIANCE - BUILDING 3 5/29/2018 3E2.1 BUILDING 31ST FLOOR ELECTRICAL PLAN
5/29/2018 3E2.2 BUILDING 3 2ND FLOOR ELECTRICAL PLAN 5/29/2018 3E2.3 BUILDING 3
3RD FLOOR ELECTRICAL PLAN 5/29/2018 3E2.4 BUILDING 34TH FLOOR ELECTRICAL PLAN
5/29/2018 3E2.5 BUILDING 35TH FLOOR ELECTRICAL PLAN 5/29/2018 3E2.6 BUILDING
36TH FLOOR ELECTRICAL PLAN 5/29/2018 3E2.7 BUILDING 3 ROOF ELECTRICAL PLAN
5/29/2018 3E4.1 BUILDING 3 SINGLE LINE DIAGRAM 5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000021.jpg]

3E4.2 BUILDING 3 SINGLE LINE DIAGRAM EMERGENCY SYSTEMS 5/29/2018 3E4.3 BUILDING
3 GROUND RISER DIAGRAM 5/29/2018 3E5.O SCHEDULES 5/29/2018 3E5.l BUILDING 3
PANEL SCHEDULES 5/29/2018 3E6.1 BUILDING 3 ENLARGED PLANS 5/29/2018 3E6.2
BUILDING 3 PARTIAL HIGHLINE PLAN 5/29/2018 3E6.3 BUILDING 3 ENLARGED PLANS
5/29/2018 PLUMBING 3Pl.O INDEX, LEGENDS AND SCHEDULE 5/29/2018 3P1.1 PLUMBING -
PACIFIC GAS, ELECTRIC,& CALCULATIONS 5/29/2018 3P1.2 PLUMBING - FIRE STOPPING
CUT SHEETS 5/29/2018 3P2.1U PLUMBING - FIRST FLOOR PLAN UNDERGROUND 5/29/2018
3P2.1U PLUMBING - FIRST FLOOR PLAN PIPING 5/29/2018 3P2.2 PLUMBING - SECOND
FLOOR PLAN 5/29/2018 3P2.3 PLUMBING - THIRD FLOOR PLAN 5/29/2018 3P2.4 PLUMBING
- FOURTH FLOOR PLAN 5/29/2018 3P2.5 PLUMBING - FIFTH FLOOR PLAN 5/29/2018 3P2.6
PLUMBING - SIXTH FLOOR PLAN 5/29/2018 3P2.7 PLUMBING - ROOF PLAN 5/29/2018 3P2.8
PLUMBING - PENTHOUSE ROOF PLAN 5/29/2018 3P3.1 PLUMBING - ENLARGED FLOOR PLANS-
WASTE AND VENT 5/29/2018 3P3.2 PLUMBING - ENLARGED FLOOR PLANS - HOT AND COLD
WATER 5/29/2018 3P4.1 PLUMBING - DIAGRAMS 5/29/2018 3P4.2 PLUMBING - DIAGRAMS
RAIN WATER 5/29/2018 3P4.3 PLUMBING - DOMESTIC HOT & COLD WATER 5/29/2018 3P4.4
PLUMBING - DIAGRAMS 5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-4-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000022.jpg]

COLEMAN HIGHLINE BUILDING 4 1167 COLEMAN AVE.,SAN JOSE SHEET NUMBER TITLE
DRAWING DATE ARCHITECTURAL 4AO.O  COVER SHEET • BUILDNI G 4  5/29/2018 4A0.1A
CODE COMPLIANCE & EXIT DIAGRAM- 1ST FLOOR 5/29/2018 4AO.lB CODE COMPLIANCE &
EXIT DIAGRAM- 2ND FLOOR 5/29/2018 4AO. C CODE COMPLIANCE & EXIT DIAGRAM- 3RD
FLOOR & HIGHLINE 5/29/2018 4A0.1D CODE COMPLIANCE & EXIT DIAGRAM- TYPICAL UPPER
FLOORS 5/29/2018 4A0.2A TITlE 24 5/29/2018 4A0.2B TITlE 24 5/29/2018 4A0.3
CALGREEN 5/29/2018 4A.Ol SITE PLAN• FOR REFERENCE ONLY 5/29/2018 4A2.1.1
BUILDING 4• FIRST FLOOR PLAN 5/29/2018 4A2.1.2 BUILDING 4• SECOND FLOOR PLAN
5/29/2018 4A2.1.3 BUILDING 4 • THIRD FLOOR PLAN 5/29/2018 4A2.1.4 BUILDING 4 •
FOURTH FLOOR PLAN 5/29/2018 4A2.1.5 BUILDING 4 • FIFTH FLOOR PLAN 5/29/2018
4A2.1.7 BUILDING 4 • ROOF PLAN 5/29/2018 4A2.1.8 BUILDING 4 • PENTHOUSE ROOF
PLAN 5/29/2018 4A2.2 BUILDING 4 • DOOR SCHEDULE 5/29/2018 4A2.3 BUILDING 4 •
FINISH SCHEDULE/MATRIX 5/29/2018 4A3.0A SITE ELEVATIONS• FOR REFERENCE ONLY
5/29/2018 4A3.0B SITE ELEVATIONS• FOR REFERENCE ONLY 5/29/2018 4A3.1 BUILDNI G
4• SOUTH ELEVATION 5/29/2018 4A3.2 BUILDNI G 4• WEST ELEVATION 5/29/2018 4A3.3
BUILDNI G 4• NORTH & EAST ELEVATIONS 5/29/2018 4A3.4 BUILDNI G 4• BUILDNI G
SECTIONS 5/29/2018 4A3.5 BUILDING 4• WALL SECTIONS 5/29/2018 4A3.6 BUILDING 4•
WALL SECTIONS 5/29/2018 4A4.1 BUILDING 4• ENLARGED RESTROOM PLANS (TYP.)
5/29/2018 4A4.2 BUILDING 4• ENLARGED SHOWER ROOM PLANS 5/29/2018 4A6.1 BUILDING
4• FIRST FLOOR/ HIGHLINE SOFFIT REFLECTED CEILING PLAN 5/29/2018 4A6.2 BUILDING
4• SECOND FLOOR REFLECTED CEILING PLAN 5/29/2018 4A7.1 BUILDING 4• STAIR
#1ENLARGED PLANS 5/29/2018 4A7.2 BUILDING 4• STAIR #1SECTIONS 5/29/2018 4A7.3
BUILDING 4• STAIR #2 ENLARGED PLANS 5/29/2018 4A7.4 BUILDING 4 • STAIR #2
SECTIONS 5/29/2018 4A7.5 BUILDING 4 • STAIR DETAILS 5/29/2018 4A7.6 BUILDING 4 •
ENLARGED ELEVATOR PLANS 5/29/2018 4A7.6A BUILDING 4 • ELEVATOR PIT PLANS
5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-5-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000023.jpg]

4A7.7 BUILDING 4 - ELEVATOR SECTIONS 5/29/2018 4A7.8 BUILDING 4 - ELEVATOR
DETAILS 5/29/2018 4A7.9 BUILDING 4 - TYPICAL EXTERIOR STAIRS AT HIGHLINE
5/29/2018 4A7.10 BUILDING 4 - TYPICAL EXTERIOR STAIRS AT HIGHLINE 5/29/2018
4A8.1 BUILDING 4 - EXTERIOR DETAILS 5/29/2018 4A8.2 BUILDING 4 - EXTERIOR
DETAILS AT CANOPY 5/29/2018 4A8.3 BUILDING 4 - EXTERIOR DETAILS 5/29/2018 4A8.4
BUILDING 4 - EXTERIOR DETAILS 5/29/2018 4A8.5 BUILDING 4 - HANDSET PRECAST PANEL
ELEVATIONS@ HIGHLINE 5/29/2018 4A8.6 BUILDING 4 - FIRST FLOOR - PLAN DETAILS
5/29/2018 4A8.7 BUILDING 4 - UPPER FLOORS - PLAN DETAILS 5/29/2018 4A8.8
HIGHLINE EXPANSION JOINT DETAILS 5/29/2018 4A8.9 HIGHLINE EXPANSION JOINT
DETAILS 5/29/2018 4A8.12 BUILDING 4 - PARAPET DETAILS 5/29/2018 4A8.13 BUILDING
4 - DUCT HOUSE & STAIR EXTERIOR WALL DETAILS 5/29/2018 4A8.20 BUILDING 4 - EDGE
OF SLAB FIRESAFING DETAILS 5/29/2018 4A8.21 BUILDING 4- GYP. BD. PENETRATION
DETAILS 5/29/2018 4A8.22 BUILDING 4 - GYP. BD. PENETRATION DETAILS 5/29/2018
4A9.3 BUILDING 4 - RESTROOM DETAILS 5/29/2018 STRUCTURAL  451.01 GENERAL NOTES
5/29/2018 451.01 GENERAL NOTES 5/29/2018 451.01 LOADING DIAGRAMS 5/29/2018
451.02 TYPICAL CONCRETE DETAILS 5/29/2018 45l.02A TYPICAL CONCRETE DETAILS
5/29/2018 45l.02B TYPICAL CONCRETE DETAILS 5/29/2018 451.03 TYPICAL STEEL DECK
DETAILS 5/29/2018 45l.03A TYPICAL STEEL DECK DETAILS 5/29/2018 451.04 TYPICAL
STEEL DETAILS 5/29/2018 45l.04A TYPICAL STEEL DETAILS 5/29/2018 45l.04B TYPICAL
STEEL DETAILS 5/29/2018 4Sl.04C TYPICAL STEEL DETAILS 5/29/2018 451.040 TYPICAL
STEEL DETAILS 5/29/2018 452.01 BLDG 3 - LEVEL 1{FOUNDATION PLAN) 5/29/2018
452.02 BLDG 3 - LEVEL 2 FRAMlNG PLAN 5/29/2018 452.03 BLDG 3 - LEVEL 3 FRAMlNG
PLAN 5/29/2018 452.04 BLDG 3 - LEVELS 4 AND 5 FRAMING PLAN 5/29/2018 452.05 BLDG
3 - ROOF FRAMING PLAN 5/29/2018 452.06 BLDG 3 - PENTHOUSE FRAMING PLAN 5/29/2018
453.01 BRACE FRAME ELEVATIONS 5/29/2018 453.02 BRACE FRAME DETAILS 5/29/2018
453.02A BRACE FRAME DETAILS 5/29/2018 453.02B BRACE FRAME DETAILS 5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-6-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000024.jpg]

454.01 FOUNDATION SECTIONS AND DETAILS 5/29/2018 454.01A FOUNDATION SECTIONS AND
DETAILS 5/29/2018 454.02 NON-FRAME STEEL COLUMN SCHEDULE AND DETAILS 5/29/2018
455.01 SECTIONS AND DETAILS 5/29/2018 455.01A SECTIONS AND DETAILS 5/29/2018
455.01B SECTIONS AND DETAILS 5/29/2018 455.02 SECTIONS AND DETAILS 5/29/2018
456.01 PRECAST PANEL SUPPORT DETAILS 5/29/2018 456.01A PRECAST PANEL SUPPORT
DETAILS 5/29/2018 MECHANICAL  4M0 BUILDING 4 MECHANICAL COVER SHEET 5/29/2018
4M1 BUILDING 4 MECHANICAL SCHEDULES 5/29/2018 4M2.1 BUILDING 4 MECHANICAL 1ST
FLOOR PLAN 5/29/2018 4M2.2 BUILDING 4 MECHANICAL 2ND FLOOR PLAN 5/29/2018 4M2.3
BUILDING 4 MECHANICAL 3RD FLOOR PLAN 5/29/2018 4M2.4 BUILDING 4 MECHANICAL 4TH
FLOOR PLAN 5/29/2018 4M2.5 BUILDING 4 MECHANICAL 5TH FLOOR PLAN 5/29/2018 4M2.6
BUILDING 4 MECHANICAL 6TH FLOOR PLAN 5/29/2018 4M2.7R BUILDING 4 MECHANICAL ROOF
PLAN 5/29/2018 4M3 BUILDING 4 MECHANICAL SECTIONS 5/29/2018 4M4.1 BUILDING 4
MECHANICAL DETAILS 5/29/2018 4M4.2 BUILDING 4 MECHANICAL DETAILS 5/29/2018 4M5
BUILDING 4 MECHANICAL TITLE 24 5/29/2018 ELECTRICAL  4E0.0 COVER SHEET 5/29/2018
4E0.1 LUMINAIRE SCHEDULE 5/29/2018 4E0.2 T24 COMPLIANCE - BUILDING 4 5/29/2018
4E0.3 T24 COMPLIANCE - BUILDING 4 5/29/2018 4E0.4 T24 COMPLIANCE - BUILDING 4
5/29/2018 4E0.5 T24 COMPLIANCE - BUILDING 4 5/29/2018 4E0.6 T24 COMPLIANCE -
BUILDING 4 5/29/2018 4E0.7 T24 COMPLIANCE - BUILDING 4 5/29/2018 4E0.8 T24
COMPLIANCE - BUILDING 4 5/29/2018 4E2.1 BUILDING 41ST FLOOR ELECTRICAL PLAN
5/29/2018 4E2.2 BUILDING 4 2ND FLOOR ELECTRICAL PLAN 5/29/2018 4E2.3 BUILDING 4
3RD FLOOR ELECTRICAL PLAN 5/29/2018 4E2.4 BUILDING 44TH FLOOR ELECTRICAL PLAN
5/29/2018 4E2.5 BUILDING 45TH FLOOR ELECTRICAL PLAN 5/29/2018 4E2.7 BUILDING 4
ROOF ELECTRICAL PLAN 5/29/2018 4E4.1 BUILDING 4 SINGLE LINE DIAGRAM 5/29/2018
4E4.2 BUILDING 4 SINGLE LINE DIAGRAM EMERGENCY SYSTEMS 5/29/2018 4E4.3 BUILDING
4 GROUND RISER DIAGRAM 5/29/2018

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-7-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000025.jpg]

4E5.0 SCHEDULES 5/29/2018 4E5.1 BUILDING 4 PANEL SCHEDULES 5/29/2018 4E6.1
BUILDING 4 ENLARGED PLANS 5/29/2018 4E6.2 BUILDING 4 PARTIAL HIGHLINE PLAN
5/29/2018 4E6.3 BUILDING 4 ENLARGED PLANS 5/29/2018  PLUMBING 4P.Ol  INDEX,
LEGENDS AND SCHEDULE 5/29/2018 4P1.1 PLUMBING - PACIFIC GAS, ELECTRIC,&
CALCULATIONS 5/29/2018 4P1.2 PLUMBING - FIRE STOPPING CUT SHEETS 5/29/2018
4P2.1U PLUMBING - FIRST FLOOR PLAN UNDERGROUND 5/29/2018 4P2.1U PLUMBING - FIRST
FLOOR PLAN PIPING 5/29/2018 4P2.2 PLUMBING - SECOND FLOOR PLAN 5/29/2018 4P2.3
PLUMBING - THIRD FLOOR PLAN 5/29/2018 4P2.4 PLUMBING - FOURTH FLOOR PLAN
5/29/2018 4P2.5 PLUMBING - FIFTH FLOOR PLAN 5/29/2018 4P2.6 PLUMBING - SIXTH
FLOOR PLAN 5/29/2018 4P2.7 PLUMBING - ROOF PLAN 5/29/2018 4P2.8 PLUMBING -
PENTHOUSE ROOF PLAN 5/29/2018 4P3.1 PLUMBING - ENLARGED FLOOR PLANS - WASTE AND
VENT 5/29/2018 4P3.2 PLUMBING - ENLARGED FLOOR PLANS - HOT AND COLD WATER
5/29/2018 4P4.1 PLUMBING - DIAGRAMS 5/29/2018 4P4.2 PLUMBING - DIAGRAMS RAIN
WATER 5/29/2018 4P4.3 PLUMBING - DOMESTIC HOT & COLD WATER 5/29/2018 4P4.4
PLUMBING - DIAGRAMS 5/29/2018

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-C TO EXHIBIT B

-8-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1-D TO EXHIBIT B

DELIVERY CONDITION

Each applicable Building shall be in "Delivery Condition" following the
substantial completion of the following portions of the Base, Shell and core on
each floor of the applicable portion of the Premises.  

1.

Structural steel with spray applied fireproofing (where such spray is required).

2.

Unfinished mechanical shaft construction.

3.

Fire sprinkler risers and distribution for complete shell system, including “up
heads”.

4.

Tenant sleeves at electrical/data closets.

5.

Completed core restrooms.

6.

Building exit stairs.

7.

Floors in broom-swept condition.

8.

Temporary or permanent power to support construction activities related to the
Improvements.

9.

Freight elevator or hoist accessible to TI contractor.  Contractor will follow
set protocol for use of freight elevator during construction including
coordination with Base Building contractor during construction.

10.

Roof installed on the Building.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1-D TO EXHIBIT B

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

COLEMAN HIGHLINE

NOTICE OF LEASE TERM DATES

To:

_______________________
_______________________
_______________________
_______________________


Re:    Office Lease dated ____________, 20__ between ____________________, a
_____________________ (“Landlord”), and _______________________, a
_______________________ (“Tenant”) concerning Suite ______ on floor(s)
__________ of the office building located at _____________________.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

 

 

“Landlord”:

 

 

 

 

 

,

 

 

a

 

 

 

By:

 

 

 

     Its:

 

 

 

 

 

 

 

Agreed to and Accepted as
of                , 20_  .

 

 

 

 

 

"Tenant":

 

 

 

 

 

 

 

 

a

 

 

 

By:

 

 

 

     Its:

 

 

 

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT C

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

COLEMAN HIGHLINE

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the other provisions of this Lease shall control.  Landlord will not
discriminate against Tenant in the enforcement of the Rules and Regulations.

1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  

2.    Tenant, its employees and agents must be sure that the doors to the
Premises are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Premises.  The Landlord and his agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person.  In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

3.    The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

4.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord.  Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

5.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.  The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensees shall have caused same.

6.    Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord's prior written
consent.  

7.    Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material.  Tenant shall provide material safety data
sheets for any hazardous material or substance used or kept on the Premises.

8.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any firearms, animals, birds, aquariums, or, except in areas
designated by Landlord, bicycles or other vehicles.

9.    Tenant shall not occupy or permit any portion of the Premises to be
occupied as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of narcotics, or tobacco
in any form, or as a medical office, or as a barber or manicure shop, or as an
employment bureau without the express prior written consent of Landlord.  Tenant
shall not engage or pay any employees on the Premises except those actually
working for such tenant on the Premises nor advertise for laborers giving an
address at the Premises.

10.    Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

11.    Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.

12.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

13.    Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT D

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

14.    Tenant must comply with applicable "NO-SMOKING" ordinances and all
related, similar or successor ordinances, rules, regulations or codes.  If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.  In addition, no
smoking of any substance shall be permitted within the Project except in
specifically designated outdoor areas.  Within such designated outdoor areas,
all remnants of consumed cigarettes and related paraphernalia shall be deposited
in ash trays and/or waste receptacles.  No cigarettes shall be extinguished
and/or left on the ground or any other surface of the Project.  Cigarettes shall
be extinguished only in ashtrays.  Furthermore, in no event shall Tenant, its
employees or agents smoke tobacco products or other substances (x) within any
interior areas of the Project, or (y) within two hundred feet (200') of the main
entrance of the Building or the main entrance of any of the adjacent buildings,
or (z) within seventy-five feet (75') of any other entryways into the Building.

15.    Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

16.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

17.    No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

18.    Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
heat producing equipment, and any equipment which uses flammable materials or
gases in the Premises.

Landlord reserves the right at any time to reasonable change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord's reasonable judgment may from
time to time be necessary for the management, safety, care and cleanliness of
the Premises, Building, the Common Areas and the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein.  Landlord may waive any one or more of these
Rules and Regulations for the benefit of any particular tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of any other tenant, nor prevent Landlord from thereafter enforcing any
such Rules or Regulations against any or all tenants of the Project; provided
further, however, Landlord shall not discriminate against Tenant in the
enforcement of any of the Rules and Regulations.  Tenant shall be deemed to have
read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT D

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT E

COLEMAN HIGHLINE

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20_   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at _____________________, certifies as
follows:

1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.

3.    Base Rent became payable on ____________.

4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

6.    Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord's mortgagee.

7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.    To the undersigned's actual current knowledge, all conditions of the Lease
to be performed by Landlord necessary to the enforceability of the Lease have
been satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.

10.    As of the date hereof, to the undersigned's actual current knowledge,
there are no existing defenses or offsets, or, to the undersigned's actual
current knowledge, claims or any basis for a claim, that Tenant has against
Landlord.

11.    Tenant hereby represents and warrants that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

12.    There are no actions pending against Tenant under the bankruptcy or
similar laws of the United States or any state.

13.    Other than in compliance with all Applicable Laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14.    To the undersigned's actual current knowledge, all tenant improvement
work to be performed by Landlord under the Lease has been completed in
accordance with the Lease and has been accepted by Tenant and all reimbursements
and allowances due to Tenant under the Lease in connection with any tenant
improvement work have been paid in full.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord
or to a prospective mortgagee or prospective purchaser, and acknowledges that
said prospective mortgagee or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part and that receipt by it of this certificate is a
condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20__.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT E

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

 

 

"Tenant":

 

 

 

 

 

,

 

 

a

 

 

 

 

 

 

 

By:

 

 

 

     Its:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

     Its:

 

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT E

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT F

COLEMAN HIGHLINE

MARKET RENT DETERMINATION

When determining Market Rent, the following rules and instructions shall be
followed.

1.    RELEVANT FACTORS.  The "Market Rent," as used in this Lease, shall be
equal to the annual rent per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term, provided that timing adjustments shall be made
to reflect any changes in the Market Rent following the date of any particular
Comparable Transaction up to the date of the commencement of the applicable
Option Term, leasing non-sublease, non-encumbered space comparable in location
and quality to the Premises containing RSF equal to or in excess of one hundred
thousand (100,000) RSF for a term of five (5) years, in an arm's-length
transaction, which comparable space is located in "Comparable Buildings"
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions").  The terms of the Comparable Transactions shall be
calculated as a "Net Equivalent Lease Rate" pursuant to the terms of this
Exhibit F, and shall take into consideration only the following terms and
concessions: (i) the rental rate and escalations for the Comparable
Transactions, (ii) the amount of parking rent per parking permit paid in the
Comparable Transactions, if any (and taking into consideration that Tenant is
provided parking without charge and the availability and type of parking),
(iii) operating expense and tax protection granted in such Comparable
Transactions such as a base year or expense stop (although for each such
Comparable Transaction the base rent shall be adjusted to a triple net base rent
using reasonable estimates of operating expenses and taxes as determined by
Landlord for each such Comparable Transaction); (iv) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space, (v) any "Renewal Allowance," as defined herein below, to be
provided by Landlord in connection with the Option Term as compared to the
improvements or allowances provided or to be provided in the Comparable
Transactions, taking into account the contributory value of the existing
improvements in the Premises (or Reduced Premises, as applicable), such value to
be based upon the age, design, quality of finishes, and layout and use of the
existing improvements, and (vi) all other monetary concessions (including the
value of any signage, availability of amenities and services), if any, being
granted such tenants in connection with such Comparable
Transactions.  Notwithstanding any contrary provision hereof, in determining the
Market Rent, no consideration shall be given to (A) any period of rental
abatement, if any, granted to tenants in Comparable Transactions in connection
with the design, permitting and construction of improvements, or (B) any
commission paid or not paid in connection with such Comparable Transaction.  The
Market Rent shall include adjustment of the stated size of the Premises (or
Reduced Premises, as applicable) based upon the standards of measurement
utilized in the Comparable Transactions; provided, however, the size of the
Premises shall, notwithstanding the foregoing, be at least equal to the greater
of: (i) the square footages set forth in this Lease, and (ii) the square footage
of the Premises determined pursuant to the standards of space measurement used
in the Comparable Transactions.

2.    TENANT SECURITY.  The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as an enhanced security deposit, a letter
of credit or guaranty, for Tenant's Rent obligations during the Option
Term.  Such determination shall be made by reviewing the extent of financial
security then generally being imposed in Comparable Transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then-existing financial condition of Tenant and such
other tenants, and giving reasonable consideration to Tenant's prior performance
history during the Lease Term).

3.    RENEWAL IMPROVEMENT ALLOWANCE.  Notwithstanding anything to the contrary
set forth in this Exhibit F, once the Market Rent for the Option Term is
determined as a Net Equivalent Lease Rate, if, in connection with such
determination, it is deemed that Tenant is entitled to an improvement or
comparable allowance for the improvement of the Premises, (the total dollar
value of such allowance shall be referred to herein as the "Renewal Allowance"),
Landlord shall pay the Renewal Allowance to Tenant pursuant to a commercially
reasonable disbursement procedure determined by Landlord and the terms of
Article 8 of this Lease, and, as set forth in Section 5, below, of this
Exhibit F, the rental rate component of the Market Rent shall be increased to be
a rental rate which takes into consideration that Tenant will receive payment of
such Renewal Allowance and, accordingly, such payment with interest shall be
factored into the base rent component of the Market Rent.  

4.    COMPARABLE BUILDINGS.  For purposes of this Lease, the term "Comparable
Buildings" shall mean the other buildings in the Project and other first-class
multi-tenant and single-tenant occupancy office buildings which are comparable
to the Building in terms of age (based upon the date of completion of
construction or major renovation), quality of construction, level of services
and amenities (including, but not limited to, the type (e.g., surface, covered,
subterranean) and amount of parking), size and appearance, with similar access
to public transit and are located in the following area (the "Comparable Area"):
downtown San Jose, the West Valley area of San Jose and the City of Santa Clara.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT F

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS.  For
purposes of this Section 5, the term "Comparable Transactions" shall include any
proposed transactions with third parties for the First Offer Space (pursuant to
Section 1.2 of this Lease).  In order to analyze the Comparable Transactions
based on the factors to be considered in calculating Market Rent and in order to
evaluate the value of the Economic Terms (pursuant to Section 1.2 of this
Lease), and given that the Comparable Transactions may vary in terms of length
of term, rental rate, concessions, etc., the following steps shall be taken into
consideration to "adjust" the objective data from each of the Comparable
Transactions.  By taking this approach, a "Net Equivalent Lease Rate" for each
of the Comparable Transactions shall be determined using the following steps to
adjust the Comparable Transactions, which will allow for an "apples to apples"
comparison of the Comparable Transactions.

5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term.  All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease.  This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.

5.3    The resultant net cash flow from the lease should then be discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.

5.4    From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted.  These items should be deducted
directly, on a "dollar for dollar" basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.

5.5    The net present value should then be amortized back over the lease term
as a level monthly or annual net rent payment using the same annual discount
rate of 8.0% used in the present value analysis.  This calculation will result
in a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).

6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS.  The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a "NNN" lease rate
applicable to each year of the Option Term.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT F

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT G

COLEMAN HIGHLINE

HAZARDOUS MATERIALS

1.    Prohibitions.  Tenant hereby represents, warrants and covenants that
except for those chemicals or materials, and their respective quantities,
specifically listed on the Environmental Questionnaire, neither Tenant nor
Tenant's employees, contractors and subcontractors of any tier, entities with a
contractual relationship with Tenant (other than Landlord), or any entity acting
as an agent or sub-agent of Tenant (collectively, "Tenant's HazMat Agents") will
produce, use, store or generate any Hazardous Materials, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or "Released,"
as that term is defined below, on, in, under or about the Premises.  If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is
intentionally false, intentionally incomplete, or intentionally misleading in
any material respect, the same shall be deemed a default by Tenant under this
Lease.  Tenant shall deliver to Landlord an updated Environmental Questionnaire
upon request.  Landlord's prior written consent shall be required to any
Hazardous Materials use for the Premises not described on the initial
Environmental Questionnaire, such consent to be withheld in Landlord's sole
discretion.  Tenant shall not install or permit any underground storage tank on
the Premises.  In addition, Tenant agrees that it:  (i) shall not cause or
suffer to occur, the Release of any Hazardous Materials at, upon, under or
within the Premises or any contiguous or adjacent premises; and (ii) shall not
engage in activities at the Premises that could result in, give rise to, or lead
to the imposition of liability upon Tenant or Landlord or the creation of an
environmental lien or use restriction upon the Premises.  For purposes of this
Lease, "Hazardous Materials" means all flammable explosives, petroleum and
petroleum products, waste oil, radon, radioactive materials, toxic pollutants,
asbestos, polychlorinated biphenyls ("PCBs"), medical waste, chemicals known to
cause cancer or reproductive toxicity, pollutants, contaminants, hazardous
wastes, toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of "hazardous substances," "hazardous wastes,"
"hazardous materials," or "toxic substances" under any Environmental Laws.  The
term "Hazardous Materials" for purposes of this Lease shall also include any
mold, fungus or spores, whether or not the same is defined, listed, or otherwise
classified as a "hazardous material" under any Environmental Laws, if such mold,
fungus or spores may pose a risk to human health or the environment or
negatively impact the value of the Premises.  For purposes of this Lease,
"Release" or "Released" or "Releases" shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment.

2.    Notices.  Unless Tenant is required by Applicable Laws to give earlier
notice to Landlord, Tenant shall notify Landlord in writing as soon as possible,
but in no event later than five (5) days after (i) the occurrence of any actual,
alleged or threatened Release of any Hazardous Material in, on, under, from,
about or in the vicinity of the Premises (whether past or present), regardless
of the source or quantity of any such Release, or (ii) Tenant becomes aware of
any regulatory actions, inquiries, inspections, investigations, directives, or
any cleanup, compliance, enforcement or abatement proceedings (including any
threatened or contemplated investigations or proceedings) relating to or
potentially affecting the Premises, or (iii) Tenant becomes aware of any claims
by any person or entity relating to any Hazardous Materials in, on, under, from,
about or in the vicinity of the Premises, whether relating to damage,
contribution, cost recovery, compensation, loss or injury.  Collectively, the
matters set forth in clauses (i), (ii) and (iii) above are hereinafter referred
to as "Hazardous Materials Claims".  Tenant shall promptly forward to Landlord
copies of all orders, notices, permits, applications and other communications
and reports in connection with any Hazardous Materials Claims.  Additionally,
Tenant shall promptly advise Landlord in writing of Tenant's discovery of any
occurrence or condition on, in, under or about the Premises that could subject
Tenant or Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any Environmental Laws.  Tenant
shall not enter into any legal proceeding or other action, settlement, consent
decree or other compromise with respect to any Hazardous Materials Claims
without first notifying Landlord of Tenant's intention to do so and affording
Landlord the opportunity to join and participate, as a party if Landlord so
elects, in such proceedings and in no event shall Tenant enter into any
agreements which are binding on Landlord or the Premises without Landlord's
prior written consent.  Landlord shall have the right to appear at and
participate in, any and all legal or other administrative proceedings concerning
any Hazardous Materials Claim.  For purposes of this Lease, "Environmental Laws"
means all applicable present and future laws relating to the protection of human
health, safety, wildlife or the environment, including, without limitation,
(A) all requirements pertaining to reporting, licensing, permitting,
investigation and/or remediation of emissions, discharges, Releases, or
threatened Releases of Hazardous Materials, whether solid, liquid, or gaseous in
nature, into the air, surface water, groundwater, or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials; and (B) all requirements
pertaining to the health and safety of employees or the public.  Environmental
Laws include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 USC § 9601, et seq., the Hazardous
Materials Transportation Authorization Act of 1994, 49 USC § 5101, et seq., the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, and Hazardous and Solid Waste Amendments of 1984, 42 USC § 6901, et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 USC § 1251, et seq., the Clean Air Act of 1966, 42 USC § 7401, et
seq., the Toxic Substances Control Act of 1976, 15 USC § 2601, et seq., the Safe
Drinking Water Act of 1974, 42 USC §§ 300f through 300j, the Occupational Safety
and Health Act of 1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act
of 1990, 33 USC § 2701 et seq., the Emergency Planning and Community
Right-To-Know Act of 1986, 42 USC § 11001 et seq., the National Environmental
Policy Act of 1969, 42 USC § 4321 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, 7 USC § 136 et

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT G

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

seq., California Carpenter-Presley-Tanner Hazardous Substance Account Act,
California Health & Safety Code §§ 25300 et seq., Hazardous Materials Release
Response Plans and Inventory Act, California Health & Safety Code, §§ 25500 et
seq., Underground Storage of Hazardous Substances provisions, California Health
& Safety Code, §§ 25280 et seq., California Hazardous Waste Control Law,
California Health & Safety Code, §§ 25100 et seq., and any other state or local
law counterparts, as amended, as such applicable laws, are in effect as of the
Lease Commencement Date, or thereafter adopted, published, or
promulgated.  "Environmental Permits" means all permits, approvals,
identification numbers, licenses and other authorizations required under any
applicable Environmental Laws.  

3.    Releases of Hazardous Materials.  If Tenant or any of Tenant’s HazMat
Agents causes any Release of any Hazardous Material in, on, under, from or about
the Premises at any time during the Lease Term, in addition to notifying
Landlord as specified above, Tenant, at its own sole cost and expense, shall
(i) immediately comply with any and all reporting requirements imposed pursuant
to any and all Environmental Laws, (ii) provide a written certification to
Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant approved by Landlord, all in accordance
with the provisions and requirements of this Exhibit G, and (iv) take any such
additional investigative, remedial and corrective actions as Landlord shall in
its reasonable discretion deem necessary such that the Premises is remediated to
the condition existing prior to such Release, all in accordance with the
provisions and requirements of this Section 3.  Landlord may, as required by any
and all Environmental Laws, report the Release of any Hazardous Material caused
by Tenant or any of Tenant’s HazMat Agents to the appropriate governmental
authority, identifying Tenant as the responsible party.  Tenant shall deliver to
Landlord copies of all administrative orders, notices, demands, directives or
other communications directed to Tenant from any governmental authority with
respect to any Release of Hazardous Materials in, on, under, from, or about the
Premises, together with copies of all investigation, assessment, and remediation
plans and reports prepared by or on behalf of Tenant in response to any such
regulatory order or directive.  Tenant's obligations under this Section 3 shall
not apply to Existing Hazardous Materials and any Landlord Hazardous Materials
(as those terms are defined in Section 4.2 below).  Nothing in this Lease shall
impose any liability on Tenant for any Existing Hazardous Materials or Hazardous
Materials brought onto the Project or any portion thereof after the date of this
Lease by any third parties other than Tenant's HazMat Agents.

4.    Indemnification.  

4.1    In General.  Without limiting in any way Tenant's obligations under any
other provision of this Lease, but subject to Section 4.2 below, Tenant shall be
solely responsible for and shall protect, defend, indemnify and hold the
Landlord Parties harmless from and against any and all claims, judgments,
losses, damages, costs, expenses, penalties, enforcement actions, taxes, fines,
remedial actions, liabilities (including, without limitation, actual attorneys'
fees, litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) including, without limitation,
consequential damages and sums paid in settlement of claims, which arise before,
during or after the Lease Term in whole or in part, foreseeable or
unforeseeable, directly or indirectly arising out of or attributable to the
presence, use, generation, manufacture, treatment, handling, refining,
production, processing, storage, Release or presence of Hazardous Materials in,
on, under or about the Premises by Tenant or Tenant's HazMat Agents.  The
foregoing obligations of Tenant shall include, including without
limitation:  (i) the costs of any required or necessary removal, repair, cleanup
or remediation of the Premises, and the preparation and implementation of any
closure, removal, remedial or other required plans; (ii) judgments for personal
injury or property damages; and (iii) all costs and expenses incurred by
Landlord in connection therewith.  

4.2    Limitations.  Notwithstanding anything in Section 4.1, above, to the
contrary, Tenant's indemnity of Landlord as set forth in Section 4.1, above,
shall not be applicable to claims based upon Hazardous Materials which (i) may
exist in, on or about the Project or any portion thereof as of the date of this
Lease ("Existing Hazardous Materials") or (ii) were brought onto the Project or
any portion thereof by Landlord or any other Landlord Parties ("Landlord
Hazardous Materials"), except, in each instance to the extent that Tenant's
construction activities and/or Tenant's other acts or omissions (including
Tenant's failure to remove, remediate or otherwise treat or "Clean-up," as that
term is defined in Section 9, below, the subject Existing Hazardous Materials
during the tenancy of the Premises) caused or exacerbated the subject claim.  

5.    Compliance with Environmental Laws.  Without limiting the generality of
Tenant's obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws.  Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises.  Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant's use of Hazardous
Materials.  Upon request of Landlord,  Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant's activities
involving Hazardous Materials and showing to Landlord's satisfaction compliance
with all Environmental Laws and the terms of this Lease.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT G

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

6.    Assurance of Performance.  

6.1    Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform "Environmental Assessments," as that term is defined
below, to ensure Tenant's compliance with the requirements of this Lease with
respect to Hazardous Materials.  For purposes of this Lease, "Environmental
Assessment" means an assessment including, without limitation:  (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the "all appropriate inquiries" requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment, including, without limitation:  (A) an asbestos
survey conducted according to the standards of the Asbestos Hazard Emergency
Response Act protocol; (B) testing of any transformers on the Premises for PCBs;
(C) testing for lead-based paints; (D) soil and groundwater sampling to measure
the effect of any actual or suspected release or discharge of Hazardous
Materials on the Premises; and (E) such other sampling and testing reasonably
necessary to determine the environmental condition of the Premises.

6.2    Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Exhibit G, then all of
the costs and expenses of such Environmental Assessment directly related to
Tenant's failure shall be reimbursed by Tenant as Additional Rent within thirty
(30) days after receipt of written demand therefor.

6.3    Other Matters.  Each Environmental Assessment conducted by Landlord shall
be conducted:  (i) only after Landlord has provided to Tenant notice reasonably
detailing the extent of Landlord's access requirement at least ten (10) days
prior to the date of such Environmental Assessment; and (ii) in a manner
reasonably designed to minimize the interruption of Tenant's use of the
Premises.  Tenant shall have the right to reasonably approve the timing of
Landlord's entry onto the Premises in order to minimize the interruption of
Tenant's use of the Premises.  Landlord shall repair any damage caused by the
performance of the Environmental Assessment, and shall restore the Premises to
the condition existing immediately prior to the Environmental Assessment, unless
response actions are required of Tenant pursuant to the provisions of this Lease
based on the findings of the Environmental Assessment.

7.    Clean-up.  

7.1    Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an "Environmental
Report") shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Exhibit G, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
"Clean-up") of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord's written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises is restored to the conditions required by this Lease.  Upon
Landlord's approval of the Clean-up plan, Tenant shall, at Tenant's sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-up Hazardous Materials in accordance
with all Applicable Laws and as required by such plan and this Lease.  If,
within thirty (30) days after receiving a copy of such Environmental Report,
Tenant fails either (a) to complete such Clean-up, or (b) with respect to any
Clean-up that cannot be completed within such thirty-day period, fails to
proceed with diligence to prepare the Clean-up plan and complete the Clean-up as
promptly as practicable, then Landlord shall have the right, but not the
obligation, and without waiving any other rights under this Lease, to carry out
any Clean-up recommended by the Environmental Report or required by any
governmental authority having jurisdiction over the Premises, and recover all of
the costs and expenses thereof from Tenant as Additional Rent, payable within
ten (10) days after receipt of written demand therefor.

7.2    No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

7.3    Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender.  Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action of any kind is required for the unrestricted use of the
Premises ("Closure Letter").  Upon the expiration or earlier termination of this
Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Materials in accordance with Applicable Laws.

7.4    Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then Tenant shall be liable to Landlord as a holdover tenant (as more
particularly provided in Article 16) until Tenant has fully complied with its
obligations under this Exhibit G.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT G

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

8.    Confidentiality.  Unless compelled to do so by Applicable Laws, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any person or entity (other than
Tenant's consultants, attorneys, property managers and employees that have a
need to know such information), including any governmental authority, without
the prior written consent of Landlord.  In the event Tenant reasonably believes
that disclosure is compelled by Applicable Laws, it shall provide Landlord ten
(10) days' advance notice of disclosure of confidential information so that
Landlord may attempt to obtain a protective order.  Tenant may additionally
release such information to bona fide prospective purchasers or lenders, subject
to any such parties' written agreement to be bound by the terms of this
Exhibit G.

9.    Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant's activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

10.    Signs, Response Plans, Etc.  Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws.  Tenant
shall also complete and file any business response plans or inventories required
by any applicable laws.  Tenant shall concurrently file a copy of any such
business response plan or inventory with Landlord.

11.    Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Exhibit G shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant's obligations under this Exhibit G have been completely performed
and satisfied.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT G

-4-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT G

COLEMAN HIGHLINE

FORM OF ENVIRONMENTAL QUESTIONNAIRE

 

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

Property
Name:                                                                                           

Property
Address:                                                                                         

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

1.0PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

2.0HAZARDOUS MATERIALS

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

2.1

Are any of the following materials handled on the Property?Yes ☐ No ☐

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

☐ Explosives

☐ Fuels

☐ Oils

☐ Solvents

☐ Oxidizers

☐ Organics/Inorganics

☐ Acids

☐ Bases

☐ Pesticides

☐ Gases

☐ PCBs

☐ Radioactive Materials

☐ Other (please specify)

 

 

2–2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2–3.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

 

 

 

3.0HAZARDOUS WASTES

Are hazardous wastes generated?Yes ☐ No ☐

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

☐ Hazardous wastes

☐ Industrial Wastewater

☐ Waste oils

☐ PCBs

☐ Air emissions

☐ Sludges

☐ Regulated Wastes

☐ Other (please specify)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1 TO EXHIBIT G

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

3–2.

List and quantify the materials identified in Question 3‑1 of this section.

 

WASTE GENERATED

RCRA listed Waste?

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3–3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable.  Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3–4.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?Yes ☐ No ☐

3–5.

If so, please describe.

 

 

 

4.0USTS/ASTS

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?Yes___No___

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 

Capacity

Contents

Year Installed

Type (Steel, Fiberglass, etc)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:

 

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection

4–2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

4–3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?    Yes ☐ No ☐
If so, please attach a copy of the required permits.

4–4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

4–5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?    Yes ☐ No ☐

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

4–6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?    Yes ☐ No ☐

For new tenants, are installations of this type required for the planned
operations?

Yes ☐ No ☐

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1 TO EXHIBIT G

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

If yes to either question, please describe.

 

 

 

5.0ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these
materials.  Any activity that involves the disturbance or removal of these
materials must be done by an appropriately trained individual/contractor.

6.0REGULATORY

6–1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?    Yes ☐ No ☐
If so, please attach a copy of this permit.

6–2.

Has a Hazardous Materials Business Plan been developed for the site?    Yes ☐ No
☐
If so, please attach a copy.

CERTIFICATION

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

Signature:                        

Name:                           

Title:                            

Date:                            

Telephone:                      

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

SCHEDULE 1 TO EXHIBIT G

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

COLEMAN HIGHLINE

FORM OF SNDA FROM GROUND LANDLORD

ROKU, Inc.

c/o Friedman & Associates, Inc.

1100 Glendon Avenue, Suite PH9

Los Angeles, CA 90024-3526

Attention:  Jason Perscheid, Esq.

 

(Space Above For Recorder's Use)

SUBORDINATION, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease to Ground Lease)

THIS SUBORDINATION, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT
("Agreement") is made as of August 1, 2018 by and among CAP PHASE 1, LLC, a
Delaware limited liability company, owner of the real property hereinafter
described ("Ground Landlord"), CAP OZ 34, LLC, a Delaware limited liability
company ("Landlord") and ROKU, INC., a Delaware corporation ("Tenant"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its successor, assigns,
designees and any future holder of a mortgage or deed of trust lien encumbering
the Property, "Fee Lender").

R E C I T A L S

A.

Ground Landlord is the owner of certain real property located in the City of San
Jose, County of Santa Clara, State of California and more particularly described
on Exhibit A-1 hereto (the “Fee Estate”).

B.

The Fee Estate is currently encumbered by that certain Construction Deed of
Trust with Absolute Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of December 29, 2015 (the “Fee Deed of Trust”),
executed by Ground Landlord, in favor of the trustee named therein, for the
benefit of Fee Lender, and recorded in the Official Records of Santa Clara
County, California on December 29, 2015 as Document No. 2383228.

C.

Pursuant to the terms and provisions of a ground lease of approximately an even
date herewith ("Ground Lease"), Ground Landlord granted to Landlord a leasehold
estate in and to the portion of the Fee Estate more particularly described on
Exhibit A-2 attached hereto and incorporated herein by this reference (which
property, together with all improvements now or hereafter located on the
property, is defined as the "Property").

D.

Pursuant to the terms and provisions of a lease of even date herewith (“Lease”),
Landlord granted to Tenant a leasehold estate in and to certain premises located
(or to be located) on the Property, as more particularly described in the Lease
(the “Leased Premises”).

E.

Subject to the terms and conditions of this Agreement, Ground Landlord, Landlord
and Tenant have agreed to the subordination, attornment, non-disturbance and
other agreements herein contained.

NOW THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, Ground Landlord, Landlord and Tenant hereby agree as follows:

 

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

1.

SUBORDINATION.  Ground Landlord, Landlord and Tenant hereby agree that:

 

1.1

Prior Lien.  The Ground Lease, and any modifications, renewals or extensions
thereof, shall unconditionally be and at all times remain prior and superior to
the Lease; and

 

1.2

Whole Agreement.  This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the Ground Lease and shall
supersede and cancel, but only insofar as would affect the priority between the
Ground Lease and the Lease, any prior agreements as to such subordination,
including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a ground lease (but only as
to the Ground Lease described herein, and not to any future ground lease).  

2.

ESTOPPEL.  

 

2.1

Tenant Estoppel.  Tenant acknowledges and represents, to Tenant's actual
knowledge as of the date of this Agreement, that:

 

2.1.1

Entire Agreement.  The Lease constitutes the entire agreement between Landlord
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property or the Fee Estate other than as set forth in the Lease;

 

2.1.2

No Default.  As of the date of this Agreement:  (i) there exists no breach,
default, or event or condition which, with the giving of notice or the passage
of time or both, would constitute a breach or default under the Lease; and
(ii) there are no existing claims, defenses or offsets against rental due or to
become due under the Lease; and

 

2.1.3

Lease Effective.  The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no amendments, modifications or additions to the Lease, written or
oral.

In no event shall the issuance of the foregoing statements subject Tenant to any
liability whatsoever (other than to create an estoppel as between Tenant and
Ground Landlord), despite the failure of Tenant to disclose correct or relevant
information.  The foregoing statements shall not serve as an estoppel as between
Tenant and Landlord.

 

2.2

Ground Landlord Estoppel.  Ground Landlord acknowledges and represents, to
Ground Landlord's actual knowledge as of the date of this Agreement, that:

 

2.2.1

Entire Agreement.  The Ground Lease constitutes the entire agreement between
Ground Landlord and Landlord with respect to the Property;

 

2.2.2

No Default.  As of the date of this Agreement:  there exists no breach, default,
or event or condition which, with the giving of notice or the passage of time or
both, would constitute a breach or default under the Ground Lease; and

 

2.2.3

Lease Effective.  The Ground Lease has been duly executed and delivered by
Ground Landlord and, subject to the terms and conditions thereof, the Ground
Lease is in full force and effect, the obligations of the parties thereunder are
valid and binding and there have been no amendments, modifications or additions
to the Ground Lease, written or oral.

In no event shall the issuance of the foregoing statements subject Ground
Landlord to any liability whatsoever (other than to create an estoppel as
between Ground Landlord and Tenant), despite the failure of Tenant to disclose
correct or relevant information.  The foregoing statements shall not serve as an
estoppel as between Ground Landlord and Landlord.

 

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

3.

ATTORNMENT.  In the event of termination of the Ground Lease, Ground Landlord
(including for this purpose any successor to the Ground Landlord’s interest in
the Property) and Tenant agree as follows:

 

3.1

Payment of Rent.  Tenant shall pay to Ground Landlord all rental payments
required to be made by Tenant pursuant to the terms of the Lease for the
duration of the term of the Lease.

 

3.2

Continuation of Performance.  Tenant shall be bound to Ground Landlord in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Tenant hereby attorns to Ground Landlord as its landlord, such
attornment to be effective and self-operative without the execution of any
further instrument immediately upon termination of the Ground Lease.

 

3.3

Subsequent Transfer.  Ground Landlord, by succeeding to the interest of the
landlord under the Lease, shall become obligated to perform the covenants of
landlord thereunder.  Upon any further transfer of the landlord’s interest under
the Lease by Ground Landlord, all of such obligations accruing thereafter shall
terminate as to Ground Landlord so long as all such obligations are assumed in
writing by such successor owner.

4.

ADDITIONAL AGREEMENTS.  Landlord and Tenant covenant and agree that, at all such
times as the Ground Lease is in effect:

 

4.1

Modification.  Ground Landlord shall not be bound by any material modification
or amendment to the Lease made without Ground Landlord’s prior written consent
except where such modifications or amendments solely memorialize Tenant’s
exercise of expansion or extension options or other rights expressly provided in
the Lease.  For purposes of this Section 4.1, a “material” modification or
amendment of the Lease means a modification or amendment that reduces the rent,
term, size of Tenant’s premises or Tenant’s obligation to pay operating expenses
or other reimbursements, common area charges or any of its other financial
obligations under the Lease, adds options on the part of the Tenant to extend
the term of the Lease or expand Tenant’s premises or to purchase the Property or
any portion thereof, or otherwise materially increases Lender’s obligations or
materially decreases Tenant’s obligations under the Lease.

 

4.2

No Advance Rents.  Tenant will not make, nor shall Landlord accept, payments or
prepayments of rent more than one (1) month in advance of the time when the same
become due under the Lease, except for the prepayment of the first (1st) month's
Base Rent, as set forth in Section 3.1 of the Lease.

 

4.3

Limitation on Liability.  Ground Landlord will not be liable for any act,
omission or obligation of Landlord.

 

4.4

Representations and Warranties.  Ground Landlord shall not be obligated or
liable with respect to any representations or warranties contained in the Lease,
or any indemnity obligations owed by Landlord to Tenant thereunder.

5.

NO OFFSET.  Except for any of Tenant’s offset rights expressly set forth in the
Lease, including, without limitation, Tenant’s offset rights resulting from
Tenant’s actual performance and payment pursuant to Tenant’s exercise of its
rights under Section 19.5.3 of the Lease, Ground Landlord shall not be liable
for, or subject to, any offsets or defenses which Tenant may have by reason of
any act or omission of Landlord under the Lease.

6.

LIMITATION ON LIABILITY.  Tenant agrees to look solely to Ground Landlord’s
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Ground Landlord, and in no event shall
Ground Landlord or any of its affiliates, officers, directors, shareholders,
partners, agents, representatives or employees ever be personally liable for any
such obligation, liability or judgment.

 

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

7.

NON-DISTURBANCE.  

 

7.1

Termination of Ground Lease.  In the event of termination of the Ground Lease,
Ground Landlord agrees for itself and its successors and assigns that the
leasehold interest of Tenant under the Lease shall not be extinguished or
terminated, but rather the Lease shall continue in full force and effect and
Ground Landlord shall recognize and accept Tenant as tenant under the Lease
subject to and in accordance with the terms and provisions of the Lease.

In the event of a foreclosure under the Fee Deed of Trust, so long as there
shall then exist no breach, default, or event of default (in each case, beyond
any applicable notice and cure periods) on the part of Landlord under the Ground
Lease, Fee Lender agrees for itself and its successors and assigns that the
leasehold interest of Landlord under the Ground Lease shall not be extinguished
or terminated, but rather the Ground Lease shall continue in full force and
effect and Fee Lender shall recognize and accept Landlord as tenant under the
Ground Lease subject to the terms and provisions of the Ground Lease, except as
modified by this Agreement (it being acknowledged and agreed that, following the
exercise of the remedy of sale by foreclosure (or conveyance in lieu thereof)
under the Fee Deed of Trust, the provisions of this Agreement benefiting Ground
Landlord shall inure to the benefit of Fee Lender as Ground Landlord’s
successor-in-interest); provided, however, that Landlord and Fee Lender agree
that the following provisions of the Ground Lease (if any) shall not be binding
on Fee Lender nor its successors and assigns:  any option to purchase or right
of first refusal to purchase with respect to the Property.

In addition, if the Ground Lease is not then in effect, in the event of a
foreclosure under the Fee Deed of Trust, so long as there shall then exist no
breach, default, or event of default (in each case, beyond any applicable notice
and cure periods) on the part of Tenant under the Lease, Fee Lender agrees for
itself and its successors and assigns that the leasehold interest of Tenant
under the Lease shall not be extinguished or terminated, but rather the Lease
shall continue in full force and effect and Fee Lender shall recognize and
accept Tenant as tenant under the Lease subject to the terms and provisions of
the Lease, except as modified by this Agreement; provided, however, that Tenant
and Fee Lender agree that the following provisions of the Lease (if any) shall
not be binding on Fee Lender nor its successors and assigns:  any option to
purchase or right of first refusal to purchase with respect to the Property.

8.

LIMITATION ON FEE LENDER LIABILITY.  Ground Landlord and Landlord acknowledge
that, as of the date hereof, the Fee Deed of Trust encumbers the Fee Estate,
which Fee Estate is subject to the Ground Lease.  In the event of a foreclosure
under the Fee Deed of Trust Landlord, as tenant under the Ground lease agrees
that, notwithstanding anything to the contrary in this Agreement, or the Ground
Lease or to the contrary, Fee Lender (including, for this purpose, any
transferee of Fee Lender or any transferee of Ground Landlord’s title in and to
the Fee Estate by Fee Lender's exercise of the remedy of sale by foreclosure (or
conveyance in lieu thereof) under the Fee Deed of Trust) shall:

 

(a)

not be liable for any act, omission or obligation of Ground Landlord;

 

(b)

not be subject to any offsets or defenses which Landlord might have against
Ground Landlord;

 

(c)

not be obligated or liable with respect to any representations or warranties
contained in the Ground Lease, or any indemnity obligations owed by Ground
Landlord to Landlord thereunder; and

 

(d)

not be bound by any amendment or modification of the Ground Lease which is
entered into without Fee Lender’s prior written consent.

 

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

9.

MISCELLANEOUS.

 

9.1

Notices.  All notices, demands, or other communications under this Agreement
shall be in writing and shall be delivered to the appropriate party at the
address set forth below (subject to change from time to time by written notice
to all other parties to this Agreement).  All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, or by
Overnight Express Mail or by overnight commercial courier service, charges
prepaid, except that notice of Default may be sent by certified mail, return
receipt requested, charges prepaid.  Notices so sent shall be effective three
(3) Business Days after mailing, if mailed by first class mail, and otherwise
upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  For purposes of notice, the address of
the parties shall be:  

 

Ground Landlord:

Cap Phase 1, LLC

10121 Miller Avenue, Suite 200

Cupertino, CA 95014

Attention: Derek K. Hunter, Jr. and Sherri Prieb

 

With a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars

Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

Landlord:

CAP OZ 34, LLC
10121 Miller Avenue, Suite 200
Cupertino, California  95104
Attention:  Derek K. Hunter, Jr.

 

With a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars

Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

Tenant:

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032
Attn:  Director of Real Estate

 

With a copy to:

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032

Attention:  General Counsel

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days' notice to the other party in the manner set forth hereinabove.  

 

9.2

Heirs, Successors and Assigns.  Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

 

-5-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

9.3

Headings.  All article, section or other headings appearing in this Agreement
are for convenience of reference only and shall be disregarded in construing
this Agreement.

 

9.4

Counterparts.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

9.5

Exhibits, Schedules and Riders.  All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

-6-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

"GROUND LANDLORD"

CAP Phase 1, LLC,

a Delaware limited liability company

 

 

By:

Coleman Airport Partners, LLC,

a California limited liability company

Its:

Sole Member

 

By:

HS Airport, LLC,

a California limited liability company

Its:

Manager

 

By:

 

Name:

Derek K. Hunter, Jr.

Its:

Member

 

By:

 

Name:

Edward D. Storm

Its:

Member

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                               

My commission expires                                               .




./

-///

-7-

 

 

 

--------------------------------------------------------------------------------

 

 

"LANDLORD"

CAP OZ 34, LLC,

a Delaware limited liability company

 

By:

 

Name:

 

Its:

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                               

My commission expires                                               .




 

-8-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

"TENANT"

ROKU, INC.,

a Delaware corporation

 

By:

 

Name:

 

Its:

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                               

My commission expires                                               .

 




 

-9-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

FEE LENDER ACKNOWLEDGMENT

TO

SUBORDINATION, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease to Ground Lease)

Fee Lender acknowledges and agrees to the foregoing Agreement.  The foregoing
Agreement shall not alter, waive or diminish any of Ground Landlord’s
obligations under the Fee Deed of Trust.  

 

“FEE LENDER”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

Richard W. Daniel

Title:

 

Senior Vice President

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

COUNTY OF                                      SS.

 

On ______________________________________ before me,
______________________________, personally appeared
________________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal

Signature                                               

My commission expires                                               .

 

 

 

 

-10-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1 - DESCRIPTION OF FEE ESTATE

Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:  (LOT 1)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF ADJUSTED PARCEL B AS DESCRIBED IN
THE LOT LINE ADJUSTMENT PERMIT RECORDED ON JUNE 22, 1999 AS DOCUMENT NO.
14867793, OFFICIAL RECORDS OF SANTA CLARA COUNTY, SAID PROPERTY BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE MOST EASTERLY CORNER OF SAID ADJUSTED PARCEL B, SAID CORNER
BEING ON THE SOUTHWESTERLY LINE OF COLEMAN AVENUE, SHOWN AS "PROPOSED COLEMAN
AVE." ON THE RECORD OF SURVEY RECORDED ON JANUARY 25, 1960 IN BOOK 116 OF MAPS,
AT PAGE 18, RECORDS OF SANTA CLARA COUNTY;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, ALSO BEING SAID
SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34' 50" WEST 613.02 FEET TO THE
MOST NORTHERLY CORNER OF THE PROPERTY DESCRIBED IN THE GRANT DEED RECORDED ON
NOVEMBER 14, 2012 AS DOCUMENT NO. 21950036, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;

THENCE ALONG THE GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED, SOUTH 32° 25'
10" WEST 12.46 FEET TO THE POINT OF BEGINNING;

THENCE CONTINUING ALONG SAID GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED THE
FOLLOWING FOUR COURSES:

SOUTH 32° 25' 10" WEST 914.47 FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO
THE RIGHT, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 790.00 FEET, A RADIAL LINE
TO SAID CURVE BEARS NORTH 46° 30' 54" EAST;

ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 8° 56' 30", AN ARC LENGTH OF 123.29
FEET;

SOUTH 34° 32' 36" EAST 137.61 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE
LEFT, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 810.00 FEET;

ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 19° 32' 12", AN ARC LENGTH OF 276.19
FEET TO THE SOUTHWESTERLY LINE OF SAID ADJUSTED PARCEL B;

THENCE ALONG SAID SOUTHWESTERLY LINE OF ADJUSTED PARCEL B, NORTH 57° 34' 50"
WEST 830.92 FEET TO THE MOST WESTERLY CORNER OF SAID ADJUSTED PARCEL B;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID ADJUSTED PARCEL B, NORTH 32° 25' 10"
EAST 265.72 FEET TO A POINT BEING 817.36 FEET DISTANT SOUTHWESTERLY, MEASURED AT
A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, SOUTH 57° 34'
50" EAST 255.23 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT, CONCAVE
NORTHERLY, HAVING A RADIUS OF 40.00 FEET;

THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90° 00' 00", AN ARC LENGTH OF
62.83 FEET TO A POINT BEING 637.79 FEET DISTANT NORTHWESTERLY, MEASURED AT A
RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, NORTH 32° 25'
10" EAST 735.36 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT, CONCAVE
SOUTHERLY, HAVING A RADIUS OF 30.00 FEET;

THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 79° 57' 34", AN ARC LENGTH OF
41.87 FEET TO THE POINT OF BEGINNING.

PARCEL TWO:  (NEW LOT 2)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING ALL OF LOT 2 AND A PORTION OF LOTS 3 AND 5, AS
DESCRIBED IN THAT CERTAIN "GRANT DEED" RECORDED MARCH 05, 2015 AS DOCUMENT NO.
22873576, OFFICIAL RECORDS OF SANTA CLARA COUNTY, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHERLY CORNER OF SAID LOT 3;

THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 3, NORTH 57°34'50" WEST, 119.42
FEET;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

THENCE LEAVING SAID SOUTHWESTERLY LINE, NORTH 32°25'10" EAST, 513.86 FEET TO A
POINT ON THE NORTHEASTERLY LINE OF SAID LOT 5;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID LOTS 5 AND 2, SOUTH 57°34'50" EAST,
89.42 FEET;

THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 30.00 FEET, THROUGH A
CENTRAL ANGLE OF 90°00'00" FOR AN ARC DISTANCE OF 47.12 FEET;

THENCE SOUTH 32°25'10" WEST, 483.86 FEET TO THE POINT BEGINNING.

BEING NEW LOT 2, AS SHOWN ON THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
FEBRUARY 8, 2018 AS INSTRUMENT NO. 23864278 OF OFFICIAL RECORDS.

PARCEL THREE:  (NEW LOT 3)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF LOT 3, AS DESCRIBED IN THAT
CERTAIN "GRANT DEED" RECORDED MARCH 05, 2015 AS DOCUMENT NO. 22873576, OFFICIAL
RECORDS OF SANTA CLARA COUNTY, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHERLY CORNER OF SAID LOT 3,

THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 3, NORTH 57°34'50" WEST, 119.42
FEET; TO THE TRUE POINT OF BEGINNING

THENCE CONTINUING ALONG SAID SOUTHWESTERLY LINE, NORTH 57°34'50" WEST, 187.00
FEET;

THENCE LEAVING SAID SOUTHWESTERLY LINE, NORTH 32°25'10" EAST, 158.42 FEET;

THENCE SOUTH 57°34'50" EAST, 187.00 FEET;

THENCE SOUTH 32°25'10" WEST, 158.42 FEET TO THE TRUE POINT OF BEGINNING.

BEING NEW LOT 3, AS SHOWN ON THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
FEBRUARY 8, 2018 AS INSTRUMENT NO. 23864278 OF OFFICIAL RECORDS.

PARCEL FOUR:  (LOT 4)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF ADJUSTED PARCEL B AS DESCRIBED IN
THE LOT LINE ADJUSTMENT PERMIT RECORDED ON JUNE 22, 1999 AS DOCUMENT NO.
14867793, OFFICIAL RECORDS OF SANTA CLARA COUNTY AND A PORTION OF PARCEL ONE AS
DESCRIBED IN THE GRANT DEED RECORDED ON JANUARY 19, 2011 AS DOCUMENT NO.
21052358, OFFICIAL RECORDS OF SANTA CLARA COUNTY, SAID PROPERTY BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE MOST EASTERLY CORNER OF SAID ADJUSTED PARCEL B, SAID CORNER
BEING ON THE SOUTHWESTERLY LINE OF COLEMAN AVENUE, SHOWN AS "PROPOSED COLEMAN
AVE." ON THE RECORD OF SURVEY RECORDED ON JANUARY 25, 1960 IN BOOK 116 OF MAPS,
AT PAGE 18, RECORDS OF SANTA CLARA COUNTY;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, ALSO BEING SAID
SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34' 50" WEST 613.02 FEET TO THE
MOST NORTHERLY CORNER OF THE PROPERTY DESCRIBED IN THE GRANT DEED RECORDED ON
NOVEMBER 14, 2012 AS DOCUMENT NO. 21950036, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;

THENCE ALONG THE GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED, SOUTH 32° 25'
10" WEST 12.00 FEET TO A POINT BEING 12.00 FEET DISTANT SOUTHWESTERLY, MEASURED
AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 144.77 FEET TO A POINT OF CUSP, SAID POINT BEING ALSO THE BEGINNING OF
A TANGENT CURVE TO THE RIGHT, CONCAVE WESTERLY, HAVING A RADIUS OF 30.00 FEET;

THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90° 00' 00", AN ARC LENGTH OF
47.12 FEET TO A POINT BEING 727.79 FEET DISTANT NORTHWESTERLY, MEASURED AT A
RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, SOUTH 32° 25'
10" WEST 483.86 FEET TO THE POINT OF BEGINNING, SAID POINT BEING 525.86 FEET
DISTANT SOUTHWESTERLY, MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE
OF COLEMAN AVENUE;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 309.42 FEET TO A POINT BEING 1,037.21 FEET DISTANT NORTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, SOUTH 32° 25'
10" WEST 230.50 FEET TO A POINT BEING 756.36 FEET DISTANT SOUTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, SOUTH 57° 34'
50" EAST 289.42 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT, CONCAVE
NORTHERLY, HAVING A RADIUS OF 20.00 FEET;

THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90° 00' 00", AN ARC LENGTH OF
31.42 FEET TO A POINT BEING 727.79 FEET DISTANT NORTHWESTERLY, MEASURED AT A
RIGHT ANGLE, FROM SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, NORTH 32° 25'
10" EAST 210.50 FEET TO THE POINT OF BEGINNING.

PARCEL FIVE:  (NEW LOT 5)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF LOTS 3, 5 AND 6, AS DESCRIBED IN
THAT CERTAIN "GRANT DEED" RECORDED MARCH 05, 2015 AS DOCUMENT NO. 22873576,
OFFICIAL RECORDS OF SANTA CLARA COUNTY, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT THE NORTHERLY CORNER OF SAID LOT 6;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID LOT 6, SOUTH 57°34'50" EAST, 117.95
FEET TO THE TRUE POINT OF BEGINNING;

THENCE LEAVING SAID NORTHEASTERLY LINE, SOUTH 32°25'10" WEST, 221.94 FEET;

THENCE SOUTH 57°34'50" EAST, 179.56 FEET;

THENCE SOUTH 32°25'10" WEST, 52.50 FEET;

THENCE SOUTH 57°34'50" EAST, 4.00 FEET;

THENCE SOUTH 32°25'10" WEST, 26.50 FEET;

THENCE SOUTH 57°34'50" EAST, 11.50 FEET;

THENCE SOUTH 32°25'10" WEST, 19.38 FEET;

THENCE SOUTH 57°34'50" EAST, 18.50 FEET;

THENCE SOUTH 32°25'10" WEST, 35.12 FEET;

THENCE SOUTH 57°34'50" EAST, 187.00 FEET;

THENCE NORTH 32°25'10" EAST, 355.44 FEET TO THE NORTHEASTERLY LINE OF LOT 5;

THENCE ALONG THE NORTHEASTERLY LINE OF LOT 5 AND LOT 6, NORTH 57°34'50" WEST
400.56 FEET TO THE TRUE POINT OF BEGINNING.

BEING NEW LOT 5, AS SHOWN ON THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
FEBRUARY 8, 2018 AS INSTRUMENT NO. 23864278 OF OFFICIAL RECORDS.

PARCEL SIX:  (NEW LOT 6)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF LOTS 3, 5 AND 6, AS DESCRIBED IN
THAT CERTAIN "GRANT DEED" RECORDED MARCH 05, 2015 AS DOCUMENT NO. 22873576,
OFFICIAL RECORDS OF SANTA CLARA COUNTY, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT THE CORNER OF SAID LOT 6;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID LOT 6, SOUTH 57°34'50" EAST, 117.95
FEET;

THENCE LEAVING SAID NORTHEASTERLY LINE, SOUTH 32°25'10" WEST, 221.94 FEET;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

THENCE SOUTH 57°34'50" EAST, 179.56 FEET;

THENCE SOUTH 32°25'10" WEST, 52.50 FEET;

THENCE SOUTH 57°34'50" EAST, 4.00 FEET;

THENCE SOUTH 32°25'10" WEST, 26.50 FEET;

THENCE SOUTH 57°34'50" EAST, 11.50 FEET;

THENCE SOUTH 32°25'10" WEST, 19.38 FEET;

THENCE SOUTH 57°34'50" EAST, 18.50 FEET;

THENCE SOUTH 32°25'10" WEST, 193.54 FEET TO A POINT ON THE SOUTHWESTERLY LINE OF
SAID LOT 3;

THENCE ALONG THE SOUTHWESTERLY LINE OF LOT 3 AND LOT 6, NORTH 57°34'50" WEST,
331.50 FEET;

THENCE NORTH 32°25'10" EAST, 513.86 FEET TO THE POINT OF BEGINNING.

BEING NEW LOT 6, AS SHOWN ON THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
FEBRUARY 8, 2018 AS INSTRUMENT NO. 23864278 OF OFFICIAL RECORDS.

PARCEL SEVEN:  (LOT 7)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF PARCEL ONE AS DESCRIBED IN THE
GRANT DEED RECORDED ON JANUARY 19, 2011 AS DOCUMENT NO. 21052358, OFFICIAL
RECORDS OF SANTA CLARA COUNTY, SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

COMMENCING AT THE MOST EASTERLY CORNER OF ADJUSTED PARCEL B AS DESCRIBED IN THE
LOT LINE ADJUSTMENT PERMIT RECORDED ON JUNE 22, 1999 AS DOCUMENT NO. 14867793,
OFFICIAL RECORDS OF SANTA CLARA COUNTY, SAID CORNER BEING ON THE SOUTHWESTERLY
LINE OF COLEMAN AVENUE, SHOWN AS "PROPOSED COLEMAN AVE." ON THE RECORD OF SURVEY
RECORDED ON JANUARY 25, 1960 IN BOOK 116 OF MAPS, AT PAGE 18, RECORDS OF SANTA
CLARA COUNTY;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, ALSO BEING SAID
SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34' 50" WEST 613.02 FEET TO THE
MOST NORTHERLY CORNER OF THE PROPERTY DESCRIBED IN THE GRANT DEED RECORDED ON
NOVEMBER 14, 2012 AS DOCUMENT NO. 21950036, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;

THENCE ALONG THE GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED, SOUTH 32° 25'
10" WEST 12.00 FEET TO A POINT BEING 12.00 FEET DISTANT SOUTHWESTERLY, MEASURED
AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 424.19 FEET TO THE POINT OF BEGINNING, SAID POINT BEING 1,037.21 FEET
DISTANT NORTHWESTERLY, MEASURED AT A RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF
SAID ADJUSTED PARCEL B;

THENCE PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, SOUTH 32°
25' 10" WEST 513.86 FEET TO THE POINT OF BEGINNING, SAID POINT BEING 525.86 FEET
DISTANT SOUTHWESTERLY, MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE
OF COLEMAN AVENUE.

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 328.50 FEET TO A POINT BEING 1,365.71 FEET DISTANT NORTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, SOUTH 32° 25'
10" WEST 230.50 FEET TO A POINT BEING DISTANT 756.36 FEET SOUTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, SOUTH 57°34' 50"
EAST 328.50 FEET TO A POINT BEING 1,037.21 FEET DISTANT NORTHWESTERLY, MEASURED
AT A RIGHT ANGLE, FROM SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, NORTH 32° 25'
10" EAST 230.50 FEET TO THE POINT OF BEGINNING.

PARCEL EIGHT:  (LOT 8)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-4-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF PARCEL ONE AS DESCRIBED IN THE
GRANT DEED RECORDED ON JANUARY 19, 2011 AS DOCUMENT NO. 21052358, OFFICIAL
RECORDS OF SANTA CLARA COUNTY, SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

COMMENCING AT THE MOST EASTERLY CORNER OF ADJUSTED PARCEL B AS DESCRIBED IN THE
LOT LINE ADJUSTMENT PERMIT RECORDED ON JUNE 22, 1999 AS DOCUMENT NO. 14867793,
OFFICIAL RECORDS OF SANTA CLARA COUNTY, SAID CORNER BEING ON THE SOUTHWESTERLY
LINE OF COLEMAN AVENUE, SHOWN AS "PROPOSED COLEMAN AVE." ON THE RECORD OF SURVEY
RECORDED ON JANUARY 25, 1960 IN BOOK 116 OF MAPS, AT PAGE 18, RECORDS OF SANTA
CLARA COUNTY;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, ALSO BEING SAID
SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34' 50" WEST 613.02 FEET TO THE
MOST NORTHERLY CORNER OF THE PROPERTY DESCRIBED IN THE GRANT DEED RECORDED ON
NOVEMBER 14, 2012 AS DOCUMENT NO. 21950036, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;

THENCE ALONG THE GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED, SOUTH 32° 25'
10" WEST 12.00 FEET TO A POINT BEING 12.00 FEET DISTANT SOUTHWESTERLY, MEASURED
AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 752.69 FEET TO THE POINT OF BEGINNING, SAID POINT BEING 1,365.71 FEET
DISTANT NORTHWESTERLY, MEASURED AT A RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF
SAID ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B SOUTH 32° 25'
10" WEST 513.86 FEET TO A POINT BEING 525.86 FEET DISTANT SOUTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 513.68 FEET TO A POINT BEING 1,879.39 FEET DISTANT NORTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, NORTH 32° 25'
10" EAST 483.86 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT, CONCAVE
SOUTHERLY, HAVING A RADIUS OF 30.00 FEET;

THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90° 00' 00", AN ARC DISTANCE
OF 47.12 FEET TO A POINT BEING 12.00 FEET DISTANT SOUTHWESTERLY, MEASURED AT A
RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, SOUTH 57° 34'
50" EAST 483.68 FEET TO THE POINT OF BEGINNING.

PARCEL NINE:  (LOT 9)

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF PARCEL ONE AS DESCRIBED IN THE
GRANT DEED RECORDED ON JANUARY 19, 2011 AS DOCUMENT NO. 21052358, OFFICIAL
RECORDS OF SANTA CLARA COUNTY, SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

COMMENCING AT THE MOST EASTERLY CORNER OF ADJUSTED PARCEL B AS DESCRIBED IN THE
LOT LINE ADJUSTMENT PERMIT RECORDED ON JUNE 22, 1999 AS DOCUMENT NO. 14867793,
OFFICIAL RECORDS OF SANTA CLARA COUNTY, SAID CORNER BEING ON THE SOUTHWESTERLY
LINE OF COLEMAN AVENUE, SHOWN AS "PROPOSED COLEMAN AVE." ON THE RECORD OF SURVEY
RECORDED ON JANUARY 25, 1960 IN BOOK 116 OF MAPS, AT PAGE 18, RECORDS OF SANTA
CLARA COUNTY;

THENCE ALONG THE NORTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, ALSO BEING SAID
SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34' 50" WEST 613.02 FEET TO THE
MOST NORTHERLY CORNER OF THE PROPERTY DESCRIBED IN THE GRANT DEED RECORDED ON
NOVEMBER 14, 2012 AS DOCUMENT NO. 21950036, OFFICIAL RECORDS OF SANTA CLARA
COUNTY;

THENCE ALONG THE GENERAL NORTHWESTERLY LINE OF SAID GRANT DEED, SOUTH 32° 25'
10" WEST 12.00 FEET TO A POINT BEING 12.00 FEET DISTANT SOUTHWESTERLY, MEASURED
AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57° 34'
50" WEST 752.69 FEET TO A POINT BEING 1,365.71 FEET DISTANT NORTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL
B;

THENCE PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL B, SOUTH 32°
25' 10" WEST 513.86 FEET TO THE POINT OF BEGINNING, SAID POINT BEING 525.86 FEET
DISTANT

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-5-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SOUTHWESTERLY, MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF
COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, SOUTH 32° 25'
10" WEST 230.50 FEET TO A POINT BEING 756.36 FEET DISTANT SOUTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, NORTH 57°34' 50"
WEST 493.68 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT, CONCAVE
EASTERLY, HAVING A RADIUS OF 20.00 FEET;

THENCE ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90° 00' 00", AN ARC LENGTH
OF 31.42 FEET TO A POINT BEING 1,879.39 FEET DISTANT NORTHWESTERLY, MEASURED AT
A RIGHT ANGLE, FROM THE SOUTHEASTERLY LINE OF SAID ADJUSTED PARCEL B;

THENCE PARALLEL WITH SAID SOUTHEASTERLY LINE OF ADJUSTED PARCEL B, NORTH 32° 25'
10" EAST 210.50 FEET TO A POINT BEING 525.86 FEET DISTANT SOUTHWESTERLY,
MEASURED AT A RIGHT ANGLE, FROM SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE;

THENCE PARALLEL WITH SAID SOUTHWESTERLY LINE OF COLEMAN AVENUE, SOUTH 57°34' 50"
EAST 513.68 FEET TO THE POINT OF BEGINNING.

PARCEL TEN:

NON-EXCLUSIVE EASEMENTS AS CONTAINED IN THAT CERTAIN "AMENDED AND RESTATED
RECIPROCAL EASEMENT AGREEMENT" RECORDED MARCH 5, 2015 AS INSTRUMENT NO. 22873580
OF OFFICIAL RECORDS.

APNs:  230-46-075 (Affects Parcel One), 230-46-076 (Affects a portion of Parcel
Two), 230-46-077 (Affects a portion of Parcels Two, Three, Five and Six),
230-46-078 (Affects Parcel Four), 230-46-079 (Affects a portion of Parcels Two,
Five and Six), 230-46-080 (Affects a portion of Parcels Five and Six),
230-46-081 (Affects Parcel Seven), 230-46-082 (Affects Parcel Eight) and
230-46-083 (Affects Parcel Nine)

Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:  (Lot 8)

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, being a portion of Parcel One as described in the
Grant Deed recorded on January  11, 2011 as Document No. 21052358, Official
Records of Santa Clara County, said property being more particularly described
as follows:

Commencing at the most easterly corner of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document No. 14867793,
Official Records of Santa Clara County, said corner being on the southwesterly
line of Coleman Avenue, shown as “Proposed Coleman Ave.” on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;

Thence along the Northeasterly line of said Adjusted Parcel B, also being said
Southwesterly line of Coleman Avenue, North 57° 34’ 50” West 613.02 feet to the
most Northerly corner of the property described in the Grant Deed recorded on
November 15, 2012 as Document No. 21950036, Official Records of Santa Clara
County;

Thence along the general Northwesterly line of said Grant Deed, South 32° 25’
10” West 12.00 feet to a point being 12.00 feet distant southwesterly, measured
at a right angle, from said Southwesterly line of Coleman Avenue;

Thence parallel with said Southwesterly line of Coleman Avenue, North 57° 34’
50” West 752.69 feet to the Point of Beginning, said point being 1,365.71 feet
distant northwesterly, measured at a right angle, from the southeasterly line of
said Adjusted Parcel B;

Thence parallel with said Southeasterly line of Adjusted Parcel B South 32° 25’
10” West 513.86 feet to a point being 525.86 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, North 57° 34’
50” West 513.68 feet to a point being 1,879.39 feet distant northwesterly,
measured at a right angle, from said southeasterly line of Adjusted Parcel B;

Thence parallel with said Southeasterly line of Adjusted Parcel B, North 32° 25’
10” East 483.86 feet to the beginning of a tangent curve to the right, concave
southerly, having a radius of 30.00 feet;

Thence along said curve through a central angle of 90° 00’ 00”, an arc distance
of 47.12 feet to a point being 12.00 feet distant southwesterly, measured at a
right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, South 57° 34’
50” East 483.68 feet to the Point of Beginning.

PARCEL TWO:  (Lot 9)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-6-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, being a portion of Parcel One as described in the
Grant Deed recorded on January 11, 2011 as Document No. 21052358, Official
Records of Santa Clara County, said property being more particularly described
as follows:

Commencing at the most easterly corner of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document No. 14867793,
Official Records of Santa Clara County, said corner being on the southwesterly
line of Coleman Avenue, shown as “Proposed Coleman Ave.” on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;

Thence along the Northeasterly line of said Adjusted Parcel B, also being said
Southwesterly line of Coleman Avenue, North 57° 34’ 50” West 613.02 feet to the
most Northerly corner of the property described in the Grant Deed recorded on
November 15, 2012 as Document No. 21950036, Official Records of Santa Clara
County;

Thence along the general Northwesterly line of said Grant Deed, South 32° 25’
10” West 12.00 feet to a point being 12.00 feet distant southwesterly, measured
at a right angle, from said Southwesterly line of Coleman Avenue;

Thence parallel with said Southwesterly line of Coleman Avenue, North 57° 34’
50” West 752.69 feet to a point being 1,365.71 feet distant northwesterly,
measured at a right angle, from the southeasterly line of said Adjusted Parcel
B;

Thence parallel with the Southeasterly line of said Adjusted Parcel B, South 32°
25’ 10” West 513.86 feet to the Point of Beginning, said point being 525.86 feet
distant southwesterly, measured at a right angle, from said southwesterly line
of Coleman Avenue;

Thence parallel with said southeasterly line of Adjusted Parcel B, South 32° 25’
10” West 230.50 feet to a point being 756.36 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, North 57°34’ 50”
West 493.68 feet to the beginning of a tangent curve to the right, concave
easterly, having a radius of 20.00 feet;

Thence along said curve, through a central angle of 90° 00’ 00”, an arc length
of 31.42 feet to a point being 1,879.39 feet distant northwesterly, measured at
a right angle, from the southeasterly line of said Adjusted Parcel B;

Thence parallel with said southeasterly line of Adjusted Parcel B, North 32° 25’
10” East 210.50 feet to a point being 525.86 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, South 57°34’ 50”
East 513.68 feet to the Point of Beginning.

PARCEL THREE:

Non-exclusive easements as contained in that certain “Second Amended and
Restated Reciprocal Easement Agreement” recorded March 15, 2018 as Instrument
No. 23888777 of Official Records.

APN:  230-46-082 (Affects Parcel One) and 230-46-083 (Affects Parcel Two)

 




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-7-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2 - DESCRIPTION OF PROPERTY

Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:  (Lot 8)

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, being a portion of Parcel One as described in the
Grant Deed recorded on January  11, 2011 as Document No. 21052358, Official
Records of Santa Clara County, said property being more particularly described
as follows:

Commencing at the most easterly corner of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document No. 14867793,
Official Records of Santa Clara County, said corner being on the southwesterly
line of Coleman Avenue, shown as “Proposed Coleman Ave.” on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;

Thence along the Northeasterly line of said Adjusted Parcel B, also being said
Southwesterly line of Coleman Avenue, North 57° 34’ 50” West 613.02 feet to the
most Northerly corner of the property described in the Grant Deed recorded on
November 15, 2012 as Document No. 21950036, Official Records of Santa Clara
County;

Thence along the general Northwesterly line of said Grant Deed, South 32° 25’
10” West 12.00 feet to a point being 12.00 feet distant southwesterly, measured
at a right angle, from said Southwesterly line of Coleman Avenue;

Thence parallel with said Southwesterly line of Coleman Avenue, North 57° 34’
50” West 752.69 feet to the Point of Beginning, said point being 1,365.71 feet
distant northwesterly, measured at a right angle, from the southeasterly line of
said Adjusted Parcel B;

Thence parallel with said Southeasterly line of Adjusted Parcel B South 32° 25’
10” West 513.86 feet to a point being 525.86 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, North 57° 34’
50” West 513.68 feet to a point being 1,879.39 feet distant northwesterly,
measured at a right angle, from said southeasterly line of Adjusted Parcel B;

Thence parallel with said Southeasterly line of Adjusted Parcel B, North 32° 25’
10” East 483.86 feet to the beginning of a tangent curve to the right, concave
southerly, having a radius of 30.00 feet;

Thence along said curve through a central angle of 90° 00’ 00”, an arc distance
of 47.12 feet to a point being 12.00 feet distant southwesterly, measured at a
right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, South 57° 34’
50” East 483.68 feet to the Point of Beginning.

PARCEL TWO:  (Lot 9)

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, being a portion of Parcel One as described in the
Grant Deed recorded on January 11, 2011 as Document No. 21052358, Official
Records of Santa Clara County, said property being more particularly described
as follows:

Commencing at the most easterly corner of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document No. 14867793,
Official Records of Santa Clara County, said corner being on the southwesterly
line of Coleman Avenue, shown as “Proposed Coleman Ave.” on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;

Thence along the Northeasterly line of said Adjusted Parcel B, also being said
Southwesterly line of Coleman Avenue, North 57° 34’ 50” West 613.02 feet to the
most Northerly corner of the property described in the Grant Deed recorded on
November 15, 2012 as Document No. 21950036, Official Records of Santa Clara
County;

Thence along the general Northwesterly line of said Grant Deed, South 32° 25’
10” West 12.00 feet to a point being 12.00 feet distant southwesterly, measured
at a right angle, from said Southwesterly line of Coleman Avenue;

Thence parallel with said Southwesterly line of Coleman Avenue, North 57° 34’
50” West 752.69 feet to a point being 1,365.71 feet distant northwesterly,
measured at a right angle, from the southeasterly line of said Adjusted Parcel
B;

Thence parallel with the Southeasterly line of said Adjusted Parcel B, South 32°
25’ 10” West 513.86 feet to the Point of Beginning, said point being 525.86 feet
distant southwesterly, measured at a right angle, from said southwesterly line
of Coleman Avenue;

Thence parallel with said southeasterly line of Adjusted Parcel B, South 32° 25’
10” West 230.50 feet to a point being 756.36 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, North 57°34’ 50”
West 493.68 feet to the beginning of a tangent curve to the right, concave
easterly, having a radius of 20.00 feet;

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-8-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Thence along said curve, through a central angle of 90° 00’ 00”, an arc length
of 31.42 feet to a point being 1,879.39 feet distant northwesterly, measured at
a right angle, from the southeasterly line of said Adjusted Parcel B;

Thence parallel with said southeasterly line of Adjusted Parcel B, North 32° 25’
10” East 210.50 feet to a point being 525.86 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman Avenue, South 57°34’ 50”
East 513.68 feet to the Point of Beginning.

PARCEL THREE:

Non-exclusive easements as contained in that certain “Second Amended and
Restated Reciprocal Easement Agreement” recorded March 15, 2018 as Instrument
No. 23888777 of Official Records.

APN:  230-46-082 (Affects Parcel One) and 230-46-083 (Affects Parcel Two)

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H-1

-9-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT H-2

COLEMAN HIGHLINE

FORM OF SNDA FOR CONSTRUCTION FINANCING

Wells Fargo Bank, National Association

Commercial Real Estate

1512 Eureka Rd., Suite 350

Roseville, CA 95661

Attention:  Jackie DeSimone

Loan No.:  1015366

 

(Space Above For Recorder's Use)

SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease to Security Instrument)

NOTICE:

THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made as of _________,
20__ by and among CAP OZ 34, LLC, a Delaware limited liability company, owner of
the real property hereinafter described ("Landlord"), ROKU, INC., a Delaware
corporation ("Tenant") and Wells Fargo Bank, National Association (collectively
with its successors or assigns, "Lender").

R E C I T A L S

A.

Pursuant to the terms and provisions of a lease dated August 1, 2018 ("Lease"),
Landlord granted to Tenant a leasehold estate in and to a portion of the
property described on Exhibit A attached hereto and incorporated herein by this
reference (which property, together with all improvements now or hereafter
located on the property, is defined as the "Property").

B.

Landlord has executed that certain Construction Deed of Trust with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of December 29, 2015, and recorded in the Official Records of Santa Clara
County, California on December 29, 2015 as Document No. 23183228 (the "Security
Instrument") securing, among other things, that certain Promissory Note Secured
by Deed of Trust (the "Note") in the principal sum of Ninety-Seven Million Three
Hundred Fifty Thousand and No/100ths Dollars ($97,350,000.00), in favor of
Lender ("Loan").

C.

As a condition to Lender making the Loan secured by the Security Instrument,
Lender requires that the Security Instrument be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Tenant
under the Lease and that the Tenant specifically and unconditionally subordinate
the Lease to the lien of the Security Instrument.

D.

Subject to the terms and conditions of this Agreement, Landlord and Tenant have
agreed to the subordination, attornment and other agreements herein in favor of
Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Landlord and Tenant hereby agree, for the benefit of Lender, as follows:

1.

SUBORDINATION.  Landlord and Tenant hereby agree that:

 

1.1

Prior Lien.  The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;

 

1.2

Subordination.  Lender would not make the Loan without this agreement to
subordinate; and

 

1.3

Whole Agreement.  This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Security
Instrument and shall supersede and cancel, but only insofar as would affect the
priority between the Security Instrument and the Lease, any prior agreements as
to such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

1.4

Use of Proceeds.  Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and

 

1.5

Waiver, Relinquishment and Subordination.  Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

2.

ASSIGNMENT.  Tenant acknowledges and consents to the assignment of the Lease by
Landlord in favor of Lender.

3.

ESTOPPEL.  Tenant acknowledges and represents, to Tenant's actual knowledge as
of the date of this Agreement, that:

 

3.1

Entire Agreement.  The Lease constitutes the entire agreement between Landlord
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property other than as set forth in the Lease;

 

3.2

No Prepaid Rent.  No deposits or prepayments of rent have been made in
connection with the Lease, except as set forth in Section 3.1 of the Lease.

 

3.3

No Default.  As of the date of this Agreement:  (i) there exists no breach,
default, or event or condition which, with the giving of notice or the passage
of time or both, would constitute a breach or default under the Lease; and
(ii) there are no existing claims, defenses or offsets against rental due or to
become due under the Lease;

 

3.4

Lease Effective.  The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no amendments, modifications or additions to the Lease, written or
oral; and

 

3.5

No Broker Liens.  Neither Tenant nor Landlord has incurred any fee or commission
with any real estate broker which would give rise to any lien right under state
or local law, except as set forth in Section 29.24 of the Lease.

In no event shall the issuance of the foregoing statements subject Tenant to any
liability whatsoever (other than to create an estoppel as between Tenant and
Lender), despite the failure of Tenant to disclose correct or relevant
information.  The foregoing statements shall not serve as an estoppel as between
Tenant and Landlord.

4.

ADDITIONAL AGREEMENTS.  Tenant covenants and agrees that, during all such times
as Lender is the beneficiary under the Security Instrument:

 

4.1

Modification, Termination and Cancellation.  Except as expressly permitted by
the Lease, Tenant will not enter into any agreement to terminate or cancel the
Lease (in whole or in part) without Lender’s prior written consent and, except
as expressly permitted by the Lease, will not make any payment to Landlord in
consideration of any modification, termination or cancellation of the Lease (in
whole or in part) without Lender's prior written consent.  Additionally, Lender
shall not be bound by any material modification or amendment to the Lease made
without Lender’s prior written consent except where such modifications or
amendments solely memorialize Tenant’s exercise of expansion or extension
options or other rights expressly provided in the Lease.  For purposes of this
Section 4.1, a “material” modification or amendment of the Lease means a
modification or amendment that reduces the rent, term, size of Tenant’s premises
or Tenant’s obligation to pay operating expenses or other reimbursements, common
area charges or any of its other financial obligations under the Lease, adds
options on the part of the Tenant to extend the term of the Lease or expand
Tenant’s premises or to purchase the Property or any portion thereof, or
otherwise materially increases Lender’s obligations or materially decreases
Tenant’s obligations under the Lease.

 

4.2

Notice of Default.  Tenant will notify Lender in writing concurrently with any
notice given to Landlord of any default by Landlord under the Lease that gives
or could give Tenant the right to terminate or cancel the Lease, claim a partial
or total eviction, or offset or abate rent, and Tenant agrees that Lender has
the right (but not the obligation) to cure any breach or default specified in
such notice within the time periods set forth below and Tenant will not declare
a default of the Lease, as to Lender, if Lender cures such default within
fifteen (15) days from and after the

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

expiration of the time period provided in the Lease for the cure thereof by
Landlord ; provided, however, that if such default cannot with diligence be
cured by Lender within such fifteen (15) day period, the commencement of action
by Lender within such fifteen (15) day period to remedy the same shall be deemed
sufficient so long as Lender pursues such cure with diligence.  Notwithstanding
the foregoing, nothing in this agreement shall preclude Tenant from immediately
exercising Tenant’s rights under Section 19.7 of the Lease following Landlord’s
failure to perform Landlord’s repair and maintenance obligations within the
applicable notice and cure periods set forth in Section 19.7 of the Lease;

 

4.3

No Advance Rents. Tenant will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;

 

4.4

Assignment of Rents.  Upon receipt by Tenant of written notice from Lender that
Lender has elected to terminate the license granted to Landlord to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
Landlord hereby agrees that Tenant shall not be required to determine whether
Landlord is in default under the Loan and/or the Security Instrument, and
Landlord further agrees that all such payments by Tenant to Lender shall satisfy
Tenant’s obligations under the Lease with respect to such payments.

 

4.5

Insurance and Condemnation Proceeds.  In the event there is any conflict between
the terms in the Security Instrument and the Lease regarding the use of
insurance proceeds or condemnation proceeds with respect to the Property, the
provisions of the Security Instrument shall control.

5.

ATTORNMENT.  In the event of a foreclosure under the Security Instrument, the
parties (including for this purpose any transferee of Lender or any transferee
of Landlord's title in and to the Property by Lender's exercise of the remedy of
sale by foreclosure under the Security Instrument) agree as follows:

 

5.1

Payment of Rent.  Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to the terms of the Lease for the duration of the term
of the Lease;

 

5.2

Continuation of Performance.  Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Landlord's interest in the Lease and giving written
notice thereof to Tenant;

 

5.3

No Offset.  Except for any of Tenant’s offset rights expressly set forth in the
Lease, including, without limitation, Tenant’s offset rights resulting from
Tenant’s actual performance and payment pursuant to Tenant’s exercise of its
rights under Section 19.7 of the Lease, Lender shall not be liable for, nor
subject to, any offsets or defenses which Tenant may have by reason of any act
or omission of Landlord under the Lease, to the extent the act or omission
occurred prior to the date Lender became the Landlord under the Lease, except
that Lender shall be obligated to cure any breach or default under the Lease
which continues beyond the date that Lender acquires title to, and possession
of, the Property, to the extent Tenant has provided Lender with prior written
notice of such breach or default and an opportunity to cure as provided herein,
and such breach or default is reasonably susceptible to cure by Lender (e.g.
does not require the performance of an obligation personal to the prior owner);
nor shall Lender be liable for the return of any sums which Tenant may have paid
to Landlord under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Landlord to Lender.

 

5.4

Subsequent Transfer.  Lender, by succeeding to the interest of Landlord under
the Lease, shall become obligated to perform the covenants of Landlord
thereunder to the extent the covenants accrue during the period Lender is the
“Landlord” under this Lease.  Upon any further transfer of Landlord's interest
by Lender, all of such obligations accruing thereafter shall terminate as to
Lender so long as all such obligations are assumed in writing by such successor
owner.

 

5.5

Limitation on Lender's Liability.  Tenant agrees to look solely to Lender's
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Lender, and in no event shall Lender or any
of its affiliates, officers, directors, shareholders, partners, agents,
representatives or employees ever be personally liable for any such obligation,
liability or judgment.

 

5.6

No Representation.  Lender shall not be liable with respect to any
representations from Landlord, whether pursuant to the Lease or otherwise,
including, but not limited to, any representation related to the use of the
Property, compliance with zoning, landlord’s title, landlord’s authority,
habitability or fitness for purposes or commercial suitability, or hazardous
wastes, hazardous substances, toxic materials or similar phraseology relating to
the environmental condition of the Property or any portion thereof.

6.

NON-DISTURBANCE.  In the event of a foreclosure under the Security Instrument
(or deed in lieu thereof), so long as there shall then exist no breach, default,
or event of default (in each case, beyond any applicable notice and cure
periods) on the part of Tenant under the Lease, Lender agrees for itself and its
successors and assigns that the leasehold interest of Tenant under the Lease
shall not be extinguished or

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

terminated, but rather the Lease shall continue in full force and effect and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the terms and provisions of the Lease, except as modified by this Agreement;
provided, however, that Tenant and Lender agree that the following provisions of
the Lease (if any) shall not be binding on Lender nor its successors and
assigns:  any option to purchase or right of first refusal to purchase with
respect to the Property.

7.

MISCELLANEOUS.

 

7.1

Remedies Cumulative.  All rights of Lender herein to collect rents on behalf of
Landlord under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and pursuant to this Agreement and the
Lease.

 

7.2

NOTICES.  All notices, demands, or other communications under this Agreement
shall be in writing and shall be delivered to the appropriate party at the
address set forth below (subject to change from time to time by written notice
to all other parties to this Agreement).  All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, or by
Overnight Express Mail or by overnight commercial courier service, charges
prepaid, except that notice of Default may be sent by certified mail, return
receipt requested, charges prepaid.  Notices so sent shall be effective three
(3) Business Days after mailing, if mailed by first class mail, and otherwise
upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  For purposes of notice, the address of
the parties shall be:

Landlord:

CAP OZ 34, LLC

10121 Miller Avenue, Suite 200

Cupertino, CA 95014

Attention: Derek K. Hunter, Jr. and Sherri Prieb

 

With a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars

Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

Tenant:

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032

Attn:Director of Real Estate

With a copy to:

ROKU, Inc.
150 Winchester Circle
Los Gatos, California 95032

Attn:General Counsel

Lender:

Wells Fargo Bank, National Association

Commercial Real Estate (AU #2961)

420 Montgomery Street, 6th Floor

San Francisco, CA 94104

 

Attention:  Sarah S. Carroll

 

Loan #:  1015366

With a copy to:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South Fourth Street, 9th Floor

Minneapolis, MN 55415

 

Attention:  Melanie Robertson

 

Loan #:  1015366

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days' notice to the other party in the manner set forth hereinabove.  

 

7.3

Heirs, Successors and Assigns.  Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

7.4

Headings.  All article, section or other headings appearing in this Agreement
are for convenience of reference only and shall be disregarded in construing
this Agreement.

 

7.5

Counterparts.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

7.6

Exhibits, Schedules and Riders.  All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-5-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

NOTICE:THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

"LANDLORD"

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

 

 

By:

 

HS Airport 2, LLC,

 

 

 

 

a California limited liability company

 

 

Its:

 

Manager

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Derek K. Hunter, Jr.

 

 

 

 

Its:

 

Member

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                                    

My commission expires                                                    .




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-6-

 

 

 

--------------------------------------------------------------------------------

 

 

"TENANT"

ROKU, INC.,

a Delaware corporation

 

By:

 

Name:

 

Its:

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                                    

My commission expires                                                    .

 


788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-7-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

"LENDER"

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

 

Name:

 

Title:

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF ______________ SS.

On __________________________________________________________________ before me,
_____________________________________________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                                                    

My commission expires                                                    .

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT H

-8-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A - DESCRIPTION OF PROPERTY

 

[glnzpez2t4pa000026.jpg]

Real property in the City of San Jose, County of Santa Clara,State of
California,described as follows:  PARCEL ONE: (Lot 8)  All that certain real
property situate in the City of San Jose, County of Santa Clara,State of
California, beingportion of Parcel One as described in the Grant Deed recorded
on January 11, 2011 as Document No. 21052358, Official Records of Santa Clara
County, said property being more particularly described as follows:  Commencing
at the most easterly corner of Adjusted Parcel B as described in the Lot Line
Adjustment Permit recorded on June 22,1999 as Document No. 14867793, Official
Records of Santa Clara County, said corner being on the southwesterly line of
Coleman Avenue, shown as "Proposed Coleman Ave." on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;  Thence along the Northeasterly line of said Adjusted Parcel B,
also being said Southwesterly line of Coleman Avenue, North 57° 34' 50" West
613.02 feet to the most Northerly corner of the property described in the Grant
Deed recorded on November 15, 2012 as Document No. 21950036, Official Records of
Santa Clara County;  Thence along the general Northwesterly line of said Grant
Deed, South 32° 25' 10" West 12.00 feet to a point being 12.00 feet distant
southwesterly, measured at a right angle,from said Southwesterly line of Coleman
Avenue;  Thence parallel with said Southwesterly line of Coleman Avenue, North
57° 34' 50" West 752.69 feet to the Point of Beginning, said point being
1,365.71 feet distant northwesterly, measured at a right angle,from the
southeasterly line of said Adjusted Parcel B;  Thence parallel with said
Southeasterly line of Adjusted Parcel B South 32° 25' 10" West 513.86 feet to a
point being 525.86 feet distant southwesterly, measured at a right angle,from
said southwesterly line of Coleman Avenue;  Thence parallel with said
southwesterly line of Coleman Avenue, North 57° 34' 50" West 513.68 feet to a
point being 1,879.39 feet distant northwesterly, measured at a right angle, from
said southeasterly line of Adjusted Parcel B;  Thence parallel with said
Southeasterly line of Adjusted Parcel B, North 32° 25' 10" East 483.86 feet to
the beginning of a tangent curve to the right, concave southerly,having a radius
of 30.00 feet;  Thence along said curve through a central angle of 90° 00' 00",
an arc distance of 47.12 feet to a point being 12.00 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman
Avenue;  Thence parallel with said southwesterly line of Coleman Avenue, South
57° 34' 50" East 483.68 feet to the Point of Beginning.  PARCEL TWO: (Lot 9)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT I

-1-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

[glnzpez2t4pa000027.jpg]

All that certain real property situate in the Oty of San Jose,County of Santa
Clara,State of California,being a portion of ParcelOne as described in the Grant
Deed recorded on January 11, 2011 as Document No. 21052358, Official Records of
Santa Clara County,said property being more particularly described as follows:
Commencing at the most easterly corner of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document No. 14867793,
Official Records of Santa Clara County, said corner being on the southwesterly
line of Coleman Avenue,shown as "Proposed Coleman Ave." on the Record of Swvey
recorded on January 25, 1960 in Book 116 of 1aps, at Page 18, Records of Santa
Clara County; Thence along the Northeasterly line of said Adjusted Parcel B,
also being said Southwesterly line of Coleman Avenue, North 57° 34' 50" West
613.02 feet to the most Northerly corner of the property described in the Grant
Deed recorded on November 15, 2012 as Document No. 21950036, Official Records of
Santa Clara County; Thence along the general Northwesterly line of said Grant
Deed,South 32° 25' 10" West 12.00 feet to a point being 12.00 feet distant
southwesterly,measured at a right angle,from said Southwesterly line of Coleman
Avenue; Thence parallel with said Southwesterly line of Coleman Avenue,North 57°
34' 50" West 752.69 feet to a point being 1,365.71feet distant
northwesterly,measured at a right angle,from the southeasterly line of said
Adjusted Parcel B; Thence parallel with the Southeasterly line of said Adjusted
Parcel B,South 32° 25' 10" West 513.86 feet to the Point of Beginning, said
point being 525.86 feet distant southwesterly, measured at a right angle,from
said southwesterly line of Coleman Avenue; Thence parallel with said
southeasterly line of Adjusted Parcel B,South 32° 25' 10" West 230.50 feet to a
point being 756.36 feet distant southwesterly, measured at a right angle,from
said southwesterly line of Coleman Avenue; Thence parallel with said
southwesterly line of Coleman Avenue,North 57°34' 50" West 493.68 feet to the
beginning of a tangent curve to the right,concave easterly,having a radius of
20.00 feet• ' Thence along said curve,through a centralangle of 90° 00' 00", an
arc length of 31.42 feet to a point being 1,879.39 feet distant
northwesterly,measured at a right angle, from the southeasterly line of said
Adjusted Parcel B; Thence parallel with said southeasterly line of Adjusted
Parcel B,North 32° 25' 10" East 210.50 feet to a point being 525.86 feet distant
southwesterly, measured at a right angle,from said southwesterly line of Coleman
Avenue; Thence parallel with said southwesterly line of Coleman Avenue,South
57°34'50" East 513.68 feet to the Point of Beginning. PARCEL THREE:
Non-exclusive easements as contained in that certain "Second Amended and
Restated Reciprocal Easement Agreement" recorded IVlarch 15, 2018 as Instrument
No. 23888777 of Official Records.  APN: 230-46-082 (Affects Parcel One) and
230-46-083 (Affects ParcelTwo)

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT I

-2-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

COLEMAN HIGHLINE

LOCATIONS OF TENANT'S SIGNAGE

[glnzpez2t4pa000028.jpg]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT I

-3-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

[glnzpez2t4pa000029.jpg]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT I

-4-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

[glnzpez2t4pa000030.jpg]

Tenant's logo:

 

[glnzpez2t4pa000031.jpg]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT I

-5-

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT J

COLEMAN HIGHLINE

FORM OF RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTIONS

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

ALLEN MATKINS LECK GAMBLE

MALLORY & NATSIS LLP

1901 Avenue of the Stars, 18th Floor

Los Angeles, California 90067

Attention: Anton N.  Natsis, Esq.

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of ________, 20___, by and between
__________________ ("Landlord"), and ________________ ("Tenant"), with reference
to the following facts:

A.

Landlord and Tenant entered into that certain Office Lease dated _____, 20__
(the "Lease").  Pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord space (the "Premises") located in an office building on
certain real property described in Exhibit A attached hereto and incorporated
herein by this reference (the "Property").

B.

The Premises is located in an office building located on real property which is
part of an area owned by Landlord containing approximately ___ (__) acres of
real property located in the City of ____________, California (the "Project"),
as more particularly described in Exhibit B attached hereto and incorporated
herein by this reference.

C.

Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated ________________, 20___,
in connection with the Project.

D.

Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

1.

Tenant's Recognition of Declaration.  Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

2.

Miscellaneous.

2.1This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

2.3This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

2.4This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

2.5In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys' fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

2.7If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8Time is of the essence of this Agreement.

2.9The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

2.10As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT J

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

"Landlord":

 

,

a

 

 

 

 

 

By:

 

 

Its:

 

 

 

"Tenant":

ROKU, INC.,

a Delaware corporation

 

By:

 

 

Its:

 

 

 

By:

 

 

Its:

 

 

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT J

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT K

COLEMAN HIGHLINE

FORM OF LETTER OF CREDIT

 

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

DATE OF ISSUE:                           

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

LETTER OF CREDIT NO.               

EXPIRATION DATE:
            AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.

THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.

BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE SAME MAY HAVE BEEN
AMENDED (COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE
SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT
BEEN DISMISSED AT THE TIME OF THIS DRAWING."

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT K

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH
FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE U.S.
BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___(120 days from the Lease Expiration Date) ___.

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT K

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWING this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:                                  

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT K

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF MEMORANDUM OF LEASE

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

ROKU, Inc.

c/o Friedman & Associates, Inc.

1100 Glendon Avenue, Suite PH9

Los Angeles, CA 90024-3526

Attention:  Jason Perscheid, Esq.

 

(space above this line for recorder’s use)

 

MEMORANDUM OF LEASE

 

This Memorandum of Lease ("Memorandum") is made and entered into as of August 1,
2018, for the purpose of recording, by and between CAP OZ 34, LLC, a Delaware
limited liability company ("Landlord"), and Roku, Inc., a Delaware corporation
("Tenant").

1.    Defined Terms; Exhibits.  All capitalized terms used in this Memorandum
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Lease (as defined below).  All Exhibits referenced herein are attached
hereto, and are incorporated herein by this reference.

2.    Premises; Building; Project.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, pursuant to the terms and conditions of that
certain Office Lease dated as of August 1, 2018 (as amended, the "Lease"), those
certain premises described in the Lease, consisting of a total of 380,951
rentable square feet of space (the "Premises"), depicted on Exhibit A attached
to the Lease.  The Premises consists of (i) the entirety of the building located
at 1173 Coleman Avenue, San Jose, California, (ii) the entirety of the building
located at 1167 Coleman Avenue, San Jose, California, and (iii) the entirety of
the building located at 1161 Coleman Avenue, San Jose, California (the
"Buildings").  The Buildings are located on the land legally described on
Exhibit A to this Memorandum.

3.    Lease Term.  The term of the Lease ("Lease Term") is for a period of
approximately one hundred forty (140) calendar months, starting on the Lease
Commencement Date and ending one hundred forty (140) calendar months thereafter,
subject to adjustment as provided in the Lease.  The Lease Commencement Date is
expected to occur on or about March 1, 2020, subject to adjustment as provided
in the Lease.

4.    Extension Options.  Pursuant to the Lease, Landlord grants to Tenant one
(1) option to extend the Lease Term for a period of seven (7) years.

5.    Right of First Offer.  Pursuant to the Lease, Landlord grants to Tenant a
one-time right of first offer to lease office space in the Building and that
certain building in the Project located at 1179 Coleman Avenue.

6.    Lease Incorporated.  All the other terms, conditions and covenants of the
Lease are incorporated herein by this reference.  In the event of a conflict
between the provisions of this Memorandum and the provisions of the Lease, the
provisions of the Lease shall govern.

7.    Counterparts. This Memorandum may be executed in counterparts, each of
which shall be an original but all of which together shall constitute one and
the same agreement.  This Memorandum is solely for notice and recording purposes
and shall not be construed to alter, modify, expand, diminish or supplement the
provisions of the Lease.

8.    Successors and Assigns.  The terms, covenants and provisions of the Lease,
the terms of which are hereby incorporated by reference into this Memorandum,
shall extend to and be binding upon the respective executors, administrators,
heirs, successors and assigns of Tenant and Landlord.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT L

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed the day and date first above written.

 

"LANDLORD"

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

 

 

By:

 

HS Airport 2, LLC,

 

 

 

 

a California limited liability company

 

 

Its:

 

Manager

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Derek K. Hunter, Jr.

 

 

 

 

Its:

 

Member

 

"TENANT"

Roku, Inc.

a Delaware corporation

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 




788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT L

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of                                    )

County of                                                      )

On                                         , before me,
                                                                                ,

                                         (insert name of notary)

Notary Public, personally appeared
                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                                                          (Seal)

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of )

County of ______________________)

On _________________________, before me,
                                                             ,

                                                       (insert name of notary)

Notary Public, personally appeared
                                                      , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                                    (Seal)

 

[ATTACH LEGAL DESCRIPTION]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT L

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO EXHIBIT L

LEGAL DESCRIPTION

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000032.jpg][glnzpez2t4pa000033.jpg]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-1-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT M

DEPICTION OF BICYCLE STORAGE AREA(S)

[glnzpez2t4pa000034.jpg]

EXHIBIT N

RESERVED PARKING AND ELECTRICAL VEHICLE CHARGING STATIONS

[glnzpez2t4pa000035.jpg]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-2-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000036.jpg]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-3-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000037.jpg]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-4-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000038.jpg]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-5-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000039.jpg]

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

EXHIBIT N

-6-

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

[glnzpez2t4pa000040.jpg]

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

 

COLEMAN HIGHLINE

 

 

 

 

CAP OZ 34, LLC,

a Delaware limited liability company,

as Landlord,

and

ROKU, INC.,

a Delaware corporation,

as Tenant.

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

 

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1

PREMISES, BUILDINGS, PROJECT, AND COMMON AREAS

5

ARTICLE 2

LEASE TERM; OPTION TERM

8

ARTICLE 3

BASE RENT

11

ARTICLE 4

ADDITIONAL RENT

11

ARTICLE 5

USE OF PREMISES

18

ARTICLE 6

SERVICES AND UTILITIES

20

ARTICLE 7

REPAIRS

23

ARTICLE 8

ADDITIONS AND ALTERATIONS

23

ARTICLE 9

COVENANT AGAINST LIENS

25

ARTICLE 10

INDEMNIFICATION AND INSURANCE

25

ARTICLE 11

DAMAGE AND DESTRUCTION

28

ARTICLE 12

NONWAIVER

29

ARTICLE 13

CONDEMNATION

29

ARTICLE 14

ASSIGNMENT AND SUBLETTING

30

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES

33

ARTICLE 16

HOLDING OVER

34

ARTICLE 17

ESTOPPEL CERTIFICATES

34

ARTICLE 18

SUBORDINATION

35

ARTICLE 19

DEFAULTS; REMEDIES

35

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

37

ARTICLE 21

LETTER OF CREDIT

38

ARTICLE 22

ROOFTOP AND RISER RIGHTS

40

ARTICLE 23

SIGNS

41

ARTICLE 24

COMPLIANCE WITH LAW

42

ARTICLE 25

LATE CHARGES

43

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

43

ARTICLE 27

ENTRY BY LANDLORD

43

ARTICLE 28

TENANT PARKING

44

ARTICLE 29

MISCELLANEOUS PROVISIONS

45

 

EXHIBITS

EXHIBIT A

OUTLINE OF PREMISES

EXHIBIT A-1

SITE PLAN

EXHIBIT B

TENANT WORK LETTER

SCHEDULE 1-A TO EXHIBIT B

TIME DEADLINES

SCHEDULE 1-B TO EXHIBIT B

BASE BUILDING DESCRIPTION

SCHEDULE 1-C TO EXHIBIT B

BASE BUILDING PLANS FOR BUILDINGS 3 AND 4

SCHEDULE 1-D TO EXHIBIT B

DELIVERY CONDITION

 

EXHIBIT C

FORM OF NOTICE OF LEASE TERM DATES

EXHIBIT D

RULES AND REGULATIONS

EXHIBIT E

FORM OF TENANT'S ESTOPPEL CERTIFICATE

EXHIBIT F

MARKET RENT DETERMINATION

EXHIBIT G

HAZARDOUS MATERIALS

SCHEDULE 1 TO EXHIBIT G

ENVIRONMENTAL QUESTIONNAIRE

EXHIBIT H-1

FORM OF SNDA FOR GROUND LANDLORD

EXHIBIT H-2

FORM OF SNDA FOR CONSTRUCTION FINANCING

EXHIBIT I

LOCATIONS OF TENANT'S SIGNAGE

EXHIBIT J

FORM OF RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTIONS

EXHIBIT K

FORM OF LETTER OF CREDIT

EXHIBIT L

FORM OF MEMORANDUM OF LEASE

EXHIBIT M

DEPICTION OF BICYCLE STORAGE AREA(S)

EXHIBIT N

RESERVED PARKING AND ELECTRICAL VEHICLE CHARGING STATIONS

 

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

(i)

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

INDEX

 

 

 

Page(s)

Abatement Event

35

Accountant

17

Additional Notice

6

Additional Rent

10

Advocate Arbitrators.

8

Alterations

22

Anticipated Over-Allowance Amount

Exhibit B

Appealable Tax Expenses

14

Appeals Notice

14

Applicable Laws

40

Arbitration Agreement

8

Audit Period

17

Bank

36

Bank Prime Loan

41

Bankruptcy Code

36

Bank's Credit Rating Threshold

36

Base Building

22, Exhibit B

Base Building Description

Exhibit B

Base Building Plans

Exhibit B

Base Rent

10

Base Rent Abatement

10

Base Rent Abatement Period

10

Base, Shell and Core

Exhibit B

BB HVAC System

19

Briefs

9

Brokers

46

BS/BS Exception

21

Building

Summary

Building 1

4

Building 2

4

Building 2 Lease

5

Building 3

Summary

Building 3 Premises

Summary

Building 4

Summary

Building 4 Premises

Summary

Building A2

Summary

Building A2 Premises

Summary

Building Structure

21

Building Systems

21

Buildings

Summary

Cafeteria

17

Cafeteria Users

17

Clean-up

Exhibit G

Closure Letter

Exhibit G

CofO

Exhibit B

Common Areas

5

Comparable Area

Exhibit F

Comparable Buildings

Exhibit F

Comparable Transactions

Exhibit F

Competitor Restricted Area

44

Control,

31

Controllable Operating Expenses

16

Cosmetic Alterations

22

Cost Pools

15

Co-Work Uses

45

Default Rate

41

Delay Notice

Exhibit B

Deliver Punch List

Exhibit B

Delivery Condition

Exhibit B

Delivery Date

Exhibit B

Delivery Termination Date

Exhibit B

Delivery Termination Notice

Exhibit B

Deviation

6

Direct Expenses

10

Economic Terms

5

Eligibility Period

35

Emergency

36

Environmental Assessment

2

Environmental Laws

Exhibit G

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

(ii)

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

Page(s)

Environmental Permits

Exhibit G

Environmental Questionnaire

19

Environmental Report

Exhibit G

Estimate

15

Estimate Statement

15

Estimated Excess

15

EV Stations

43

Exchanged Market Rents

8

Exercise Notice

8

Existing CC&Rs

19

Existing Hazardous Materials

Exhibit G

Existing Lender

19

Existing Loan

19

Existing Underlying Documents

19

Expense Year

10

Extension Option

7

FDIC Replacement Period

36

Final Condition

Exhibit B

Final Condition Date

Exhibit B

First Offer Commencement Date

6

First Offer Lease

6

First Offer Notice

5

First Offer Space

5

First Offer Term

6

First Rebuttals

9

First Reduction Date

38

First Rent Abatement Date

Exhibit B

Fitch

31

Fitness Center

17

Fitness Center Users

17

Force Majeure

45

Future Ground Lease

19

Future Underlying Documents

19

Governmental Approvals

40

Ground Landlord

19

Ground Lease

19

Hazardous Materials

Exhibit G

Hazardous Materials Claims

Exhibit G

HVAC

19

Identification Requirements

47

Interest Notice

8

Landlord

Summary

Landlord Caused Delay

Exhibit B

Landlord Contribution

27

Landlord Hazardous Materials

Exhibit G

Landlord Minor Changes

Exhibit B

Landlord Parties

24

Landlord Response Notice

8

Landlord's Initial Statement

9

Landlord's Option Rent Calculation

8

Landlord's Set-Off Notice

36

Landlord's Warranty

4

Late Delivery Date Abatements

Exhibit B

L‑C

36

L‑C Amount

36

L‑C Draw Event

36

L‑C Expiration Date

36

L‑C FDIC Replacement Notice

37

L-C Reduction Condition

39

Lease

Summary

Lease Expiration Date

7

Lease Term

7

Lease Year

7

Lenders

33

Lines

47

Mail

45

Mandatory Removal Items

23

Market Rent

Exhibit F

Measuring Expense Year

16

Memorandum

43

Moody's

31

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

(iii)

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

Page(s)

Net Equivalent Lease Rate

Exhibit F

Neutral Arbitrator

8

New Offer Terms

6

Nondisturbance Agreement

33

Notice of Lease Term Dates

7

Notices

45

Objectionable Name

40

Operating Expenses

11

Option Rent

8

Option Term

7

Original Improvements

25

Original Landlord

6

Original Tenant

5

Other Improvements

47

Outside Agreement Date

8

Over-Allowance Payments

Exhibit B

PCBs

Exhibit G

Percentage

Exhibit B

Permit Delay

45

Permitted Capital Items

11

Permitted Transferee

31

Permitted Transferee Assignee.

31

Premises

4

Project

4

Proposition 13

14

Rating Replacement Period

36

Reduced Premises

7

Release

Exhibit G

Reminder Notice

22

Renewal Allowance

Exhibit F

Renovations

47

Rent.

10

Right of First Offer

5

Roof Deck

4

RSF

Summary

Rules and Regulations

18

Ruling

9

S&P

31

Second Rebuttals

9

Second Reduction Date

39

Second Rent Abatement Date

Exhibit B

Secured Areas

42

Security Deposit Laws

38

Shuttle Service

48

Shuttle Service Riders

48

Specialty Improvements

23

Statement

15

Subject Space

28

Substantial Completion of the Tenant Improvements

Exhibit B

Summary

Summary

Superior Leases

5

Tax Expenses

13

Telecommunications Equipment

39

Tenant

Summary

Tenant Competitor

44

Tenant Damage

4

Tenant Delay

Exhibit B

Tenant Facility Coordinator

20

Tenant HVAC System

19

Tenant Improvement Allowance Payments

Exhibit B

Tenant Improvements,

25

Tenant Parties

24

Tenant Party

24

Tenant Work Letter

4

Tenant's First Offer Exercise Notice

5

Tenant's HazMat Agents

Exhibit G

Tenant's Initial Statement

9

Tenant's Occupants

31

Tenant's Option Rent Calculation

8

Tenant's Rebuttal Statement

9

Tenant's Security Personnel

20

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

(iv)

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 

--------------------------------------------------------------------------------

 

 

Page(s)

Tenant's Security System

21

Tenant's Share

10

Tenant's Signage

40

Termination Effective Date

Exhibit B

Third Party Lease

5

Third Party Operator

17

TI Item

Exhibit B

TI Manual

22

Transfer

28

Transfer Costs

30

Transfer Notice

28

Transfer Premium

29

Transferee

28

Transfers

28

Underlying Documents

19

Unusable Area

35

 

788287.02/WLA

375755-00007/7-26-18/mjh/ejw

(v)

COLEMAN HIGHLINE

1173, 1167 & 1161 Coleman Avenue

Roku, Inc.

 